Exhibit 10.2

 

Sublease Agreement

Between

Smithsonian Institution and

Genocea Biosciences, Inc.

(SIContract#              )

 

This Sublease Agreement (the “Agreement”) is made and entered into as of this
15th day of June, 2015, by and between the GENOCEA BIOSCIENCES, INC.
(“GENOCEA”), a Delaware Corporation with offices at the Fifth Floor of 100 Acorn
Park Drive in Cambridge, Massachusetts, and the SMITHSONIAN INSTITUTION, a trust
instrumentality established by the Congress of the United States in 1846 (20 USC
41 et seq.), on behalf of its Smithsonian Astrophysical Observatory, and having
its principal offices at 1000 Jefferson Drive, S.W., Washington, DC 20560
(“SMITHSONIAN”):

 

WITNESSETH:

 

WHEREAS, pursuant to a certain lease dated June 29, 2004, as amended November 3,
2004, May 1, 2011, and July 23, 2014 (all the “Lease” or the “Prime Lease”,
attached hereto as Exhibit A and incorporated by reference) , Smithsonian leases
81,500 rentable square feet of space in the building at 100 Acorn Park Drive,
Cambridge Massachusetts (“Building”) from, 100 Discovery Park DE, LLC, a
Delaware limited liability company (the “Landlord” or “Prime Landlord”) (as
successor in interest to TBCI, LLC, as Trustee of 100 Discovery Park Realty
Trust) and also leases parking spaces in the adjacent parking garage from 200
CDP Drive, LLC;

 

WHEREAS, Smithsonian desires to sublease a portion of allocated space within the
Building to Genocea for general office use; and

 

WHEREAS, subject to the written consent of Landlord, Genocea desires to occupy
the second floor of the Building, upon the terms and subject to the conditions
and provisions hereinafter set forth; and

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and promises contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, Smithsonian
and Genocea agree as follows:

 

1. DEMISE: USE. Smithsonian hereby subleases to Genocea, and Genocea hereby
subleases from Smithsonian the Second Floor of the Building consisting of
approximately 10,507 rentable square feet (as shown in Exhibit B) for general
office use and twenty seven (27) unreserved parking spaces (at a ratio of
2.6:1000) (the “Premises”)  in “as is” condition, without requiring any
alterations, improvements, repairs or decorations to be made by Smithsonian,
either at the time possession is given to Genocea or during the entire term of
this Agreement.  Smithsonian covenants that the Premises shall be delivered free
of all tenants and occupants and in broom clean condition. In

 

--------------------------------------------------------------------------------


 

connection therewith, Genocea represents that it has thoroughly examined and
accepts the Premises in “as-is” condition. The Premises shall be used and
occupied by Genocea solely for the purposes of general office use and for no
other purpose without the express written consent of the Landlord and
Smithsonian.  Genocea shall not use nor permit nor allow any other entity or
person(s) to use the space for any other purpose.

 

2. TERM. The term of this Agreement shall commence on the date of this Agreement
and shall terminate upon February 28, 2017.

 

Provided no Event of Default (as such term is defined in the Prime Lease) has
occurred and is continuing at the time of exercise, Genocea shall have one
option to renew the term of this Sublease, for the period of three (3) years at
the base rental rate of $38.00 per square foot. Genocea may exercise this Option
by providing written notice to Smithsonian to be received no later than
August 31, 2016.

 

Upon the expiration or earlier termination of this Agreement, Genocea shall
peaceably quit and surrender the Premises in the same condition the Premises are
in as of the commencement date of the term of this Agreement, excepting ordinary
wear and tear, unless otherwise agreed as it relates to tenant improvements
installed by Genocea, and subject to damage by fire or other casualty as set
forth in Section 7.4 of the Prime Lease. The parties further hereby acknowledges
the Prime Landlord’s exclusive discretion to terminate under Section 10.3 of the
Prime Lease.

 

3. DEPOSIT: BASE RENT.

 

a. Upon execution of this Sublease agreement by both parties hereto, Genocea
shall pay to Smithsonian a security deposit in the amount of two months’ rent,
or Sixty-One Thousand, Two Hundred Ninety Dollars and Eighty-Four Cents
($61,290.84).

 

b. Commencing on the date of this Agreement and continuing on the first day of
every month thereafter during the term of this Agreement, Genocea shall pay
Smithsonian monthly base rent (“Base Rent”) as set forth below. The initial term
base rent (“Initial Term Base Rent”) shall be $35.00 per rentable square foot on
a per annum basis, excluding Additional Rent, as that term is defined in
Section 4 below. In the event Genocea exercises its option for an additional
three (3) year term, Genocea shall pay Smithsonian base monthly rent of $38.00
per rentable square foot on a per annum basis, excluding Additional Rent.

 

Initial Term Base Rent

 

Base Rental Rate

 

Base Term

$30,645.42 per month

 

$35.00 per square foot

 

The date of this Agreement—February 28, 2017

Option Term Monthly Base Rent

 

Option Rental Rate per square foot

 

Option Term

 

2

--------------------------------------------------------------------------------


 

$33,272.17

 

$38.00

 

March 1, 2017—February 28, 2020

 

c. All Base Rent and Additional Rent, as outlined in Section 4 below without
set-off or deduction whatsoever (except as expressly provided in this
Agreement),shall be paid to Smithsonian by wire transfer or other means as
provided by Smithsonian per separate notice.

 

d. Parking. Genocea will be provided with twenty seven (27) non-reserved parking
spaces in the parking garage (as described in Amendment No. 2 to the Lease) at
the rate of $125.00 per space, per month. Parking in such parking garage by
Genocea’s employees or Invitees shall be at their own risk. If Landlord
designates spaces in such parking garage as being for visitors to the Building
generally, Genocea may permit its visitors to use such spaces on a non-exclusive
basis with other visitors to the Building.

 

4. ADDITIONAL RENT: PAYMENTS: INTEREST.

 

a. Commencing on the date of this Agreement, Genocea shall also be liable to
Smithsonian for its proportionate share (12.89%, defined as 10,507 rentable
square feet divided by 81,500 total leased square feet leased by Smithsonian
pursuant to the Prime Lease) (“Proportionate Share”) of Operating Costs, Taxes,
and Insurance Costs as set forth and defined in the Prime Lease and as
calculated herein.

 

i. Operating Costs at $10,165.52 per month, calculated at the rate of $11.61 per
square foot, subject to annual reconciliation by the Landlord pursuant to the
terms of the Prime Lease and the reconciliation provisions of this Section;

 

ii. Taxes at $6,812.04 per month, calculated at the rate of $7.78 per square
foot, subject to annual reconciliation by the Landlord pursuant to the terms of
the Prime Lease and the reconciliation provisions of this Section; and

 

iii. Insurance Costs at $429.73 per month, calculated at the rate of $0.049 per
square foot, subject to annual reconciliation by the Landlord pursuant to the
terms of the Prime Lease and the reconciliation provisions of this Section.

 

b. Genocea shall also pay to Smithsonian any amounts incurred by Smithsonian and
assessed by Landlord under the Prime Lease for the sole purpose of obtaining
Prime Landlord’s consent to this Sublease Agreement, including but not limited
to any costs assessed by Landlord for administrative, legal fees and/or
additional insurance provisions required.

 

c. Genocea shall pay to Smithsonian all other amounts payable by Smithsonian
under the Prime Lease which are attributable exclusively to the Premises or
attributable exclusively to Genocea, its employees, customers or invitees. By
way of example and not by way of limitation, its Proportionate Share (or direct
share as may be appropriate) of charges by Prime Landlord for furnishing air

 

3

--------------------------------------------------------------------------------


 

conditioning or heating to the Premises at times in addition to those certain
times specified in the Prime Lease (if not separately metered directly to
Genocea ), costs incurred by the Prime Landlord or Smithsonian in repairing
damage to the Building caused by an employee of Genocea, increased insurance
premiums due as a result of Genocea’s use of the Premises, and amounts expended
or incurred by the Prime Landlord or Smithsonian on account of any default by
Genocea which gives rise to a default under either the Prime Lease or this
Agreement which would be amounts payable by Genocea pursuant to this Subsection
4(c).

 

d. All amounts other than Base Rent payable to Smithsonian under this Agreement
shall be deemed to be additional rent due under this Agreement (“Additional
Rent”). All past due installments of Base Rent and Additional Rent, if not paid
within five business days after written notice from Smithsonian, shall bear a 5%
penalty and shall bear interest from the date due until paid at the rate per
annum equal to the lesser of (i) two percent (2%) higher than the “prime rate”
then being reported in the Wall Street Journal or (ii) the maximum rate
permitted by law.  For the purposes of this Agreement, the term Prime Rate shall
mean the rate of interest announced from time to time by The Wall Street Journal
as the prime rate.

 

e. Reconciliation. Payments by Genocea of Additional Rent authorized herein
shall be reconciled by Smithsonian on an annual basis. This reconciliation shall
be completed within ninety (90) days of Smithsonian’s receipt of a
reconciliation statement from Landlord pursuant to Section 4.7 of the Prime
Lease, at which time Smithsonian shall submit a statement broken down by
categories in a consistent fashion and in reasonable detail (including
reconciliation statements related thereto as provided by Prime Landlord to
Smithsonian) showing:

 

i.                                          The actual costs for Operating
Costs, Taxes, Insurance Costs or other types of Additional Rent expenses (all
the “Additional Rent Costs”) paid or incurred by Smithsonian under the Prime
Lease and attributable to the Premises either based on the Proportionate Share
or, for the charges that are not allocable on a Proportionate Share basis, on an
equitable basis;

ii.                                       A computation of the amount by which
the Additional Rent Costs actually incurred during the preceding calendar year
exceed the aggregate amount of the Additional Rent payments made by Genocea on
account thereof; and

iii.                                    If the aggregate amount of Additional
Rent paid by Genocea exceeds Smithsonian’s actual Additional Rent Costs, then
Smithsonian shall deduct the net overpayment from its next estimated Base Rent
due for the then current year, and Genocea shall make future monthly payments
based on the amounts reconciled thereof; provided, however, that any Additional
Rent paid by Genocea during the last year of the term of this Sublease which
exceeds Smithsonian’s actual liability for Additional Rent Costs, shall be paid
directly to Genocea within thirty (30) days after the reconciliation

 

4

--------------------------------------------------------------------------------


 

statement is delivered to Genocea or the end of the lease term, whichever is
later.

iv.                                   If actual costs for Additional Rent Costs
exceed the estimate, Genocea shall pay the total amount of such deficiency
within thirty (30) days of notification as Additional Rent in accordance with
this section.

v.                                      In the final year of the Lease Term,
reconciliations as reflected herein shall be calculated on the basis of the
number of days of actual occupancy in the calendar year in which the Lease Term
expires.

 

The terms and provisions of this paragraph shall survive the expiration of this
Sublease.

 

f. Genocea shall be responsible for (i) coordinating with Prime Landlord and the
utility company to allow for a separate meter for electric service to the
Premises and (ii) coordinating with Prime Landlord in order to transfer elevator
and door access to Genocea from Smithsonian, and no further consents from
Smithsonian shall be required in connection with the installation of a separate
meter; however, Smithsonian shall cooperate to the extent required by the Prime
Landlord or any utility company.  Genocea shall be responsible for all expenses
relating to the foregoing, including transferring the Premises back to
Smithsonian at the end of the term and, at Smithsonian’s election, removing any
separate meter (or reinstalling any equipment) and restoring and/or repairing
any damage to the Premises in connection with said removal or reinstallation.

 

6. PRIME LEASE.

 

a. Smithsonian hereby represents and warrants that: (i) Smithsonian is the
tenant under the Prime Lease and has the full right to enter into this Sublease
(subject, however, to Prime Landlord’s consent); (ii) the Prime Lease is in full
force and effect; (iii) Smithsonian has not received from Prime Landlord any
notice of any default on the part of Smithsonian as tenant under the Prime Lease
which has not been cured, nor has Smithsonian given Prime Landlord notice of any
default on the part of Prime Landlord as landlord under the Prime Lease which
has not been cured; and (iv) Smithsonian has submitted to Genocea a true and
complete copy of the Prime Lease, except for the exclusion of those certain
construction and/or alteration plans relating to other floors of the Building
(except for the second floor).

 

Except as specifically agreed in writing between the parties herein, all of the
terms, provisions covenants and conditions of the Prime Lease are incorporated
herein by reference and hereby made a part of and are superior to this sub lease
Agreement, except as herein otherwise expressly provided Genocea hereby assumes
and agrees to perform faithfully and be bound by, with respect to the Premises
and the Building, all of Smithsonian’s obligations, covenants, agreements and
liabilities under the Prime Lease and all terms, conditions, provisions and
restrictions contained in the Prime Lease except:

 

i. Neither Genocea nor Smithsonian shall have any obligations to construct or
install tenant

 

5

--------------------------------------------------------------------------------


 

improvements except for Genocea’s obligation to install the separate meter
described in Section 5.f above.

 

ii. Any provisions in the Prime Lease allowing or purporting to allow any rent
concessions, abatements or construction allowances, any options to lease
additional space, rights of first refusal, renewal options or other similar
provisions are not incorporated in this Agreement unless specifically noted
herein.

 

b. Genocea shall not alter or change the Premises without the prior written
approval of both Smithsonian (such approval not to be unreasonably withheld) and
Prime Landlord.  Upon approval by Smithsonian, Smithsonian shall present any
alteration proposed by Genocea to Prime Landlord for its approval, or permit
Genocea to present such alterations directly to Prime Landlord (with all copies
sent to Smithsonian).  Any such approved alterations, additions or improvements
shall be performed at Genocea’s sole cost and expense in a good and workmanlike
manner and in compliance with all applicable laws and codes and the applicable
requirements of the Prime Lease.  Smithsonian hereby approves Genocea’s
alterations depicted on the schematic drawing proposed by Genocea (attached
hereto as Exhibit C); however, it reserves its right to request Genocea to
return the Premises, in whole or in part, to the condition that it was in
immediately prior to the date of this Sublease.  Smithsonian requests that the
interior doors, upon removal by Genocea, be stored and kept for reinstallation
at the end of the term.

 

c. Genocea further agrees:

 

i. All rights given to the Prime Landlord and its respective agents and
representatives by the Prime Lease to enter the Premises shall inure to the
benefit of the Smithsonian and its agents and representatives with respect to
the Premises.

 

ii. Smithsonian shall also have all other rights, and all privileges, options,
reservations and remedies, granted or allowed to, or held by Prime Landlord
under the Prime Lease.

 

iii. Genocea shall not do anything or suffer or permit anything to be done which
could result in a default under the Prime Lease, or permit the Prime Lease to be
canceled or terminated or which may cause any increase in fire or other
insurance rates of Prime Landlord.

 

d. Smithsonian and Genocea hereby agree as follows:

 

i. Genocea shall not assign, mortgage, pledge, hypothecate, or otherwise
transfer or permit the transfer of this Agreement or any interest of Genocea in
this Agreement, by operation of law or otherwise or permit the use of the
Premises or any part thereof by any persons other than Genocea and Genocea’s
employees or contractors, or sub-sublet the Premises or any part thereof without
the prior written approval of Smithsonian. Notwithstanding the foregoing,

 

6

--------------------------------------------------------------------------------


 

Genocea may transfer its interest in this Sublease to the following types of
entities without the written consent of Smithsonian (each a “Permitted
Transfer”): (a) any entity which controls or is controlled by Genocea or is
under common control with Genocea, (b) any corporation, limited partnership,
limited liability partnership, limited liability company or other business
entity in which or with which Genocea is merged or consolidated, in accordance
with applicable statutory provisions governing merger and consolidation of
business entities, so long as Genociea’s obligations hereunder are assumed by
the entity surviving such merger or created by such consolidation, or (c) any
corporation, limited partnership, limited liability company or other business
entity acquiring all or substantially all of Genocea’s assets or ownership
interests of Genocea so long as Genocea’s obligations hereunder are assumed by
the acquiring entity or (d) any assignee consented to by Prime Landlord under
Genocea’s lease with Prime Landlord dated as of July 3, 2012 (as it may be
amended, the “Genocea Direct Lease”).

 

Genocea shall promptly notify Smithsonian in writing in advance of any such
Permitted Transfer.

 

ii. Neither rental nor other payments hereunder shall abate by reason of any
damage to or destruction of the Premises or the Building or any part thereof,
unless, and then only to the extent that, rental and such other payments
actually abate under the Prime Lease with respect to the Premises on account of
such event.

 

iii. Genocea shall not have any right to any portion of the proceeds of any
award for a condemnation or other taking, or a conveyance in lieu thereof, of
all or any portion of the Building or the Premises, except as may be realized by
the Smithsonian under the terms of the Prime Lease.

 

iv. Genocea shall not have any right to exercise or require Smithsonian to
exercise any option under the Prime Lease.

 

e. Notwithstanding anything to the contrary contained herein, it is expressly
understood and agreed that Smithsonian does not assume and shall not have any of
the obligations or liabilities of the Prime Landlord under the Prime Lease to
provide any services to the Premises and that Smithsonian is not herein making
the representations or warranties, if any, made by the Prime Landlord in the
Prime Lease. With respect to work, services, repairs and restoration or the
performance of other obligations required of the Prime Landlord under the
applicable Prime Lease, Smithsonian’s sole obligation with respect thereto shall
be to promptly request the Prime Landlord, upon written request from Genocea,
and to use diligent and timely efforts to obtain such services from Prime
Landlord or to permit Genocea to seek such services directly from the Prime
Landlord.  Smithsonian shall not be liable in

 

7

--------------------------------------------------------------------------------


 

damages, nor shall rent abate hereunder, for or on account of any failure by the
Prime Landlord to perform the obligations and duties imposed on it under the
Prime Lease unless Smithsonian is entitled to rent abatement relating to any
such damages under the Prime Lease.

 

f. Genocea shall neither do, nor permit to do nor permit to be done, anything
that would increase Smithsonian’s obligations to the Prime Landlord under the
Prime Lease or that would cause the Prime Lease to be terminated or forfeited. 
Smithsonian shall not amend or modify (nor agree to amend or modify) the Prime
Lease in any way that would increase Genocea’s obligations or diminish Genocea’s
rights under this Sublease, nor shall Smithsonian do, nor permit to do or be
done, anything that would cause the Prime Lease to be cancelled, terminated or
forfeited.

 

7. DEFAULT BY GENOCEA. It shall be an event of default if Genocea fails to
comply with any obligation or requirement of the Prime Lease applicable to
Genocea or under this Agreement beyond any applicable notice and cure period.
All cure periods granted to Smithsonian under the Prime Lease shall apply to
Genocea hereunder; however, the time periods allocated to Genocea shall be
reduced by 10%, with any fractional date being rounded down to the nearest whole
number. If an event of default occurs beyond any applicable notice and cure
period, Smithsonian may exercise any and all rights and remedies available to
the Prime Landlord under the Prime Lease.

 

8.  NON-WAIVER.  Failure of Smithsonian to declare any default or delay in
taking any action in connection therewith shall not waive such default. No
receipt of monies by Smithsonian from Genocea after the termination of this
Agreement or of Genocea’s right of possession hereunder or after the giving of
any notice shall reinstate, continue or extend the term or affect any notice
given to Genocea or any suit commenced or judgment entered prior to receipt of
such moneys.

 

9.  CUMULATIVE RIGHTS AND REMEDIES.  All rights and remedies of Smithsonian
under this Agreement shall be cumulative and shall not exclude any other rights
or remedies allowed by law.

 

10. WAIVER OF CLAIMS: INDEMNITY: WAIVER OF PERSONAL LIABILITY.

 

a. Except to the extent of the indemnified parties’ own negligence or willful
misconduct, Genocea agrees to indemnify, defend and hold harmless the Prime
Landlord and its beneficiaries, Smithsonian and each of their respective
trustees, officers, directors, partners, members, managers, agents and
employees, from and against any and all claims, demands, costs and expenses of
every kind and nature, including reasonable attorneys’ fees and litigation
expenses, arising from Genocea’s occupancy of the Premises, Genocea’s
construction of any leasehold improvements in the Premises or from any breach or
default on the part of Genocea in the performance of any agreement or covenant
of Genocea to be performed or performed under this Agreement and pursuant to the
terms of this Agreement, or from any act or neglect of Genocea or its agents,
officers, employees, guests, servants, invitees or customers in or about the
Premises.  In case any such proceeding is brought against any of said
indemnified parties, Genocea covenants, if requested by Smithsonian, to defend
such proceeding

 

8

--------------------------------------------------------------------------------


 

at Genocea’s sole cost and expense by legal counsel reasonably approved by
Smithsonian.

 

b. Smithsonian shall hold harmless Genocea from and against any and all losses,
costs, damages, expenses and liabilities including, without limitation,
reasonable attorneys’ fees, court costs and disbursements, which Genocea may
incur or pay out by reason of any act, omission or negligence on the part of
Smithsonian and/or its officers, employees, agents, contractors, subcontractors,
customers and/or invitees, or any person claiming through or under Smithsonian,
except to the extent any such losses, costs, damages, expenses and liabilities
arise out of the negligence, fault or misconduct of Genocea, or any of Genocea’s
respective officers, employees, agents, contractors, subcontractors and/or
invitees.

 

c. Notwithstanding anything to the contrary set forth in this Agreement, as the
same may be amended from time to time, (i) the directors, officers, or employees
of Smithsonian, individually and in the aggregate, shall have no liability and
Genocea shall have no claim against any such director, officer or employee or
any of their respective assets (a) for any covenant, agreement, term, provision
or condition under this Agreement; (b) in connection with the Premises or the
Building; or (c) in respect to the Genocea/Smithsonian relationship with respect
to this Agreement; and (ii) none of Smithsonian’s covenants, warranties,
representations, undertakings or agreements in this Agreement are made by or are
intended as being binding on the directors, officers, employees or agents of
Smithsonian individually and in the aggregate; and (iii) in making any claim
against Smithsonian, Genocea shall look solely to the Federal appropriations of
Smithsonian and shall not assert any claim against any Smithsonian (non-federal)
trust contribution, or for any other purpose or cause.

 

d. None of Genocea’s affiliates, partners, shareholders, directors, officers,
employees, members shall be personally liable for Genocea’s obligations or any
deficiency under this Sublease, and service of process shall not be made against
any shareholder, director, officer, employee of Genocea or any of Genocea’s
affiliates.

 

e. In no event shall either party be liable to the other party for any punitive,
indirect, or consequential damages, except to the extent specifically set forth
in this Agreement.

 

11. WAIVER OF SUBROGATION.  Anything in this Agreement to the contrary
notwithstanding, to the extent permitted by law, Smithsonian and Genocea each
hereby waive any and all rights of recovery, claims, actions or causes of action
against the other and the officers, directors, partners, agents and employees of
each of them for any loss or damage that may occur to the Premises or any
improvements thereto, or any personal property of any person therein or in the
Building, by reason of fire, the elements, or any other cause insured against
under valid and collectible fire and extended coverage insurance policies (or
the policies that should have been carried had the parties carried the insurance
required under this Agreement), regardless of cause or origin, including
negligence, except in the case which would render this waiver void under law, to
the extent that such loss or damage is

 

9

--------------------------------------------------------------------------------


 

actually recovered under said insurance policies. Genocea shall obtain from its
insurance company a rider waiving all rights of subrogation against Smithsonian
and shall provide Smithsonian with evidence thereof within ten days from the
commencement of the Term of this Sublease Agreement.  In the event that
Smithsonian elects not to self-insure under the Prime Lease, it shall obtain
from its insurance company a rider waiving all rights of subrogation against
Genocea, as applicable, and shall provide Genocea with evidence thereof.

 

12. BROKERAGE COMMISSION. Genocea and Smithsonian each warrant and represent to
the other that it has not dealt with any realtor, broker or agent in connection
with the negotiation and execution of this Agreement, and to the extent
permitted by law, each party agrees to pay and to hold the other harmless from
and against any claim or claims for brokerage or other commission arising from
or out of any breach of the foregoing representation and warranty. This
provision shall survive the expiration or earlier termination of this Agreement.

 

13. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of Smithsonian, and shall be binding
upon and inure to the benefit of the successors of Genocea and, to the extent
any such assignment may be approved, Genocea’s assigns. In addition, Genocea
acknowledges and agrees that Smithsonian has the absolute and unqualified right
to assign this Sublease Agreement to any corporation, limited liability company
or other entity that is the legal successor to Smithsonian,.

 

14. NOTICES. All notices or other communications required hereunder shall be in
writing and shall be deemed duly given if delivered in person (with receipt
therefor), or if sent by certified or registered mail, return receipt requested,
postage prepaid, or by recognized overnight courier, to the following addresses,
upon the earliest of (a) three (3) days following deposit in the U.S. Mail, with
proper postage prepaid, certified or registered, return receipt requested or
(b) the next business day after delivery to a regularly scheduled overnight
delivery carrier:

 

(i) if to Smithsonian, hand delivered or sent express courier: Office of
Contracting, Smithsonian Institution, 2011 Crystal Drive, Suite 350, Arlington,
VA 22202, Attn: Eve Errickson, with email notification to ErricksonE@si.edu.

 

Or, if sent via USPS:   Office of Contracting, Smithsonian Institution, and
Attn: Eve Errickson, PO Box 37012, MRC 1200, and Washington, DC 20013-7012.

 

With a copy to the Smithsonian’s Real Estate Office: If hand delivered or sent
express courier: Smithsonian Institution, Real Estate Office, 600  Maryland
Avenue, SW, Suite 5001, Washington, DC 20560 Attn: Deborah M. Smith, with email
notification to smithDM@si.edu.

 

Or, if sent via USPS:  Real Estate Office, Smithsonian Institution, PO Box
37012, MRC 511, Washington, DC 20013-7012, Attn: Deborah M. Smith; with email
notification to

 

10

--------------------------------------------------------------------------------


 

SmithDM@si.edu.

 

(ii) If to Genocea, hand delivered or sent express courier: Jonathan Poole, CFO,
Genocea Biosciences, Inc., Fifth Floor, Discovery Park, 100 Acorn Park Drive,
Cambridge, Massachusetts, 02140, with email notification to
jonathan.poole@genocea.com.

 

With a copy to: David L. Wiener, Anderson & Kreiger LLP, One Canal Park,
Suite 200, Cambridge, Massachusetts 02141, with email notification to
dwiener@andersonkreiger.com.

 

Either party may change its address for the giving of notices by notice given in
accordance with this Section.

 

15. AUTHORIZED REPRESENTATIVES.           For the purposes of liaison and
direction in contractual interpretation matters, dispute resolution, or for
modification of this Lease, Smithsonian shall be represented by the Smithsonian
Contracting Officer. No changes in or deviations from the Sublease shall be
effected without a written modification to the Lease which shall be executed by
the Contracting Officer authorizing such changes.  All authorities not delegated
herein are reserved to the Contracting Officer.  For purposes of liaison,
providing guidance and direction in daily operational matters, granting
approvals or withholding same, and for general contract coordination, The
Smithsonian Contracting Officer shall be represented by Deborah M. Smith, Office
of Facilities Engineering and Operation, Real Estate Office, Smithsonian
Institution (“COTR”).  However, the COTR is not empowered to change any of the
terms or scope of this Agreement.   Genocea’s authorized representative shall be
Jonathan Poole.

 

16. DISPUTES In the event a dispute arises between the Parties, the Parties
agree that they will meet, either in person or through any available electronic
means, to attempt to resolve the issue as promptly as possible.  However, in the
unlikely event that after ninety (90) days, the parties are unable to resolve
the dispute through good faith discussion and negotiation, either Party may
exercise any and all rights and remedies available at law and in equity to which
it is entitled, subject to any limitations with respect to remedies under this
Agreement.

 

17. CONSENT OF PRIME LANDLORD. This Agreement shall be effective only upon
obtaining the written consent of Prime Landlord, and it is hereby acknowledged
by Smithsonian and Genocea that Prime Landlord’s consent to this Agreement shall
not make such Prime Landlord a party to this Agreement, shall not create any
contractual liability or duty on the part of such Prime Landlord or its agent to
Genocea, and shall not in any manner increase, decrease or otherwise affect the
rights and obligations of such Prime Landlord or Smithsonian, as the lessee
under the Prime Lease, with respect to the Premises.

 

18. EXAMINATION. Submission of this instrument for examination or signature by
Genocea does not constitute a reservation of or option for the Premises or in
any manner bind Smithsonian, and no

 

11

--------------------------------------------------------------------------------


 

sublease, Agreement or obligation on Smithsonian shall arise until this
instrument is signed and delivered by Smithsonian and Genocea and the consent of
the Prime Landlord is obtained as described in Section 17 above.

 

19.INSURANCE.

 

A. Genocea will, at its expense, obtain and keep in force at all times a policy
of commercial general liability insurance (written on an occurrence basis)
including contractual liability coverage, premises and options coverage, and
broad form property damage coverage, and containing an endorsement for personal
injury.  Such commercial general liability insurance shall be in the minimum
amount of One Million Dollars ($1,000,000) combined single limit per occurrence
with a One Million Dollar ($1,000,000) annual aggregate, together with an
overall umbrella coverage of an additional Four Million Dollars ($4,000,000).
Genocea shall also obtain workers compensation coverage meeting the statutory
limits of the Commonwealth of Massachusetts.

 

The Smithsonian Institution and the Prime Landlord shall be listed as additional
insured. Certificates of Insurance meeting these criteria are to be issued not
less than thirty (30) days from execution of this Agreement.

 

20. FEDERAL TORT CLAIMS ACT.  Genocea acknowledges the Smithsonian Institution
is a trust instrumentality of the United States and is covered by the Federal
Tort Claims Act.

 

21. HAZARDOUS/TOXIC CONDITIONS.  Genocea shall comply with the terms of the
Prime Lease with regard to the conduct of any activity that will use or produce
any Hazardous Materials (as such term is defined in the Prime Lease). With
regard to the performance of such activities with respect to the Hazardous
Materials, Genocea shall defend and hold harmless the Smithsonian from all
claims, demands, actions, liabilities, costs, expenses, damages and/or
obligations of any nature arising from or as a result of the use of the Premises
by Genocea, its workers, employees, visitors, guests, customers, suppliers,
agents, contractors, representatives, licensees or other invitees. Smithsonian
reserves the right to inspect the Premises at any reasonable time or in the
event of an emergency to ascertain if any violations under this Section 21 have
occurred. If any contamination of the Premises with Hazardous Materials or
violation of this Section 21 , as reasonably determined by Smithsonian, occurs
due to the handling, use, storage or transfer by Genocea of any Hazardous
Material, whether such contamination of the Premises with Hazardous Materials or
violation or this Section 21 is discovered during the Agreement term or after
expiration or termination thereof, Genocea shall be solely responsible for
removal or remediation of the Hazardous Material used or produced by Genocea as
required by applicable law to be removed or remediated in accordance with
federal, state and local regulations and permit requirements. Notwithstanding
any other clause in this section or in this Agreement, Genocea shall remove from
the Premises all Hazardous Materials brought on to the Premises by Genocea at
the expiration or termination of this Agreement and provide copies of all

 

12

--------------------------------------------------------------------------------


 

permits, notices and manifests required for such removal to Smithsonian.
Genocea’s failure to comply with the provisions of this paragraph shall be
grounds for termination of this Agreement for default. Receipt by Smithsonian of
notices, reports, or any other information or documentation required herein
shall not impose any responsibility on Smithsonian to supervise the affairs of
Genocea nor relieve Genocea of its responsibility to comply fully with all
applicable laws and regulations. The rights and remedies of Smithsonian provided
in this clause are in addition to any other rights and remedies which may be
available to Smithsonian by law or under this agreement. To the fullest extent
permitted by law, Genocea hereby indemnifies Smithsonian and Prime Landlord and
its officers, agents, representatives, and employees from all claims, loss,
damage, actions, causes of action, expense and/or liability, including the cost
of defense, resulting from, brought for, or on account of any violation of this
clause.

 

22. NO PARTNERSHIP. This Agreement does not constitute and shall not be
construed as constituting a partnership or joint venture between Smithsonian and
Genocea. Except as may be set forth herein, neither party shall have the right
to obligate or bind the other in any manner whatsoever nor nothing herein
contained shall give or is intended to give any rights of any kind to any third
persons.

 

23. APPLICABLE LAW.  This Agreement shall be construed in accordance with the
applicable federal laws and laws of the Commonwealth of Massachusetts, which
shall also be the forum for any lawsuit under this Agreement, regardless of its
place of execution or performance.

 

24. ESTOPPEL. Genocea agrees, at any time and from time to time, upon not less
than ten (10) days prior written request by Smithsonian or Prime Landlord, to
acknowledge, execute and deliver to Prime Landlord, any prospective purchaser,
and any mortgagee or ground lessor an estoppel certificate as required by
Section 9.5 of the Prime Lease.

 

25. ENTIRE AGREEMENT.  This Agreement constitutes the entire agreement between
the parties and supersedes all previous agreements in this matter. There are no
other written or oral agreements, representations or understandings with respect
to the subject matter of this Agreement.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE PARTIES hereto have signed this Agreement in duplicate
originals as of the day and year above written.

 

ACCEPTED AND AGREED:

 

 

SMITHSONIAN INSTITUTION

 

 

 

 

By

/s/ Eve Errickson

 

 

 

 

Name:

Eve Errickson

 

 

 

 

Title:

Contracting Officer

 

 

 

 

Date:

June 15, 2015

 

 

 

 

 

 

GENOCEA BIOSCIENCES, INC.

 

 

 

 

By

/s/William Clark

 

 

 

 

Name:

William Clark

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

Date:

June 9, 2015

 

 

--------------------------------------------------------------------------------


 

Exhibit A

Prime Lease and
Amendments

(to be attached)

 

15

--------------------------------------------------------------------------------


 

LEASE

 

OF PREMISES AT CAMBRIDGE DISCOVERY PARK

 

CAMBRIDGE, MASSACHUSETTS

 

FROM

 

BHX, LLC, AS TRUSTEE OF ACORN PARK I REALTY TRUST

 

TO

 

THE SMITHSONIAN INSTITUTION ASTROPHYSICAL OBSERVATORY

 

16

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

ARTICLE I CERTAIN DEFINITIONS

 

9

 

 

 

ARTICLE II LEASE OF PREMISES

 

17

 

 

 

Section 2.1.

 

Lease Of The Premises

 

17

Section 2.2.

 

Common Rights

 

17

Section 2.3.

 

Parking

 

18

Section 2.4.

 

Commencement Date: Lease Term: Extension Terms

 

18

Section 2.5.

 

Measurement

 

19

Section 2.6.

 

Lease Amendment

 

19

Section 2.7.

 

Right to Expand Premises

 

19

Section 2.8.

 

Right of First Opportunity

 

20

Section 2.9.

 

Shuttle Bus Access

 

21

 

 

 

 

 

ARTICLE III LANDLORD’S WORK: TENANT’S WORK

 

21

 

 

 

Section 3.1.

 

Landlord’s Work

 

21

Section 3.2.

 

Damages for Delay by Landlord

 

25

Section 3.3.

 

Tenant’s Work; Pre-Term Occupancy

 

27

Section 3.4.

 

Signs

 

27

Section 3.5.

 

GMT Lab

 

28

 

 

 

 

 

ARTICLE IV BASE RENT: ADDITIONAL RENT

 

28

 

 

 

Section 4.1.

 

Base Rent

 

28

Section 4.2.

 

Certain Additional Rent

 

30

Section 4.3.

 

Taxes

 

30

Section 4.4.

 

Insurance Costs

 

31

Section 4.5.

 

Operating Costs

 

31

Section 4.6.

 

Tenant’s Utility Costs

 

31

Section 4.7.

 

Tenant’s Audit Rights

 

32

 

 

 

 

 

ARTICLE V USE OF PREMISES

 

32

 

 

 

Section 5.1.

 

Permitted Use

 

32

Section 5.2.

 

Restrictions on Use

 

32

Section 5.3.

 

Hazardous Materials

 

33

 

 

 

 

 

ARTICLE VI LANDLORD’S SERVICES

 

34

 

 

 

Section 6.1.

 

Landlord’s Services

 

34

 

--------------------------------------------------------------------------------


 

Section 6.2.

 

Extraordinary Use

 

35

Section 6.3.

 

Interruption: Delay

 

35

Section 6.4.

 

Additional Services

 

35

 

 

 

 

 

ARTICLE VII CERTAIN OBLIGATIONS OF TENANT

 

36

 

 

 

Section 7.1.

 

Rent

 

36

Section 7.2.

 

Utilities

 

36

Section 7.3.

 

No Waste

 

36

Section 7.4.

 

Maintenance: Repairs: and Yield-Up

 

36

Section 7.5.

 

Alterations by Tenant

 

37

Section 7.6.

 

Trade Fixtures and Equipment

 

38

Section 7.7.

 

Compliance with Laws

 

38

Section 7.8.

 

Contents at Tenant’s Risk

 

38

Section 7.9.

 

Exoneration, Hold Harmless and Insurance

 

38

Section 7.10.

 

Landlord’s Access

 

39

Section 7.11.

 

No Liens

 

40

Section 7.12.

 

Compliance with Rules and Regulations

 

40

Section 7.13.

 

Use of Union Labor

 

40

Section 7.14.

 

Further Construction

 

41

 

 

 

 

 

ARTICLE VIII SUBLETTING AND ASSIGNMENT

 

41

 

 

 

Section 8.1.

 

Subletting and Assignment

 

41

 

 

 

 

 

ARTICLE IX RIGHTS OF MORTGAGEES AND GROUND LESSORS: ESTOPPEL CERTIFICATES

 

43

 

 

 

Section 9.1.

 

Subordination to Mortgages and Ground Leases

 

43

Section 9.2.

 

Lease Superior at Mortgagee’s or Ground Lessor’s Election

 

44

Section 9.3.

 

Notice to Mortgagee and Ground Lessor

 

44

Section 9.4.

 

Limitations on Obligations of Mortgagees, Ground Lessors and Successors

 

44

Section 9.5.

 

Estoppel Certificate By Tenant

 

45

 

 

 

 

 

ARTICLE X CASUALTY

 

45

 

 

 

Section 10.1.

 

Damage From Casualty

 

45

Section 10.2.

 

Abatement of Rent

 

46

Section 10.3.

 

Landlord’s Right to Terminate

 

46

 

 

 

 

 

ARTICLE XI EMINENT DOMAIN

 

46

 

 

 

Section 11.1.

 

Eminent Domain; Right to Terminate and Abatement in Rent

 

46

Section 11.2.

 

Restoration

 

47

 

2

--------------------------------------------------------------------------------


 

Section 11.3.

 

Landlord to Control Eminent Domain Action

 

47

 

 

 

 

 

ARTICLE XII DEFAULT AND REMEDIES

 

47

 

 

 

Section 12.1.

 

Event of Default

 

47

Section 12.2.

 

Landlord’s Remedies

 

48

Section 12.3.

 

Reimbursement of Landlord

 

49

Section 12.4.

 

Landlord’s Right to Perform Tenant’s Covenants

 

49

Section 12.5.

 

Cumulative Remedies

 

50

Section 12.6.

 

Expenses of Enforcement

 

50

Section 12.7.

 

Landlord’s Default

 

50

Section 12.8.

 

Limitation of Landlord’s Liability

 

51

Section 12.9.

 

Late Payment and Administrative Expense

 

51

 

 

 

 

 

ARTICLE XIII MISCELLANEOUS PROVISIONS

 

52

 

 

 

Section 13.1.

 

Brokers

 

52

Section 13.2.

 

Quiet Enjoyment

 

52

Section 13.3.

 

Tenant’s Request for Landlord’s Action

 

52

Section 13.4.

 

Notices

 

52

Section 13.5.

 

Waiver of Subrogation

 

52

Section 13.6.

 

Entire Agreement: Execution: Time of the Essence and Headings and Table of
Contents

 

53

Section 13.7.

 

Partial Invalidity

 

53

Section 13.8.

 

No Waiver

 

53

Section 13.9.

 

Holdover

 

53

Section 13.10.

 

When Lease Becomes Binding

 

54

Section 13.11.

 

Recordation

 

54

Section 13.12.

 

Financial Statements: Certain Representations and Warranties of Tenant

 

54

Section 13.13.

 

Confidentiality

 

54

Section 13.14.

 

Summary of Basic Terms

 

55

 

3

--------------------------------------------------------------------------------


 

Exhibits:

 

 

 

 

 

A - Property Description

 

 

B - Site Plan

 

 

C - Building Floor Plan

 

 

D - General Description of Base Building Work

 

 

E - Tenant Improvements Plans (to be added when complete)

 

 

F - Rules and Regulations

 

 

G - Uses Permitted in Zoning District

 

 

H - Description of Exterior Sign

 

 

I - Schedule of Janitorial Services

 

 

J - Subordination, Non-Disturbance and Attornment Agreement with The Union Labor
Life insurance Company

 

 

K - Subordination, Non-Disturbance and Attornment Agreement with BHX, LLC, as
Trustee of Acorn Park Holdings Realty Trust

 

 

L - Form of Estoppel Certificate

 

 

M - Notice of Lease

 

 

 

4

--------------------------------------------------------------------------------


 

SUMMARY OF BASIC TERMS

 

LEASE

 

OF PREMISES AT CAMBRIDGE DISCOVERY PARK,
CAMBRIDGE, MASSACHUSETTS

 

TO

 

THE SMITHSONIAN INSTITUTION ASTROPHYSICAL OBSERVATORY

 

DATED AS OF JUNE 29, 2004

 

The following is a summary of certain basic terms of this Lease which is
intended for the convenience and reference of the parties.  Capitalized terms
used, but not defined, in this Summary of Basic Terms, have their defined
meanings in this Lease.  In addition, some of the following items or terms are
incorporated into this Lease by reference to the item or term or to this
“Summary of Basic Terms”.

 

1.                                      Landlord:  BHX, LLC, a Massachusetts
limited liability company, as Trustee of Acorn Park I Realty Trust, a
Massachusetts nominee trust.

 

2.                                      Tenant:  The Smithsonian Institution
Astrophysical Observatory, a unit of The Smithsonian Institution, a trust
instrumentality of the United States organized pursuant to 20 U.S.C. §41 et sea.

 

3A.                             Premises:  Those portions of the Building
(excluding Common Areas) depicted as the Premises on Exhibit C.  The Building
and the Other Buildings which are currently part of the Project are depicted on
Exhibit B.

 

3B.                             Building:  The building to be constructed as
part of the Project, identified as Building 100 on the Site Plan, in which the
Premises are to be located.  It is anticipated that the Building will contain
six (6) floors.

 

3C.                             Project:  The real property with the Buildings,
the Other Buildings and any other improvements now or hereafter thereon, now
commonly known as Cambridge Discovery Park, Cambridge, Massachusetts, as
described on Exhibit A and depicted on Exhibit B, together with other areas used
from time to time for parking for the Buildings.

 

3D.                             Leasable Square Footage of the Premises:  (which
includes a proportionate share of the Floor Area of the Common Areas of the
Building, as provided for in this Lease):  Approximately 81,500 square feet,
subject to actual determination and adjustment as set forth in Section 2.5.

 

3E.                              Leasable Square Footage of the Building: 
Approximately 128,059 square feet, subject to actual determination and
adjustment as set forth in Section 2.5.

 

--------------------------------------------------------------------------------


 

3F.                               Leasable Square Footage of the Project: 
Approximately 396,167 square feet, consisting of (i) approximately 128,059
square feet in the Building, subject to actual determination and adjustment as
set forth in Section 2.5, and (ii) an agreed upon 268,108 square feet in the
Other Buildings.  The Leasable Square Footage of the Project may change from
time to time as Other Buildings are altered or demolished and as additional
Other Buildings are constructed.

 

4A.                             Target Completion Date:  October 1, 2005,
subject to extension due to Excusable Delay and/or as provided in
Section 3.1(c).

 

4B.                             Landlord’s Work:  Landlord shall perform
Landlord’s Work as set forth in Section 3.1, Exhibit D and Exhibit E.

 

4C.                             Tenant Improvements Allowance:  Landlord shall
provide Tenant an allowance for the payment of Tenant Improvements Costs (the
“Tenant Improvements Allowance”) equal to $40.00 per square foot multiplied by
the Leasable Square Footage of the Premises ($3,260,000.00 if the Leasable
Square Footage of the Premises is 81,500 square feet).  All Tenant Improvements
Costs in excess of the Tenant Improvements Allowance shall be paid for by
Tenant.  At the written request of Tenant prior to commencement of the Tenant
Improvements Work, the Tenant Improvements Allowance shall be increased by up to
$10.00 per square foot multiplied by the Leasable Square Footage of the Premises
($815,000 if the Leasable Square Footage of the Premises is 81,500 square feet;
provided, however, that the aggregate amount of any such increase in the Tenant
Improvements Allowance (the “Excess Tenant Improvements Allowance”) shall be
repaid by Tenant to Landlord by increasing the monthly installments of Base Rent
by an amount which would fully amortize the Excess Tenant Improvements
Allowance, with interest at the rate of six percent (6%) per annum (including
capitalized interest on the Excess Tenant Improvements Allowance from
disbursement until commencement of amortization), in equal consecutive monthly
installments of principal and interest over the Initial Term, commencing with
the Rent Commencement Date.  Any unused portion of the Tenant Improvements
Allowance (other than the Excess Tenant Improvements Allowance) may be applied
by Tenant to the payment of Base Rent and Additional Rent.  That above
provisions of this Item 4C shall apply to the GMT Lab at such time, if any, that
the GMT Lab is added to the Premises.

 

5A.                             Lease Term:  From the Commencement Date until
December 31, 2015.

 

5B.                             Commencement Date:  The date on which Landlord
achieves Substantial Completion; provided, however, that if Tenant conducts
business in any portion of the Premises prior thereto, the Commencement Date
shall be the date on which Tenant first conducts business in a portion of the
Premises.  Based on the Target Completion Date, the Commencement Date is
anticipated to be October 1, 2005.

 

5C.                             Rent Commencement Date:  January 1.  2006.

 

5D.                             Right of Extension:  Tenant shall have the right
to extend the Lease Term for two (2) terms of seven (7) years each in accordance
with Section 2.4(b).

 

6

--------------------------------------------------------------------------------


 

6.                                      Permitted Use:  Subject to applicable
Legal Requirements, the Premises may be used for general office, research and
development and observatory purposes only and for no other purpose.

 

7.                                      Security Deposit:  None.

 

8.                                      Tenant’s Parking Allocation:  2.6
parking spaces per 1,000 square feet of the Premises, including the Expansion
Space if added to the Premises pursuant to Section 2.7 (212 parking spaces if
the Leasable Square Footage of the Premises is 81,500 square feet).

 

9.                                      Base Rent:  If the Commencement Date
precedes the Rent Commencement Date, Base Rent shall not be charged for the
portion of the Initial Term from the Commencement Date until the Rent
Commencement Date.  From the Rent Commencement Date through the end of the
Initial Term, the annual Base Rent shall be the product of $23.00 per square
foot multiplied by the Leasable Square Footage of the Premises ($1,874,500.00 if
the Leasable Square Footage of the Premises is 81,500 square feet).  The annual
Base Rent shall be subject to adjustment on the basis of the actual Leasable
Square Footage of the Premises determined in accordance with Section 2.5.  The
annual Base Rent shall be due and payable in monthly installments each in the
amount of one-twelfth (1/12th) of the annual Base Rent ($156,208.33 if the
annual Base Rent is $1,874,500.00) on the first day of each calendar month
commencing with the Rent Commencement Date.  If the Tenant Improvements
Allowance includes any Excess Tenant Improvements Allowance, the monthly
Installments of Base Rent shall be increased by reason of the Excess Tenant
Improvements Allowance as provided in Item 4C of the Summary of Basic Terms. 
The Base Rent during each Extension Term will be determined in accordance with
Section 4.1(b).

 

10A.                      Additional Rent:  (a) Tenant’s Project Share of
(i) Project Taxes, (ii) Insurance Costs and (iii) Project Operating Costs,
(b) Tenant’s Building Share of (i) Building Taxes and (ii) Building Operating
Costs, (c) Tenant’s Utility Costs, and/or (d) Other Additional Rent

 

10B.                      Tenant’s Utility Costs:  Tenant shall be responsible
for the payment of the costs of all utility services provided to the Premises
and/or the HVAC equipment and systems exclusively serving the Premises
(“Tenant’s Utility Costs”), as provided in Section 4.6.

 

10C.                      Other Additional Rent:  Includes all fees, charges
(including parking charges), expenses, fines, assessments, interest or other
sums other than (a) Tenant’s Project Share of (i) Taxes, (ii) Insurance Costs
and (iii) Project Operating Costs, (b) Tenant’s Building Share of Building
Operating Costs and (c) Tenant’s Utility Costs due under this Lease.

 

11.                               Utilities:  To be separately metered or
submetered to the Premises.

 

12.                               Brokers:  The Bulfinch Companies, Inc., having
an office at First Needham Place, 250 First Avenue, Suite 200, Needham, MA
02494-2805, Richards Barry Joyce & Partners, having an office at 53 State
Street, Boston, MA 02109, and The Codman Company, having an office at 50 Rowes
Wharf, Suite 400, Boston, MA 02110.

 

7

--------------------------------------------------------------------------------


 

13A.                      Tenant’s Address For Notices, Telephone Number, Fax
Number and Taxpayer Identification No.:

 

60 Garden Street
Cambridge, MA 02138
Attn:  John G.  Harris
Telephone:  (617) 495-7446; Fax:  (617) 496-7692

 

Tenant T.I.D.#53-0206027

 

13B.       Landlord’s Address for Notices:

 

BHX, LLC, as Trustee of Acorn Park I Realty Trust
c/o The Bulfinch Companies, Inc.
First Needham Place
250 First Avenue, Suite 200
Needham, MA 02494
Attention:  Robert A Schlager
Telephone:  (781) 707-4000; Fax:  (781)707-4001

 

with a copy to:

 

BHX, LLC, as Trustee of Acorn Park I Realty Trust
c/o The Bulfinch Companies, Inc.
First Needham Place
250 First Avenue, Suite 200
Needham, MA 02494
Attention:  Mark R.  DiOrio, Esq.
Telephone:  (781) 707-4000; Fax:  (781)707-4001

 

and

 

Vorys, Sater, Seymour and Pease LLP
Suite 2000, Atrium Two
221 E.  Fourth Street
Cincinnati, OH 45202
Attn:  Charles C, Bissinger, Jr., Esq.
Telephone:  (513) 723-4000; Fax:  (513) 723-4056

 

8

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (this “Lease”), made as of the 29th day of June, 2004, between BHX,
LLC, a Massachusetts limited liability company, as Trustee of Acorn Park I
Realty Trust, a Massachusetts nominee trust, and THE SMITHSONIAN INSTITUTION
ASTROPHYSICAL OBSERVATORY, a unit of The Smithsonian Institution, a trust
instrumentality of the United States organized pursuant to 20 U.S.C. §41 et
sea., is as follows.

 

W I T N E S S E T H:

 

ARTICLE I
CERTAIN DEFINITIONS

 

In addition to the words and terms defined elsewhere in this Lease, the
following words and terms shall have in this Lease the meanings set forth in
this Article (whether or not underscored):

 

“Additional Rent” has the meaning set forth in Item 10A of the Summary of Basic
Terms.

 

“Bankruptcy Laws” means any existing or future bankruptcy, insolvency,
reorganization, dissolution, liquidation or arrangement or readjustment of debt
law or any similar existing or future law of any applicable jurisdiction, or any
laws amendatory thereof or supplemental thereto, including, without limitation,
the United States Bankruptcy Code of 1978, as amended (11 U.S.C. Section 101 et.
seq.), as any or all of the foregoing may be amended or supplemented from time
to time.

 

“Base Building Plans” means the plans and specifications for the Base Building
Work, to be prepared and adopted as provided in Section 3.1(a), as the same may
be modified from time to time pursuant to the terms of this Lease.

 

“Base Building Work” means the work described generally in Exhibit D, including
the GMT Lab Work.

 

“Base Rent” has the meaning set forth in Item 9 of the Summary of Basic Terms.

 

“Brokers” has the meaning set forth in Item 11 of the Summary of Basic Terms.

 

“Building” has the meaning set forth in Item 3B of the Summary of Basic Terms.

 

“Building Insurance Costs” means those Insurance Costs which directly relate to,
or are primarily for the benefit of, the Building, as reasonably determined by
Landlord.

 

“Building Operating Costs” means those Operating Costs which directly relate to,
or are primarily for the benefit of, the Building, as reasonably determined by
Landlord.

 

“Building Taxes” means those Taxes attributable to the value of the Building, as
reasonably determined by Landlord.

 

--------------------------------------------------------------------------------


 

“Buildings” means, collectively, the Building and the Other Buildings.

 

“Business Day” means Monday through Friday, except holidays.  The term “holiday”
shall mean (a) the federal day of celebration of the following holidays:  New
Year’s Day, President’s Day, Memorial Day, July 4th, Labor Day, Thanksgiving,
Christmas and (b) the Friday after Thanksgiving.

 

“Commencement Date” has the meaning set forth in Item 5B of the Summary of Basic
Terms.

 

“Common Areas” means all areas of the Project, as designated by Landlord from
time to time, located inside or outside of the Buildings, which are not intended
for the use of a single tenant and which are intended (a) for the non-exclusive
common use of Landlord, Tenant and other tenants of portions of the Project and
their respective Invitees and/or (b) to serve the Project.  Common Areas
include, without limitation, common lobbies of multi-tenant Buildings, common
restroom facilities of multi-tenant Buildings, elevators and stairwells of
multi-tenant Buildings, the Food Service Area, if any, sidewalks, the Parking
Areas, access drives, landscaped areas, utility rooms, storage rooms and utility
lines and systems and the Common Facilities.

 

“Common Facilities” means those facilities, if any, located on the Project which
Landlord designates from time to time as “common facilities,” including, but not
limited to, building systems, pipes, ducts, wires, conduits, meters, HVAC
equipment and systems, electrical systems and equipment, plumbing lines and
facilities, and mechanical rooms.

 

“Environmental Law” means the Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”), 42 U.S.C. §9601 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. §1802 et. seq., the Toxic Substances
Control Act, 15 U.S.C. §2601 et seq., the Federal Water Pollution Control Act,
33 U.S.C. §1251 et seq., the Clean Water Act, 33 U.S.C. §1321 et seq., the Clean
Air Act, 42 U.S.C. §7401 et seq., the Massachusetts Oil and Hazardous Material
Release Prevention and Response Act, Chapter 21E of the Massachusetts General
Laws, all regulations promulgated thereunder, and any other federal, state,
county, municipal, local or other statute, law, ordinance or regulation
(including any state or local board of health rules, regulation, or code), or
any common taw (including common law that may impose strict liability or
liability based on negligence), which may relate to or deal with human health,
the environment, natural resources, or Hazardous Materials, all as may be from
time to time amended or modified.

 

“Event of Default” any of the events listed in Section 12.1.

 

“Excess Tenant Improvements Allowance” has the meaning set forth In Item 4C of
the Summary of Basic Terms.

 

“Excusable Delay” means those matters which are beyond the reasonable control of
Landlord, including, without limitation, the following:  delays caused by Tenant
(or by Tenant’s Invitees), or delays caused by, or resulting from, acts of God,
war, civil commotion, fire or other casualty, governmental regulations or
orders, or unusual weather conditions.

 

10

--------------------------------------------------------------------------------


 

“Existing Lease Holdover Date” means December 31, 2005, subject to extension due
to Tenant Delay.

 

“Expansion Space” has the meaning set forth in Section 2.7,

 

“Extension Term” means, as applicable, (a) the period of time beginning at the
end of the Initial Term and ending at 11:59 p.m. on the last day of the
seventeenth (17th) Lease Year, and (b) the period of time beginning at the end
of the seventeenth (17th) Lease Year and ending at 11:59 p.m. on the last day of
the twenty-fourth (24th) Lease Year.

 

“Floor Area” means, as of the date of determination, the floor area of the
Building, Other Buildings, Common Areas or Premises, as applicable, measured
from the outside face of all exterior walls and the center line of all other
walls, as determined by Landlord’s Architect.

 

“Food Service Area” means any space in any of the Buildings designated by
Landlord from lime to time as a food service area for the non-exclusive common
use of Landlord, Tenant and other tenants of portions of the Project and their
respective Invitees, rather than for the exclusive use of a single tenant or for
the exclusive use of tenants of a single Building.

 

“Food Service Costs” means the net costs to Landlord of providing food service
in the Food Service Area, if any.

 

“GAAP” means generally accepted accounting principles, consistently applied.

 

“GMT Lab” means a Giant Magellan Telescope laboratory.

 

“GMT Lab Work” means the installation of the pilings for the GMT Lab and, at
Landlord’s option, construction of a shell for the GMT Lab.

 

“Hazardous Materials” means, at any time, (a) any “hazardous substance” as
defined in §101(14) of CERCLA (42 U.S.C. §9601(14)) or regulations promulgated
thereunder; (b) any “solid waste,” “hazardous waste,” or “infectious waste,” as
such terms are defined in any Environmental Law at such time; (c) asbestos,
urea-formaldehyde, polychlorinated biphenyls (“PCBs”), bio-medical materials or
waste, nuclear fuel or material, chemical waste, radioactive material,
explosives, known carcinogens, petroleum products and by-products and other
dangerous, toxic or hazardous pollutants, contaminants, chemicals, materials or
substances which may be hazardous to human or animal health or the environment
or which are listed or identified in, or regulated by, any Environmental Law;
and (d) any additional substances or materials which at such time are classified
or considered to be hazardous or toxic under any Environmental Law.

 

“Initial Term” means the period beginning at 12:01 A.M. on the Commencement Date
and ending at 11:59 P.M. on December 31, 2015.

 

“Insurance Costs” means the costs of insuring the entire Project, including
without limitation the Buildings and other improvements now or hereafter
situated thereon, and ail operations conducted in connection therewith, with
such policies, coverages and companies and in such limits as may be selected by
Landlord (and/or which may be required by Landlord’s

 

11

--------------------------------------------------------------------------------


 

lenders), including, but not limited to, fire insurance with extended or with
all-risk coverage, comprehensive public liability insurance covering personal
injury, deaths and property damage with a personal injury endorsement covering
false arrest, detention or imprisonment, malicious prosecution, libel and
slander, and wrongful entry or eviction, rent loss or business interruption
insurance, worker’s compensation insurance, plate glass insurance, contractual
liability insurance, boiler insurance, and fidelity bonds.

 

“Invitees” means employees, workers, visitors, guests, customers, suppliers,
agents, contractors, representatives, licensees and other invitees.

 

“Land” means the land which is a part of Cambridge Discovery Park, Cambridge,
Massachusetts more particularly described in Exhibit A hereto and which is
depicted on the Site Plan.

 

“Landlord” means BHX, LLC, a Massachusetts limited liability company, as Trustee
of Acorn Park I Realty Trust, a Massachusetts nominee trust.

 

“Landlord’s Architect” means ADD, Inc. or any other architect or architectural
firm(s) designated by Landlord.

 

“Landlord’s Work” means the Base Building Work and the Tenant improvements Work.

 

“Leasable Square Footage” means, (a) when used with respect to the Premises, the
sum of (i) the Floor Area of the Premises, plus (ii) Tenant’s Building Share of
the Floor Area of the Common Areas of the Building, and (b) when used with
respect any of the Buildings, the Floor Area to such of the Buildings.

 

“Lease Term” means the Initial Term and, if Tenant timely and properly exercises
its right to extend pursuant to Section 2.4(b), each Extension Term as to which
Tenant so exercises such right.

 

“Lease Year” means the twelve (12) month period beginning on the Rent
Commencement Date and on each anniversary of the Rent Commencement Date
throughout the Lease Term.

 

“Legal Requirements” means all applicable laws, statutes, rules, regulations and
requirements of governmental authorities, including, but not limited to, zoning
laws and building codes.

 

“Operating Costs” means all costs, expenses and disbursements of every kind and
nature (except Taxes and Insurance Costs) which Landlord shall pay or become
obligated to pay in connection with operating, managing, maintaining, repairing
or replacing the Project or elements thereof, all as reasonably determined by
Landlord.  Operating Costs shall include, by way of illustration, but not be
limited to:  all charges payable by Landlord in connection with the performance
of Landlord’s maintenance and repair obligations with respect to the Project;
all charges payable by Landlord to provide janitorial service to the Project;
all charges payable by Landlord in connection with the maintenance, repair and
replacement of HVAC equipment and systems; all charges payable by Landlord to
provide utility services to the Project, except to the

 

12

--------------------------------------------------------------------------------


 

extent excluded pursuant to clauses (f) or (g) below; all costs related to the
operation of any shuttle or other transportation service between the Project and
public transportation stations; alt costs related to any police details at any
entrances to the Project; all costs related to removal of trash, debris, and
refuse; all costs related to removal of snow and ice; ail costs of pest and
vermin control; all costs of providing, maintaining, repairing and replacing of
paving, curbs, walkways, landscaping, planters, roofs, wails, drainage, utility
lines, security systems and other equipment; all costs of painting the exterior
and Common Areas of the Building; ail costs of repaving, resurfacing, and
restriping Parking Areas and drives; all costs of lighting, cleaning,
waterproofing, repairing and maintaining Common Areas, Common Facilities and
other portions of the Project; all surcharges, costs and expenses that may
result from any Environmental Laws or other laws, rules, regulations, guidelines
or orders, except to the extent excluded pursuant to clause (k) below; all costs
of licenses, permits and inspection fees incurred after issuance of a
certificate of occupancy for the Premises, except to the extent directly
attributable to the space of a particular tenant; all legal, accounting,
inspection and consulting fees, except to the extent excluded pursuant to
clauses (e) or (m) below; except to the extent excluded below, all costs of
capital repairs or replacements hereafter made to the Building or Common Areas,
amortized over their expected useful life based upon and including a market rate
of interest; all costs of wages, salaries and benefits of operating personnel
employed exclusively for the Project, including welfare, retirement, vacations
and other compensation and fringe benefits and payroll taxes; the Food Service
Costs; the amount of any insurance deductible paid by Landlord in connection
with an insured loss; and management fees equal to five percent (5.0%) of gross
rents (which management fees may be payable to an affiliate of Landlord). 
However, notwithstanding the above, the following specific items shall not be
included:  (a) the cost of alterations to space in the Buildings leased to
others; (b) debt service and ground rent payments; (c) any cost or expenditure
for which Landlord is reimbursed by insurance proceeds or eminent domain
proceeds; (d) costs for which Landlord is reimbursed under warranties provided
to Landlord by contractors who have warranty obligations; (e) leasing
commissions, attorneys’ fees and collection costs related to negotiation and
enforcement of tenant leases unless the matter involves enforcing compliance
with rules and regulations or other standards or requirements for the benefit of
all tenants of the Building or Project; (f) the cost of providing gas and
electrical service to space leased to tenants; (g) expenses which are billed
directly, or reasonably allocable exclusively, to any tenant of the Building or
Project; (h) salaries and bonuses of officers and executives of Landlord and
administrative employees above the level of property manager or building
supervisor and Landlord’s general overhead; (i) the cost of any work or service
performed on an extra-cost basis for any tenant of the Building or Project;
(j) any cost, other than the management fee provided for above, otherwise
included in Operating Costs representing an amount paid to a person or entity
affiliated with Landlord which is in excess of the amount which would have been
paid on an arms-length basis in the absence of such relationship; (k) any costs
necessary to cure any violation of any Legal Requirement existing as of the
Commencement Date, including any violation of Environmental Laws;
(I) depreciation, other than the amortization of capital improvements hereafter
made as provided above; (m) costs of selling, syndicating, financing, mortgaging
or hypothecating any of Landlord’s interest in the Project; (n) all income or
corporate excise taxes assessed against Landlord; (o) costs of developing and
constructing any new building at the Project or any addition to or expansion of
any of the Buildings; (p) costs of renovating any Building (but not ordinary
maintenance, repairs

 

13

--------------------------------------------------------------------------------


 

and replacements of elements of the Buildings); and (q) costs for which Landlord
is responsible under the warranty given by Landlord pursuant to Section 3.1 (f).

 

“Other Additional Rent” has the meaning set forth in Item 10C of the Summary of
Basic Terms,

 

“Other Buildings” means the buildings other than the Building located in the
Project from time to time, including any building hereafter developed and
constructed in the Project and excluding any building hereafter demolished;
provided, however, that the building designated as Building 35 in the Site Plan
shall be excluded from the Other Buildings so long as it is unoccupied.

 

“Parking Areas” means those portions of the Project which may be used for
parking as depicted on the Site Plan, as such areas may be changed by Landlord
from time to time, excluding any parking garage now or hereafter existing under,
and as a part of, any of the Other Buildings.

 

“Permitted Transferee” means (a) an entity controlling, controlled by or under
common control with Tenant, (b) an entity which succeeds to Tenant’s business by
merger, consolidation or other form of corporate reorganization, or (c) an
entity which acquires all or substantially all of Tenant’s assets or stock;
provided, however, that an entity may not become a Permitted Transferee through
or as a part of a bankruptcy or other similar insolvency proceeding.

 

“Permitted Use” has the meaning set forth in Item 6 of the Summary of Basic
Terms.

 

“Person” means any individual, partnership, joint venture, trust, limited
liability company, business trust, joint stock company, unincorporated
association, corporation, institution, or entity, including any governmental
authority.

 

“Premises” has the meaning set forth in Item 3A of the Summary of Basic Terms.

 

“Project” has the meaning set forth in Item 3C of the Summary of Basic Terms.

 

“Project Insurance Costs” means all Insurance Costs other than (a) Building
Insurance Costs and (b) Insurance Costs which relate solely to, or are primarily
for the benefit of, any of the Other Buildings, as reasonably determined by
Landlord.

 

“Project Operating Costs” means all Operating Costs other than (a) Building
Operating Costs and (b) Operating Costs which relate solely to, or are primarily
for the benefit of, any of the Other Buildings, as reasonably determined by
Landlord.

 

“Project Taxes” means those Taxes attributable to the value of the Land.

 

“Rent Commencement Date” has the meaning set forth in Item 5C of the Summary of
Basic Terms.

 

14

--------------------------------------------------------------------------------


 

“Rules and Regulations” means the rules and regulations promulgated by Landlord
with respect to the Project, a copy of which is Exhibit F hereto, as the same
may be modified by Landlord from time to time upon notice to Tenant.

 

“Site Plan” means the site plan attached hereto as Exhibit B which depicts the
approximate size and layout of the Land, the existing Buildings, the Building
and the existing Parking Areas.

 

“Space Plans” means the preliminary space plans for the Tenant improvements
Work, to be prepared and adopted as provided in Section 3.1(b).

 

“Substantial Completion” means the occurrence of all of the following: 
(a) substantial completion of the Tenant Improvements Work, except for items
which are incomplete or unsatisfactory, do not materially interfere with
Tenant’s use of the Premises for the Permitted Use, and can be completed without
material interference with Tenant’s use of the Premises; (b) substantial
completion of that portion of the Base Building Work necessary to occupy the
Premises, except for items which are incomplete or unsatisfactory, do not
materially interfere with Tenant’s use of the Premises for the Permitted Use,
and can be completed without material interference with Tenant’s use of, or
access to the Premises; and (c) issuance of a certificate of occupancy for the
Premises and certificate of occupancy for the Building as necessary to allow
Tenant to occupy and use the Premises for the Permitted Use.

 

“Summary of Basic Terms” means the Summary of Basic Terms which Is affixed to
this Lease immediately after the table of contents of this Lease.

 

“Target Completion Date” has the meaning set forth in Item 4A of the Summary of
Basic Terms.

 

“Tax Fiscal Year” shall mean July 1 through June 30 next following, or such
other tax period as may be established by law for the payment of Taxes.

 

“Taxes” shall mean (a) all taxes, assessments, betterments, water or sewer
entrance fees and charges including general, special, ordinary and
extraordinary, or any other charges (including charges for the use of municipal
services if billed separately from other taxes), levied, assessed or imposed at
any time by any governmental authority upon or against the Land, the Building,
or the fixtures, signs and other improvements thereon then comprising the
Project and (b) all attorneys’ fees, appraisal fees and other fees, charges,
costs and/or expenses incurred in connection with any proceedings related to the
amount of the Taxes, the tax classification and/or the assessed value of the
Project.  This definition of Taxes is based upon the present system of real
estate taxation in the Commonwealth of Massachusetts; if taxes upon rentals or
any other basis shall be substituted, in whole or in part, for the present ad
valorem real estate taxes, the term “Taxes” shall be deemed changed to the
extent to which there is such a substitution for the present ad valorem real
estate taxes.  For purposes of this definition of Taxes, if assessments may be
paid in installments, only the current installments of such assessments shall be
included in Taxes.

 

15

--------------------------------------------------------------------------------


 

“Tenant” means The Smithsonian Institution Astrophysical Observatory, a unit of
The Smithsonian Institution, a trust instrumentality of the United States
organized pursuant to 20 U.S.C. §41 et seq., its permitted successors and
permitted assigns.

 

“Tenant Delay” means any delay in the performance of Landlord’s Work to the
extent caused by:  (i) Tenant’s failure to perform, or delay in performance of,
any obligation which Tenant is required to perform under this Lease, or (ii) the
act of Tenant, or Tenant’s agents, employees or contractors, or (iii) the
failure to act by Tenant, or Tenant’s agents, employees or contractors, where
Tenant has a duty to act.

 

“Tenant Improvements Allowance” has the meaning set forth in Item 4C of the
Summary of Basic Terms.

 

“Tenant Improvements Costs” means all costs of designing and performing the
Tenant Improvements Work, including but not limited to a construction management
fee payable to Landlord in an amount equal to five percent (5%) of the other
Tenant Improvements Costs.

 

“Tenant improvements Plans” means the plans and specifications for the Tenant
improvements Work, to be prepared and adopted as provided in Section 3.1(b), as
the same may be modified from time to time pursuant to the terms of this Lease.

 

“Tenant Improvements Work” means the work to be performed by Landlord pursuant
to the Tenant Improvements Plans.  The Tenant Improvements Work shall not
include the GMT Lab Work.

 

“Tenant Invitees” means Tenant, its subtenants and assignees, together with
their respective Invitees.

 

“Tenant’s Building Share” means the amount (expressed as a percentage) equal to
(a) the Leasable Square Footage of the Premises divided by (b) the Leasable
Square Footage of the Building; provided, however, that for purposes of
determining Tenant’s Building Share of Building Operating Costs which vary with
the level of occupancy of the Building (for example, the cost of providing
janitorial services to the Building), Tenant’s Building Share means the amount
(expressed as a percentage) equal to (i) the Floor Area of the Premises divided
by (ii) the Floor Area of all leased space in the Building.  The percentage
determined by the preceding sentence shall be rounded upward to the nearest
one-tenth of one percent (0.1%).  Initially, Tenant’s Building Share generally
shall be 63.7% (81,500/128,059), subject to adjustment on the basis of the
measurements made in accordance with Section 2.5, and Tenant’s Building Share
with respect to Building Operating Costs which vary with the level of occupancy
of the Building shall be 100%.  Tenant’s Building Share shall be recalculated at
any time at which the Leasable Square Footage of either the Premises or the
Building is changed, and Tenant’s Building Share with respect to Building
Operating Costs which vary with the level of occupancy of the Building shall be
recalculated upon each change in the level of occupancy of the Building.

 

“Tenant’s Contribution” has the meaning set forth in Section 3.1 (d).

 

“Tenant’s Project Share” means the amount (expressed as a percentage) equal to
(a) the Leasable Square Footage of the Premises divided by (b) the Leasable
Square Footage of the

 

16

--------------------------------------------------------------------------------


 

Buildings; provided, however, that for purposes of determining Tenant’s Project
Share of the Food Service Costs, Tenant’s Project Share means the amount
(expressed as a percentage) equal to (i) the Floor Area of the Premises divided
by (ii) the Floor Area of all leased space in the Buildings.  The percentage
determined by the preceding sentence shall be rounded upward to the nearest
one-tenth of one percent (0.1%).  Initially, Tenant’s Project Share (other than
with respect to Food Service Costs) shall be 20.6% (81,500/396,167), subject to
adjustment on the basis of the measurements made in accordance with
Section 2.5.  Tenant’s Project Share shall be recalculated at any time at which
the Leasable Square Footage of either the Premises or the Buildings is changed.

 

“Tenant’s Share” means, as applicable, Tenant’s Building Share or Tenant’s
Project Share.

 

“Tenant’s Utility Costs” has the meaning set forth in Item 10B of the Summary of
Basic Terms.

 

“Tenant’s Work” has the meaning set forth in Section 3.3.

 

ARTICLE II
LEASE OF PREMISES

 

Section 2.1.                                 Lease Of The Premises.  Landlord
does hereby lease the Premises to Tenant, and Tenant hereby leases the Premises
from Landlord, upon and subject to the terms and provisions of this Lease and
all zoning ordinances, and easements, restrictions, and conditions of record. 
Landlord represents to Tenant that the Project is zoned Special District 4, that
the uses permitted in such zoning district include all categories of Office and
Laboratory Use set forth in the Cambridge Zoning Ordinance (e.g. general office
use, technical office for research and development, laboratory and research
facility, subject to the restrictions on limited manufacturing set forth in
Exhibit G), and that the Project includes a sufficient number of parking spaces
to comply with the parking requirements of the City of Cambridge applicable to
the Project.

 

Section 2.2.                                 Common Rights.  The Premises are
leased subject to, and with the benefit of, the non-exclusive right to use in
common with others at any time entitled thereto the Common Areas and Common
Facilities for all such purposes as such areas may be reasonably designated, but
only in connection with lawful business in the Building and in accordance with
the Rules and Regulations.  Landlord shall have the right from time to time to
designate or change the number, locations, size or configuration of the
Buildings, including, without limitation, the Common Areas, exits and entrances,
and to modify or replace the Common Facilities, and to permit expansion and new
construction therein, provided that the same would not have a material adverse
effect on Tenant’s use and enjoyment of the Premises.  Tenant shall not have the
right to use those portions of the Common Areas designated from time to time by
Landlord as for the exclusive use of one or more other tenants, provided that
Landlord shall not make such a designation as would materially adversely affect
Tenant’s use and enjoyment of the Premises.

 

17

--------------------------------------------------------------------------------


 

Section 2.3.                                 Parking.  Subject to the Rules and
Regulations, Tenant’s Invitees are authorized to use 2.6 parking spaces in the
Parking Areas per 1,000 square feet of the Premises, including the Expansion
Space if added to the Premises (“Tenant’s Parking Spaces”).  Landlord shall
designate Tenant’s Parking Spaces in Parking Areas in the vicinity of the
Premises as reserved for the exclusive use of Tenant’s Invitees.  There shall be
no charge to Tenant for the use of surface parking spaces in the Parking Areas. 
For the use of parking spaces in any garage/structured parking spaces now or
hereafter included in the Parking Areas, Tenant shall pay to Landlord a monthly
parking charge, in addition to Base Rent, for each such parking space based on
the fair market charge for similar spaces, as determined and adjusted by
Landlord from time to time in its reasonable discretion; provided, however, that
there shall be no charge to Tenant for the use of any garage/structured parking
space for the first year that such parking space is allocated to Tenant.  If the
Parking Areas now or hereafter include any garage/structured parking spaces,
Landlord may allocate Tenant’s Parking Spaces as between the surface parking
spaces and garage/structured parking spaces on a pro rata basis (for example, if
the parking spaces in the Parking Areas are 50% surface parking spaces and 50%
garage/structured parking spaces, Landlord may allocate 50% of Tenant’s Parking
Spaces to surface parking spaces and 50% of Tenant’s Parking Spaces to
garage/structured parking spaces).  Tenant shall not permit any of its Invitees
to park in spaces in the Parking Areas other than Tenant’s Parking Spaces,
provided that if Landlord designates spaces in the Parking Areas as being for
visitors to the Project generally, Tenant may permit its visitors to use such
spaces on a non-exclusive basis with other visitors to the Project.  Except for
delivery trucks using designated loading and unloading facilities, Tenant shall
not permit any of its Invitees to park any vehicle on the Project other than
passenger automobiles and small trucks.  Landlord may, from time to time,
designate one or more spaces in the Parking Areas as reserved for the exclusive
use of one or more of the tenants of the Project and/or for Landlord’s
Invitees.  Parking in the Parking Areas by Tenant’s Invitees shall be at their
own risk; provided, however, that Landlord shall be responsible for damage to
vehicles of Tenant’s invitees while parked in Parking Areas in accordance with
this Section caused by flooding of the Parking Areas, to the extent such damage
is not covered by insurance carried by such Tenant’s Invitees.

 

Section 2.4.                                 Commencement Date:  Lease Term: 
Extension Terms.

 

(a)                                 The Lease Term shall commence at 12:01
A.M. on the Commencement Date and shall end at 11:59 P.M.  on the last day of
the Initial Term, unless Tenant timely and properly exercises its right to
extend pursuant to Section 2.4(b).  At the request of Landlord or Tenant made
after the Commencement Date, Landlord and Tenant will execute a written
amendment to, and restatement of, the Summary of Basic Terms pursuant to
Section 2.6, setting forth the Commencement Date.

 

(b)                                 Provided an Event of Default does not then
exist, Tenant shall have the right to extend the Lease Term for two (2) periods
of seven (7) years each by giving Landlord written notice specifying each such
extension, which notice must be received by Landlord not more than eighteen (18)
months nor less than twelve (12) months prior to the expiration date of the
Initial Term or first Extension Term, as applicable.  If such an extension
becomes effective, the Lease Term shall be automatically extended upon the same
terms and conditions except that (i) Base Rent shall be payable for such
Extension Term as set forth in Section 4.1(b) and (ii) there shall be no further
right to extend or renew beyond the second Extension Term.  If Tenant

 

18

--------------------------------------------------------------------------------


 

timely exercises its right to extend the Lease Term for the first Extension
Term, then, not later than the commencement of the first Extension Term,
Landlord shall recarpet and repaint the Premises with materials of a quality
comparable to the then standard for the Project, as selected by Tenant.

 

Section 2.5.                                 Measurement.  Within ninety (90)
days after the Commencement Date, Landlord’s Architect, with a representative of
Tenant, shall make actual measurements of the Floor Area of the Premises, the
Floor Area of the Building and the Floor Area of the Common Areas of the
Building.  The Leasable Square Footage of the Premises, the Leasable Square
Footage of the Building, the Leasable Square Footage of the Project, the Tenant
Improvements Allowance, the Base Rent, Tenant’s Building Share and Tenant’s
Project Share shall be adjusted on the basis of such measurements.

 

Section 2.6.                                 Lease Amendment.  if, pursuant to
Sections 2.4, 2.5, 2.7, 2.8, 8.1 or 11,1 or any other provision of this Lease,
there results a change in (or, in the case of the Commencement Date, the
confirmation of) any of the terms or amounts in the Summary of Basic Terms
(including, without limitation, the Leasable Square Footage of the Premises, the
Leasable Square Footage of the Building, the Leasable Square Footage of the
Project, the Tenant improvements Allowance, the Excess Tenant Improvements
Allowance (if applicable), the Base Rent, Tenant’s Building Share or Tenant’s
Project Share) then in effect, Landlord and Tenant will promptly execute a
written amendment to, and restatement of, the Summary of Basic Terms,
substituting the changed (or confirmed) terms and recomputed amounts in lieu of
each of the applicable terms and amounts then in effect which have been
changed.  As of the effective date of the amendment to the Summary of Basic
Terms, the changed terms (and recomputed amounts) will be effective for all
purposes of this Lease, and the amended and restated Summary of Basic Terms will
be a part of, and incorporated into, this Lease.

 

Section 2.7.                                 Right to Expand Premises.  Tenant
shall have the right, exercisable by written notice given by Tenant to Landlord
not later than one year after the date of this Lease (such notice being called
an “Expansion Notice”), to expand the Premises by adding all of the leasable
space on the fifth floor of the Building, containing approximately 23,216
leasable square feet of space (the “Expansion Space”), on and subject to the
terms and conditions set forth in this Section 2.7.  Tenant understands that,
pending an Expansion Notice by Tenant, Landlord will be marketing the Expansion
Space.  At such time, if any, not later than one year after the date of this
Lease, that Landlord is engaged in serious negotiations with a third party for
all or any part of the Expansion Space, as reasonably determined by Landlord in
good faith, Landlord may give written notice of such fact to Tenant, and if
Tenant does not give an Expansion Notice within five (5) Business Days after
Landlord gives such notice to Tenant, Tenant’s option to expand the Premises
pursuant to this Section 2.7 shall terminate.  If, as of the date that Landlord
receives an effective Expansion Notice, Tenant’s option to expand the Premises
pursuant to this Section 2.7 has not terminated, the Expansion Space shall be
added to the Premises to the same extent and with the same effect as if the
Expansion Space were originally part of the Premises, except that (i) the design
process for the Tenant Improvements Work to the Expansion Space shall not
commence until after the Expansion Space has been added to the Premises, and
(ii) the Expansion Space shall not be included in the Premises for purposes of
the definition of Substantial Completion, Without limiting the generality of the
immediately preceding sentence, if the Expansion Space is added to the Premises
pursuant to this Section 2.7, Base Rent and

 

19

--------------------------------------------------------------------------------


 

Additional Rent shall commence with respect to the Expansion Space upon issuance
of a certificate of occupancy for the Expansion Space, if the Expansion Space is
added to the Premises pursuant to this Section 2.7, the Leasable Square Footage
of the Premises and other elements of this Lease dependent on the Leasable
Square Footage of the Premises (such as the Tenant Improvements Allowance, the
Excess Tenant improvements Allowance, Base Rent, Tenant’s Project Share and
Tenant’s Building Share) shall be adjusted to reflect the Expansion Space.

 

Section 2.8.                                 Right of First Opportunity.

 

(a)                                 Grant of Right.  As of the date of this
Lease, the leasable space in the Building other than the Premises (the “ROFO
Space”) is unleased.  The ROFO Space consists of all of the leasable space on
the sixth floor of the Building, containing approximately 23,216 leasable square
feet of space, and, if not then added to the Premises pursuant to Section 2.7,
the Expansion Space.  Tenant shall have, and Landlord hereby grants to Tenant, a
right of first opportunity to lease any ROFO Space, on and subject to the terms
and conditions set forth in this Section 2.8.  Landlord will not enter into any
lease of any ROFO Space with a tenant other than Tenant (a “Third-Party Lease”),
unless and until Landlord has given to Tenant a Notice of Availability with
respect to such ROFO Space and Tenant has failed to exercise its right to lease
such ROFO Space pursuant to Section 2.8(b); provided, however, that Landlord
may, not later than one year after the date of this Lease, enter into a
Third-Party Lease for the Expansion Space if Tenant’s option to expand the
Premises has terminate in accordance with Section 2.7.  The right of first
opportunity set forth in this Section 2.8 is in addition to the right to expand
the Premises pursuant to Section 2.7.

 

(b)                                 Mechanics for Exercise of Right.  From time
to time during the Lease Term as any ROFO Space is, becomes or is about to
become available for lease after termination of the applicable First Lease,
Landlord shall give written notice to Tenant (a “Notice of Availability”)
specifying such ROFO Space, the date on or about which such ROFO Space is
expected to become available for lease, the effective rent (including Base Rent
and Additional Rent, if applicable) at which Landlord is willing to lease the
ROFO Space, and such other terms which Landlord desires to specify.  Tenant will
not disclose to third parties, other than Tenant’s employees, consultants and
other agents who have a need to know, the contents of any Notice of
Availability, and Tenant shall cause ail such employees, consultants or agents
to respect the confidentiality of the contents thereof.  Unless an Event of
Default then exists, Tenant shall have the right, exercisable by written notice
given by Tenant and received by Landlord within ten (10) Business Days after
Landlord gives to Tenant the subject Notice of Availability, to lease all of
such ROFO Space specified in the Notice of Availability on the terms specified
therein.

 

(c)                                  Addition of Space to Lease.  If Tenant
exercises its right to lease any ROFO Space pursuant to Section 2.8(b), then, as
of the date which is the later of (i) ten (10) days after Tenant’s exercise of
its right to lease such ROFO Space or (ii) the date specified in the Notice of
Availability, such ROFO Space shall be added to and become a part of the
Premises and subject to the terms and conditions of this Lease; provided,
however, that the ROFO Space shall be provided by Landlord to Tenant in “as is”
condition, without any responsibility by Landlord to make any improvements or
alterations to the ROFO Space; and provided, further, that the terms and
conditions of this Lease with respect to such ROFO Space shall be modified

 

20

--------------------------------------------------------------------------------


 

by the terms and conditions specified in the subject Notice of Availability. 
Promptly after Tenant exercises its right to lease any ROFO Space pursuant to
Section 2.8(b), Landlord and Tenant shall enter into an amendment of this Lease
incorporating such ROFO Space as part of the Premises and incorporating the
terms specified in the subject Notice of Availability with respect to such ROFO
Space.

 

(d)                                 Lapse of Right.  If, after Landlord gives
Tenant a Notice of Availability with respect to any ROFO Space, Landlord does
not receive Tenant’s notice of exercise pursuant to Section 2.8(b) within the
time specified therein, Tenant’s right of first opportunity provided for in this
Section 2.8 with respect to such ROFO Space shall lapse and terminate and
Landlord shall be free to enter into a Third-Party Lease with respect to such
ROFO Space; provided, however, that when such Third-Party Lease terminates,
Tenant’s right of first opportunity with respect to such ROFO Space shall be
reinstated and again be effective.

 

(e)                                  Termination of Right.  Tenant’s right of
first opportunity provided for in this Section 2.8 shall terminate twelve (12)
months before the expiration of the Lease Term.  For purposes of determining the
expiration of the Lease Term for purposes of this Section 2.8(e), an Extension
Term shall be included only if Tenant has effectively exercised its right to
extend for such Extension Term pursuant to Section 2.4(b).  Tenant may exercise
its right of first opportunity pursuant to Section 2.8(b) less than eighteen
(18) months before the expiration of the Initial Term or first Extension Term,
as applicable, only if, prior to (or simultaneously with) the exercise of such
right, Tenant shall have made a timely and effective exercise of its right to
extend the Lease Term in accordance with Section 2.4(b).

 

(f)                                   Event of Default.  Landlord shall have no
obligation to give any Notice of Availability to Tenant at any time that an
Event of Default exists, and Tenant shall have no rights under this Section 2.8
if an Event of Default exists on the date on which Tenant attempts to exercise
its right to lease any ROFO Space.

 

Section 2.9.                                 Shuttle Bus Access.  There
presently exists one-way direct access between the Alewife T Station and the
Project through an existing access road.  Landlord shall use commercially
reasonable efforts to work with the City of Cambridge to establish direct
two-way direct access between the Alewife T Station and the Project through such
access road for a shuttle bus service for tenants of the Project, including the
Building.  Landlord shall provide shuttle service between the Project and the
Alewife T Station, with a stop at Tenant’s main office at 60 Garden Street,
Cambridge, Massachusetts, if, during the Lease Term, the main office of the
Smithsonian Institution Astrophysical Observatory moves to Allston,
Massachusetts, the shuttle bus service will be re-routed to accommodate this
change.

 

ARTICLE III
LANDLORD’S WORK:  TENANT’S WORK

 

Section 3.1.                                 Landlord’s Work.

 

(a)                                 Base Building Plans.  Landlord shall prepare
or cause to be prepared the Base Building Plans not later than December 31,
2004, subject to extension for Excusable Delay.  The Base Building Plans shall
provide for Base Building Work consistent with the general

 

21

--------------------------------------------------------------------------------


 

description of the Base Building Work in Exhibit D.  Without limiting the
immediately preceding sentence, the Base Building Plans shall include the GMT
Lab Work in preparation for an anticipated future GMT Lab.  Upon completion of
the Base Building Plans, a list identifying the Base Building Plans shall be
attached as, and substituted for, Exhibit D to this Lease.  Landlord may modify
the Base Building Plans from time to time, provided that (i) if any modification
of the Base Building Plans would result in a change in the Base Building Work
which would materially affect (A) the layout of the Premises, (B) the Common
Areas, (C) the exterior skin of the Building, or (D) Building systems so as to
materially affect the quality of services to the Premises, Landlord will give
Tenant written notice of such modification and such modification will be subject
to Tenant’s approval, which approval shall not be unreasonably withheld or
delayed, and (ii) Landlord will periodically, at the request of Tenant from time
to time, provide to Tenant a summary of all modifications to the Base Building
Plans.  If, pursuant to the immediately preceding sentence, any modification of
the Base Building Plans requires Tenant’s approval, Tenant shall, within five
(5) Business Days after receipt of the proposed modification, by written notice
to Landlord, approve or disapprove the modification.  In any disapproval of any
modification, Tenant shall specify in reasonable detail the respects in which
the proposed modification is not satisfactory to Tenant.  If, within five
(5) Business Days after receipt of any proposed modification of the Base
Building Plans, Tenant does not so respond in writing to Landlord, Tenant will
be deemed to have approved the modification.

 

(b)                                 Tenant Improvements Plans.

 

(i)                                     Tenant shall submit to Landlord, not
later than July 31, 2004, Tenant’s program for use of the Premises in sufficient
detail to enable Landlord to prepare the Space Plans to satisfy Tenant’s
requirements.  Landlord, in consultation with Tenant, shall prepare or cause to
be prepared, and shall submit to Tenant for review and approval not later than
one hundred twenty (120) days after receipt of Tenant’s program, subject to
extension for Excusable Delay, the Space Plans.  Tenant shall fully cooperate
with and assist Landlord in developing the Space Plans in order to expedite the
preparation and approval of the Space Plans.  Within seven (7) Business Days
after receipt of proposed Space Plans, Tenant shall, by written notice to
Landlord, approve or disapprove the Space Plans.  Tenant will not unreasonably
disapprove proposed Space Plans.  In any disapproval of Space Plans, Tenant
shall specify in reasonable detail the respects in which the Space Plans are not
satisfactory to Tenant and the changes which Tenant desires in order that the
Space Plans will be satisfactory to Tenant Promptly after receiving any such
notice of disapproval from Tenant with respect to Space Plans, Landlord will
revise the Space Plans as reasonably requested by Tenant and will resubmit the
revised Space Plans to Tenant for review and approval in accordance with the
procedures set forth above.  Upon approval of Space Plans, a list identifying
the approved Space Plans shall be attached as Exhibit E to this Lease, in the
course of the approval process for the Space Plans, Landlord will notify Tenant
if elements of, or changes in, the Space Plans requested by Tenant will cause
any extension of the Target Completion Date or the Existing Lease Holdover Date
or are likely to cause a material increase in the Tenant Improvements Costs.

 

(ii)                                  Landlord, in consultation with Tenant,
shall prepare or cause to be prepared, and shall submit to Tenant for review and
approval not later thirty (30) days after approval of the Space Plans, subject
to extension for Excusable Delay, the Tenant Improvements Plans on the basis of,
and consistent with, the approved Space Plans.  Tenant shall fully

 

22

--------------------------------------------------------------------------------


 

cooperate with and assist Landlord in developing the Tenant Improvements Plans
in order to expedite the preparation and approval of the Tenant Improvements
Plans.  Within five (5) Business Days after receipt of the Tenant Improvements
Plans, Tenant shall, by written notice to Landlord, approve or disapprove the
Tenant Improvements Plans.  Tenant will not unreasonably disapprove proposed
Tenant Improvements Plans.  In any disapproval of Tenant Improvements Plans,
Tenant shall specify in reasonable detail the respects in which the Tenant
Improvements Plans are not satisfactory to Tenant and the changes which Tenant
desires in order that the Tenant Improvements Plans will be satisfactory to
Tenant.  Promptly after receiving any such notice of disapproval from Tenant
with respect to the Tenant Improvements Plans, Landlord will revise the Tenant
Improvements Plans as reasonably requested by Tenant and will resubmit the
revised Tenant Improvements Plans to Tenant for review and approval in
accordance with the procedures set forth above.  Upon approval of the Tenant
Improvements Plans, a list identifying the approved Tenant Improvements Plans
shall be attached as Exhibit E to this Lease and substituted for the list
identifying the approved Space Plans.  In the course of the approval process for
the Tenant Improvements Plans, Landlord will notify Tenant if elements of, or
changes in, the Tenant Improvements Plans requested by Tenant will cause any
extension of the Target Completion Date or the Existing Lease Holdover Date or
are likely to cause a material increase in the Tenant Improvements Costs.

 

(c)                                  Performance of Landlord’s Work.  Landlord
shall perform Landlord’s Work in a good and workmanlike manner and substantially
in accordance with the Base Building Plans and the Tenant Improvements Plans,
using first quality, new materials and in compliance with all Legal
Requirements.  Subject to Excusable Delay, Landlord shall use commercially
reasonable efforts to cause Substantial Completion to be achieved by the Target
Completion Date.  If any of Landlord’s Work is delayed as a result of an
Excusable Delay, the Target Completion Date shall be extended upon notice from
Landlord to Tenant for a reasonable period of time under all of the
circumstances, and, if the Excusable Delay is a Tenant Delay, the Existing Lease
Holdover Date shall be extended upon notice from Landlord to Tenant for a
reasonable period of time under all of the circumstances.  Landlord shall give
Tenant written notice of any extension of the Target Completion Date and/or the
Existing Lease Holdover Date pursuant to the immediately preceding sentence.  As
long as Landlord pursues the performance of Landlord’s Work with reasonable
diligence, Tenant shall not have any claim against Landlord, or any right to
terminate this Lease, for failure to achieve Substantial Completion by the
Target Completion Date or by the Existing Lease Holdover Date, other than as
expressly provided in Section 3.2.  Landlord reserves the right to make changes
in Landlord’s Work from time to time as Landlord deems necessary and/or
appropriate in order to complete the performance of Landlord’s Work in a timely
manner, provided that such changes do not have a material adverse impact on the
size, quality, functionality or aesthetic appearance of the Building or the
Premises or on the performance of Tenant’s Work or the cost thereof.  Without
limiting the generality of the foregoing, Landlord may, upon prior notice to
Tenant, substitute materials to minimize delays.

 

(d)                                 Responsibility for Costs.  Landlord shall be
responsible for the entire cost of the Base Building Work, except to the extent
that the cost of the Base Building Work is increased as the result of changes
requested by Tenant in writing and made in accordance with Section 3.1(a). 
Landlord shall be responsible for the Tenant Improvements Costs, to the extent
of the Tenant Improvements Allowance, and Tenant shall be responsible for all
Tenant

 

23

--------------------------------------------------------------------------------


 

Improvements Costs in excess of the Tenant Improvements Allowance; provided,
however, that the Excess Tenant Improvements Allowance, if any, included in the
Tenant Improvements Allowance shall be repaid by Tenant to Landlord by an
increase in Base Rent as provided in Item 4C of the Summary of Basic Terms. 
Prior to commencing the Tenant Improvements Work, Landlord shall submit to
Tenant a good faith estimate of the Tenant Improvements Costs and, if such
estimated Tenant Improvements Costs exceed the Tenant Improvements Allowance,
the estimated amount of such excess (such excess being called “Tenant’s
Contribution”), and Tenant shall pay to Landlord such estimated amount of
Tenant’s Contribution within thirty (30) days after receipt of such statement. 
Within forty-five (45) days after completion of the Tenant Improvements Work,
Landlord shall submit to Tenant a statement of the actual Tenant Improvements
Costs and the actual Tenant’s Contribution, if any, and of the difference
between the actual Tenant’s Contribution and the amount theretofore paid by
Tenant to Landlord in respect of Tenant’s Contribution; and, within thirty (30)
days after Landlord submits such statement to Tenant, such difference shall be
reconciled by Tenant or Landlord, as appropriate, paying to the other the amount
of the difference.

 

(e)                                  Change Orders.  Tenant may request changes
in the Tenant Improvements Work from that provided for in the Tenant
Improvements Plans by giving Landlord written notice of the proposed
change(s) with such details, plans and specifications as may be required by
Landlord.  In response to such request by Tenant, Landlord shall, within seven
(7) Business Days after receipt of such request, provide Tenant with a proposed
change order setting forth (i) the change in the Tenant improvements Costs due
to such change(s), (ii) the expected delay, if any, in achieving Substantial
Completion in connection therewith and (iii) any reasonable conditions imposed
by Landlord in connection therewith.  Tenant shall, within five (5) Business
Days after receipt of a proposed change order, either reject or accept it.  If
Tenant rejects a proposed change order (or fails to respond within the specified
period), the Tenant Improvements Work shall not be changed.  If Tenant approves
a proposed change order, then (x) Tenant shall execute the proposed change order
and deliver a signed original thereof to Landlord within the specified five
(5) Business Day period, together with payment of an amount equal to the Base
Rent for the time period specified in clause (ii) above, and (y) the Target
Completion Date and the Existing Lease Holdover Date shall be extended for the
time period specified in clause (ii) above, and (z) Tenant shall pay to Landlord
any increase in the estimated Tenant’s Contribution due to the Change Order
within thirty (30) days after receipt of Landlord’s statement therefor.

 

(f)                                   Acceptance of Premises:  Warranty. 
Tenant’s taking possession of the Premises on or after the Commencement Date
shall be conclusive evidence, as against Tenant, that the Premises were in good
order and satisfactory condition in substantial accordance with the Tenant
improvements Plans and Base Building Plans when Tenant took possession, except
for:  (i) punch list items on a list signed by both parties within thirty (30)
days after the Commencement Date, (ii) any claims of breach of Landlord’s
warranty set forth below in this Section 3.1(f), and (iii) the Expansion Space,
if any, if Tenant has not then taken possession of the Expansion Space. 
Landlord hereby warrants to Tenant that Landlord’s Work shall be performed: 
(x) in a good and workmanlike manner, (y) free from defects in workmanship and
materials, and (z) in compliance with Legal Requirements.  Tenant shall be
deemed to have waived any claim under such warranty except for such matters of
which Tenant advises Landlord in writing on or before the first anniversary of
the date on which Landlord achieves Substantial Completion (or, with respect to
Expansion Space, if any, which is not substantially complete as

 

24

--------------------------------------------------------------------------------


 

of the date on which Landlord achieves Substantial Completion, on or before the
first anniversary of the date on which Landlord achieves substantial completion
of the Expansion Space); provided, however, that the period within which Tenant
may make a warranty claim shall be extended for an additional year with respect
to latent defects.  Nothing herein shall relieve Landlord of its maintenance and
repair obligations under this Lease.

 

(g)                                  Construction Representatives.  Each of
Landlord and Tenant shall have a construction representative who shall be the
primary contact person for such party during the design and construction process
and who shall be authorized to make day-to-day decisions in the design and
construction process.  Landlord’s construction representative shall be Robert
A.  Schlager.  Tenant’s construction representative shall be Rick Harnden.  Each
of Landlord and Tenant may change its construction representative by written
notice given to the other from time to time.

 

(h)                                 Permitting.  Tenant will cooperate fully
with Landlord, but at no out-of-pocket cost to Tenant, as reasonably requested
by Landlord, in the permitting process for the Building, and, at Landlord’s
request, will designate an appropriate representative of Tenant to attend
meetings relating to the permitting process.

 

Section 3.2.                                 Damages for Delay by Landlord.

 

(a)                                 Definitions.  For purposes of this
Section 3.2, in addition to the words and terms defined elsewhere in this Lease,
the following words and terms shall have the following meanings:

 

“Delay Period” means the period commencing on the Existing Lease Holdover Date
(subject to extension for Tenant Delay) and terminating on the Commencement
Date.

 

“Delay Rent” means the rent and other charges under the Existing Leases and, if
applicable, any lease for Temporary Space.

 

“Existing Leases” means, collectively, (i) the Office Lease dated July 29, 2002,
by Cambridge Offices, Inc., as landlord, and Tenant, as tenant, for
approximately 7,600 square feet of space on the fourth floor of the building
located at 50 Church Street, Cambridge, Massachusetts; (ii) the Standard
Form Commercial Lease dated March 6, 2000, by The Fayerweather Street
School, Inc., as landlord, and Tenant, as tenant, for approximately 8,200
rentable square feet of space in the building located at 765 Concord Avenue,
Cambridge, Massachusetts; (iii) the Lease dated June 11,1990, by Peter Wasserman
and Sharon Cerny, as Trustees of 1815 Realty Trust, as landlord, and Tenant, as
tenant, for approximately 41,751 leasable square feet of space on the first and
second floors of the building located at 1815 Massachusetts Avenue, Cambridge,
Massachusetts; (iv) the Lease (Expansion Space) dated April 12, 1991, by Peter
Wasserman and Sharon Cerny, as Trustees of 1815 Realty Trust, as landlord, and
Tenant, as tenant, for approximately 3,016 leasable square feet of space on the
second floor of the building located at 1815 Massachusetts Avenue, Cambridge,
Massachusetts; (v) the Lease (Second Expansion Space) dated September 22, 1992,
by Peter Wasserman and Sharon Cerny, as Trustees of 1815 Realty Trust, as
landlord, and Tenant, as tenant, for approximately 10,392 leasable square feet
of space on the second floor of the building located at 1815 Massachusetts

 

25

--------------------------------------------------------------------------------


 

Avenue, Cambridge, Massachusetts; (vi) the First Amendment to Lease dated
July 28, 1995, by Lesley College, as successor in interest to Peter Wasserman
and Sharon Cerny, as Trustees of 1815 Realty Trust, and Tenant with respect to
the Lease identified in item (iii) above; (vii) the First Amendment to Lease
dated July 28, 1995, by Lesley College, as successor in interest to Peter
Wasserman and Sharon Cerny, as Trustees of 1815 Realty Trust, and Tenant with
respect to the Lease identified in item (iv) above; and (viii) the First
Amendment to Lease dated July 28, 1995, by Lesley College, as successor in
interest to Peter Wasserman and Sharon Cerny, as Trustees of 1815 Realty Trust,
and Tenant with respect to the Lease identified in item (v) above; and includes
any extension and/or other amendment or modification of any of such leases
entered into by Tenant with the consent of Landlord and any holdover by Tenant
beyond the expiration of the term of any of such leases.

 

“Temporary Relocation Costs” means the actual out-of-pocket costs incurred by
Tenant in relocating to Temporary Space on or after the Existing Lease Holdover
Date if such relocation is required.

 

“Temporary Space” means, if the Commencement Date does not occur by the Existing
Lease Holdover Date and Tenant is evicted from, or otherwise required to vacate,
the space occupied by Tenant pursuant to the Existing Leases prior to the
Commencement Date, space to which Tenant is relocated pending the Commencement
Date.

 

(b)                                 Damages for Delay.  If the Commencement Date
does not occur by the Existing Lease Holdover Date (subject to extension by
Tenant Delay), then, as Tenant’s sole and exclusive remedy for delay, Landlord
shall pay to or for the benefit of Tenant the sum of (i) the Delay Rent, if any,
for the Delay Period, plus (ii) the Temporary Relocation Costs, if any, plus
(iii) any other reasonable out-of-pocket costs incurred by Tenant by reason of
such delay, including reasonable attorneys’ fees.  If the Commencement Date does
not occur by the Existing Lease Holdover Date and Tenant is evicted from, or
otherwise required to vacate, any space presently occupied by Tenant pursuant to
the Existing Leases prior to the Commencement Date, then Landlord shall identify
Temporary Space to which Tenant shall relocate pending the Commencement Date,
which shall be subject to Tenant’s approval, not to be unreasonably withheld or
delayed.  Landlord may contact and negotiate directly with Tenant’s landlords
under the Existing Leases regarding the continued occupancy by Tenant beyond the
Existing Lease Holdover Date, and Tenant shall, at no out-of-pocket cost to
Tenant, fully cooperate as requested by Landlord in any such negotiations. 
Tenant shall enter into such amendments or modifications of the Existing Leases
as are directed by Landlord, at no additional cost to Tenant, and Tenant shall
otherwise use its reasonable best efforts to mitigate any Delay Rent and
Temporary Relocation Costs resulting from the Commencement Date occurring after
the Existing Lease Holdover Date.  Landlord shall not be liable for any Delay
Rent arising out of any amendment or modification of any of the Existing Leases
made after the date of this Lease, or by the exercise by Tenant of any early
termination option under any of the Existing Leases, unless Landlord has given
its prior written consent thereto.

 

(c)                                  Representations by Tenant.  In order to
induce Landlord to agree to the above provisions of this Section 3.2, Tenant
represents to Landlord as follows:  (i) the Existing Leases, including any
amendments thereof, are fully and accurately identified in the definition of
Existing Leases set forth above; (ii) Tenant has furnished to Landlord true and
complete copies

 

26

--------------------------------------------------------------------------------


 

of the Existing Leases, including any amendments thereof; (iii) the Existing
Leases are in full force and effect and have not been amended except by the
documents identified in the definition of Existing Leases set forth above; and
(iv) Tenant has not exercised any early termination option under any of the
Existing Leases.

 

Section 3.3.                                 Tenant’s Work; Pre-Term Occupancy. 
Tenant will perform all work, if any, in addition to Landlord’s Work, as Tenant
deems necessary to equip, furnish and use the Premises in accordance with Legal
Requirements (any such work being called “Tenant’s Work”).  Tenant’s Work shall
commence as soon as Landlord’s Work has progressed to the point at which
Tenant’s Work may reasonably begin.  All of Tenant’s Work shall be done in a
good and workmanlike manner using new and high quality materials, in accordance
with Legal Requirements, and in accordance with the requirements of
Section 7.5.  If any of Tenant’s Work must be completed as a condition of
obtaining a certificate of occupancy or temporary certificate of occupancy to
allow Tenant to occupy and use the Premises for the Permitted Use, Tenant shall
perform such of Tenant’s Work so as not to delay Substantial Completion.  Tenant
shall coordinate the performance of Tenant’s Work with any ongoing Landlord’s
Work so as not to interfere with or delay the performance of Landlord’s Work and
to maintain harmonious labor relations.  If Tenant enters the Project prior to
the Commencement Date, such entry shall be at Tenant’s own risk and solely for
the purpose of preparing for occupancy by Tenant and installing fixtures and
equipment.  During the period of any entry by Tenant prior to the Commencement
Date pursuant to the above provisions of this Section, Tenant shall be subject
to the insurance obligations set forth in Sections 7.8 and 7.9 and to all other
obligations of Tenant under this Lease, other than the obligations to pay Base
Rent and Additional Rent prior to the Rent Commencement Date, and, prior to any
such entry by Tenant prior to the Commencement Date, Tenant shall furnish
Landlord with a certificate of insurance confirming its procurement of the
insurance required by Sections 7.8 and 7.9.  In the event of any delay in the
performance of Landlord’s Work and/or increase in the cost thereof due to any
entry by Tenant or any of Tenant’s Invitees prior to the Commencement Date,
Tenant shall pay to Landlord, within ten (10) days after demand, an amount equal
to the Base Rent for the period of such delay plus any and all such cost
increases.

 

Section 3.4.                                 Signs.  Tenant shall have the right
to be identified on the sign at the entrance to the Project and the right to an
exterior sign on the Building, provided that each such sign complies with the
provisions of this Section and other applicable provisions of this Lease. 
Landlord shall not permit any other tenant identification signs to be installed
on the exterior of the Building without the written consent of Tenant, which
Tenant will not unreasonably withhold.  The location, design, shape, size,
materials, color and type and all other matters related to each of Tenant’s
signs (other than Tenant’s right to a sign) shall be subject to Landlord’s prior
written approval following submission by Tenant to Landlord of detailed plans
therefor, which approval Landlord will not unreasonably withhold.  Landlord
acknowledges that Landlord has approved Tenant’s sign to be installed on the
exterior of the Building in accordance with Exhibit H hereto, subject to
compliance with Legal Requirements.  Except for the signs permitted under this
Section, Tenant shall not erect any signs which are visible from the exterior of
the Building.  Tenant shall not erect signs except in compliance with all
applicable Legal Requirements.  Tenant shall be solely responsible for
confirming that any proposed sign is in compliance with all such requirements. 
All costs of obtaining permits and approvals, creating, installing,
illuminating, maintaining, repairing, and/or replacing any such sign shall be
paid by

 

27

--------------------------------------------------------------------------------


 

Tenant.  Any signs located in the interior of the Building outside of the
Premises (i) shall comply with all applicable Legal Requirements and the sign
criteria included in the Rules and Regulations, and (ii) and shall have been
approved of in writing and in advance by Landlord (not to be unreasonably
withheld or delayed) following submission of detailed plans by Tenant to
Landlord.  Tenant shall maintain its signs in good repair and condition.  Upon
termination of this Lease, Tenant shall promptly remove all of Tenant’s signage
and restore all damage related to the installation, existence and/or removal of
such signage.

 

Section 3.5.                                 GMT Lab.  The Base Building Work
includes the GMT Lab Work.  However, until such time, if any, that this Lease is
amended to add the GMT Lab to the Premises, the GMT Lab shall not be a part of
the Premises and, for purposes of determining the Leasable Square Footage of the
Building and of the Project, shall not be considered a part of the Building.

 

ARTICLE IV
BASE RENT:  ADDITIONAL RENT

 

Section 4.1.                                 Base Rent.

 

(a)                                 Tenant shall pay Base Rent in the amounts
set forth in Item 9 of the Summary of Basic Terms.

 

(b)                                 (i)                                     The
annual Base Rent per square foot for the first Extension Term will be the sum of
(A) the annual Base Rent per square foot for the Initial Term plus (B) fifty
percent (50%) of the amount by which the annual Market Rent per square foot,
determined in accordance with this Section 4.1(b), exceeds such annual Base Rent
per square foot for the Initial Term; provided, however, that in no event shall
the annual Base Rent per square foot for the first Extension Term be less than
the annual Base Rent per square foot for the Initial Term.  The annual Base Rent
per square foot for the second Extension Term will be the annual Market Rent per
square foot, determined in accordance with this Section 4.1(b); provided,
however, that in no event shall the annual Base Rent per square foot for the
second Extension Term be less than the annual Base Rent per square foot for the
first Extension Term.  Within sixty (60) days after Tenant gives to Landlord
written notice of exercise of an extension option pursuant to Section 2.4(b),
Landlord and Tenant shall simultaneously exchange proposals setting forth their
opinions as to the annual fair market rent per square foot for the Premises for
the applicable Extension Term (“Market Rent”).  Landlord and Tenant shall
negotiate in good faith until the later of:  (X) fifteen (15) days after the
exchange of proposals or (V) the end of the ninth (9th) Lease Year (if Market
Rent is being determined for the first Extension Term) or the end of the
sixteenth (16th) Lease Year (if Market Rent is being determined for the second
Extension Term) (such period being herein called the “Negotiation Period”) to
attempt to agree upon the Market Rent, and, in the course of such negotiations,
each party may from time to time submit modified proposals to the other.  If the
parties agree upon the Market Rent prior to the determination of the arbitrator
pursuant to Section 4.1(b)(ii), whether such agreement is reached during or
after the Negotiation Period, the Market Rent shall be as so agreed.

 

(ii)                                  If the parties are unable to agree upon
the Market Rent within the Negotiation Period, then each party shall, upon
selection of an arbitrator pursuant to Section 4.1

 

28

--------------------------------------------------------------------------------


 

(b)(iii), simultaneously exchange and submit to the arbitrator for binding
arbitration a proposal as to the Market Rent.  The “Market Rent” shall be
determined as of the commencement of the applicable Extension Term at the then
current arms-length negotiated rentals being charged to new (or renewal tenants
for renewals and extensions which do not have pre-negotiated contract rents) for
comparable space in comparable buildings located in the City of Cambridge,
taking into account and giving effect to, in determining comparability, without
limitation, such considerations as lease term and the age, size, location,
condition, and amenities of the Building.  The Market Rent may include
escalations at various points during the applicable Extension Term.  For
purposes of such determination, the Premises shall be considered to be vacant
and to be rented as a whole for its highest and best use with the degree of
finishes and level of leasehold improvements then generally afforded as
“building standard” by landlords in the City of Cambridge.  The arbitrator shall
also consider and incorporate into the computation the existing improvements to
the Premises.  Neither party shall be deemed under any compulsion to rent or
lease space.  The arbitrator shall not have the right to modify any other
provision of the Lease except Base Rent.  Within thirty (30) days after both
parties have submitted such proposals to the arbitrator, the arbitrator shall
select one of the proposals as more closely approximating the Market Rent
appropriate for the applicable Extension Term, and, unless the parties have then
agreed upon the Market Rent, the proposed Market Rent set forth in such proposal
selected by the arbitrator shall be deemed to be the Market Rent. 
Notwithstanding the above provisions of this paragraph to the contrary, if the
proposals as to Market Rent to be submitted by the parties to the arbitrator are
not separated by more than ten percent (10%) of the lower proposal, then the
Market Rent shall be the mean average of the two proposals and shall not be
determined by arbitration.

 

(iii)                               If the parties are unable to agree upon the
Market Rent within the Negotiation Period, then the parties shall, within
fifteen (15) days after the end of the Negotiation Period (such fifteen (15) day
period being herein called the “Selection Period”), attempt to agree upon an
arbitrator to whom to submit the determination of Market Rent for binding
arbitration pursuant to Section 4.1 (b)(ii).  If the parties are unable to agree
upon an arbitrator within the Selection Period, then, at the end of the
Selection Period, each party shall select an arbitrator and, within fifteen (15)
days after the end of the Selection Period, the arbitrators shall agree upon an
arbitrator to whom the determination of Market Rent shall be submitted for
binding arbitration pursuant to Section 4.1 (b)(ii).  If such arbitrators are
unable to agree promptly upon an arbitrator, an arbitrator shall be selected by
the American Arbitration Association.  Any arbitrator selected by either party,
by the arbitrators selected by the parties or by the American Arbitration
Association shall be independent of both parties and shall have such experience,
either as a licensed real estate broker or salesperson or as an appraiser, as
would qualify such arbitrator as an expert with respect to leasing terms in the
City of Cambridge.  Such arbitrator shall make the determination required
pursuant to Section 4.1 (b)(ii) within thirty (30) days of selection.  The
parties shall share equally the fees and expenses of the arbitrator to whom the
determination of Market Rent is submitted.  Landlord and Tenant shall each pay
the fee of the arbitrator selected by it.  In making its determination of Market
Rent, the arbitrator shall not make any downward adjustment to account for any
savings to be realized by Landlord with respect to leasing commissions.

 

(c)                                  Base Rent shall be payable in equal monthly
installments of one-twelfth (1/12th) of the annual Base Rent then in effect and
shall be paid without offset for any reason

 

29

--------------------------------------------------------------------------------


 

except as otherwise expressly provided herein, in advance, on the first day of
each calendar month from and after the Rent Commencement Date.  Base Rent and
Additional Rent shall be paid as specified by Landlord either (i) by an
“electronic funds transfer” system arranged by and among Tenant, Tenant’s bank
and Landlord, or (ii) by check sent to Landlord’s office c/o “Robert A. 
Schlager,” or at such other place as Landlord shall from time to time designate
in writing.  The parties acknowledge and agree that the obligations owing by
Tenant under this Section 4.1 are rent reserved under this Lease, for all
purposes hereunder, and are rent reserved within the meaning of
Section 502(b)(6) of the Bankruptcy Code or any successor provision thereto.

 

Section 4.2.                                 Certain Additional Rent.  Tenant
shall pay, without offset for any reason, all payments of Additional Rent
payable by Tenant to Landlord hereunder.  If Tenant fails to pay any Additional
Rent, Landlord shall have all the rights and remedies available for failure to
pay Base Rent.  The parties acknowledge and agree that the obligations owing by
Tenant under this Section are rent reserved under this Lease, for all purposes
hereunder, and are rent reserved within the meaning of Section 502(b)(6) of the
Bankruptcy Code or any successor provision thereto.

 

Section 4.3.                                 Taxes.

 

(a)                                 Tenant shall pay to Landlord, as Additional
Rent, an amount equal to Tenant’s Share of Taxes (being Tenant’s Building Share
of Building Taxes and Tenant’s Project Share of Project Taxes).  Such amounts
shall be estimated in good faith by Landlord at the end of each Tax Fiscal Year,
and shall be payable to Landlord in equal estimated monthly installments on the
first day of each calendar month during the Lease Term, subject to readjustment
from time to time as reasonably determined by Landlord and when the actual
amounts are determined.  After readjustment, any shortage shall be due and
payable by Tenant within thirty (30) days of demand by Landlord and any excess
shall, unless an Event of Default has occurred, be credited against future
Additional Rent obligations, or refunded if the Lease Term has ended and Tenant
has no further obligations to Landlord.  If the taxing authority provides an
estimated tax bill, then monthly installments of Taxes shall be based thereon
until the final tax bill is ascertained.  Landlord shall furnish to Tenant, upon
Tenant’s request, but not more than once in any year, a copy of the most recent
tax bill and any estimated tax bill.

 

(b)                                 If, after Tenant shall have made any payment
under this Section 4.3, Landlord shall receive a refund (the “Refund”) of any
portion of the Taxes paid on account of any Tax Fiscal Year in which such
payments shall have been made as a result of an abatement of such Taxes, by
final determination of legal proceedings, settlement or otherwise, Landlord
shall, within thirty (30) days after receiving the Refund, pay to Tenant (unless
an Event of Default has occurred) an amount equal to (i) Tenant’s Share of the
Refund, which payment to Tenant shall be appropriately adjusted if Tenant’s
Share of Taxes covered a shorter period than covered by the Refund, less
(ii) Tenant’s Share of all expenses incurred by Landlord in connection with such
proceedings (including, but not limited to, attorneys’ fees, costs and
appraisers’ fees).

 

(c)                                  Landlord will initiate and pursue tax
abatement proceedings when, in Landlord’s commercially reasonable judgment, such
proceedings are advisable (including by

 

30

--------------------------------------------------------------------------------


 

reason of Tenant’s non-profit status).  Landlord shall have sole control of all
tax abatement proceedings.

 

(d)                                 If the Commencement Date is not on July 1,
or the expiration or termination of this Lease is not on June 30, Tenant’s
obligation in respect of Taxes shall be prorated.  If the final tax bill for the
Tax Fiscal Year in which such expiration or termination of this Lease occurs
shall not have been received by Landlord, then within thirty (30) days after the
receipt of the tax bill for such Tax Fiscal Year, Landlord and Tenant shall make
appropriate adjustments of estimated payments.

 

(e)                                  Without limiting the generality of the
foregoing, Tenant shall pay all rent and personal property taxes attributable to
its signs or any other personal property including but not limited to its trade
fixtures, the existing or any future floor coverings, wall treatments and light
fixtures in the Premises.

 

Section 4.4.                                 Insurance Costs.  Tenant shall pay
to Landlord, as Additional Rent, amounts equal to Tenant’s Project Share of
Project Insurance Costs and Tenant’s Building Share of Building Insurance
Costs.  Tenant’s Project Share of Project Insurance Costs and Tenant’s Building
Share of Building Insurance Costs shall be estimated in good faith by Landlord
at the end of each calendar year, and shall be payable in equal estimated
monthly installments on the first day of each calendar month during the Lease
Term, subject to readjustment from time to time as reasonably determined by
Landlord and also when actual Project Insurance Costs and Building Insurance
Costs are determined.  After a readjustment, any shortage shall be due and
payable by Tenant within thirty (30) days of demand by Landlord and any excess
shall, unless an Event of Default has occurred, be credited against future
Additional Rent obligations, or refunded promptly if the Lease Term has ended
and Tenant has no further obligations to Landlord.  Landlord shall provide
Tenant upon request with reasonable supporting documentation for the Insurance
Costs.

 

Section 4.5.                                 Operating Costs.  Tenant shall pay
to Landlord, as Additional Rent, amounts equal to Tenant’s Project Share of
Project Operating Costs and Tenant’s Building Share of Building Operating
Costs.  Tenant’s Project Share of Project Operating Costs and Tenant’s Building
Share of Building Operating Costs shall be estimated in good faith by Landlord
at the end of each calendar year, and shall be payable in equal estimated
monthly installments on the first day of each calendar month during the Lease
Term, subject to readjustment from time to time as determined by Landlord and
also when actual Project Operating Costs and Building Operating Costs are
determined.  After a readjustment, any shortage shall be due and payable by
Tenant within thirty (30) days of demand by Landlord and any excess shall,
unless an Event of Default has occurred, be credited against future Additional
Rent obligations, or refunded promptly if the Lease Term has ended and Tenant
has no further obligations to Landlord.  Landlord shall provide Tenant upon
request with reasonable supporting documentation for the Operating Costs.

 

Section 4.6.                                 Tenant’s Utility Costs.  Landlord
shall, to the extent practical, cause the Premises to be separately metered or
submetered for electric and gas use, including, without limitation, with respect
to all variable air volume (“VAV”) boxes and pre-heaters, HVAC equipment and
systems, lighting and outlets serving the Premises.  If the Premises are
separately

 

31

--------------------------------------------------------------------------------


 

metered or submetered such that the utility provider bills Tenant directly for
Tenant’s Utility Costs, Tenant shall pay Tenant’s Utility Costs directly to the
utility provider promptly as due and payable.  If the Premises are separately
metered or submetered such that the utility provider bills Landlord for electric
service provided to the Building and Landlord bills Tenant for Tenant’s Utility
Costs, Tenant shall pay such bills for Tenant’s Utility Costs within thirty (30)
days after receipt.

 

Section 4.7.                                 Tenant’s Audit Rights.  Annually,
Landlord shall furnish to Tenant a report setting forth in reasonable detail the
Project Operating Costs, Building Operating Costs, Insurance Costs and Taxes for
the immediately preceding calendar year (in the case of Operating Costs and
Insurance Costs) or Tax Fiscal Year (in the case of Taxes).  Tenant shall have
the right to audit Landlord’s books and records relating to Operating
Costs, Insurance Costs and/or Taxes with respect to the period covered by each
such report within six (6) months after receipt of such report (such six
(6) month period being called the “Audit Period”) by delivering a notice of its
intention to perform such audit to Landlord.  If, as a result of such audit,
Tenant believes that it is entitled to receive a refund of any Additional Rent
paid by Tenant in respect of Operating Costs, Insurance Costs and/or Taxes,
Tenant shall deliver to Landlord, no later than thirty (30) days after
expiration of the Audit Period, a notice demanding such a refund, together with
a statement of the grounds for each such demand and the amount of each proposed
refund.  The cost of any such audit shall be paid by Tenant, except that, if it
is established that the Additional Rent in respect of Operating Costs, Insurance
Costs and Taxes charged to Tenant for the period in question was overstated by
more than five percent (5.0%), the reasonable cost of such audit shall be paid
or reimbursed to Tenant by Landlord.  An overstatement shall not be deemed to
exist due to a Refund.  Any audit shall be performed by either (a) Tenant’s
regular employees or (b) a reputable certified public accountant reasonably
acceptable to Landlord whose compensation is not, directly or indirectly,
contingent in whole or in part on the results of the audit.  If Landlord
determines that a report previously furnished by Landlord was in error, Landlord
may furnish a corrective or supplemental report to Tenant within two years after
the original report was furnished, and if such corrective or supplemental report
results in increased Additional Rent, the Audit Period for the year covered by
such report shall be extended for six (6) months after Landlord furnishes the
corrective or supplemental report.

 

ARTICLE V
USE OF PREMISES

 

Section 5.1.                                 Permitted Use.  Tenant shall use
and occupy the Premises only for the Permitted Use.

 

Section 5.2.                                 Restrictions on Use.  Tenant shall
use the Premises in a careful, safe and proper manner, shall not commit or
suffer any waste on or about the Project, and shall not make any use of the
Project which is prohibited by or contrary to any Legal Requirements, or which
would cause a public or private nuisance.  Tenant, at its own expense, shall
obtain any and all permits, approvals and licenses necessary for use of the
Premises, except that Landlord shall obtain all building permits and approvals
required for Landlord’s Work and a certificate of occupancy for the Premises. 
Tenant shall not overload the floors or other structural parts of the Building;
and shall not commit or suffer any act or thing on the Project which is illegal,
dangerous, or which unreasonably disturbs other tenants.  Tenant shall not do or
permit to be

 

32

--------------------------------------------------------------------------------


 

done any act or thing on the Project which will invalidate or be in conflict
with any insurance policies, or which will increase the rate of any insurance,
covering the Building or any of the Other Buildings.  If, because of Tenant’s
failure to comply with the provisions of this Section or due to any use of the
Premises or activity of Tenant in or about the Project, the Insurance Costs are
increased, Tenant shall pay Landlord the amount of such increase.  Tenant shall
cause any fire lanes located within the Project to be kept free of all parking
associated with its business or occupancy.  Tenant shall conduct its business at
all times so as not to annoy or be offensive to other tenants and occupants of
the Project.  Tenant shall not permit the emission of any objectionable noise or
odor from the Premises and shall at its own cost install such extra
sound-proofing or noise control systems and odor control systems, as may be
needed to eliminate noise, vibrations and odors, If any, emanating from the
Premises being heard, felt or smelted outside the Premises.  Tenant shall not
place any file cabinets, bookcases, partitions, shelves or other furnishings or
equipment in a location which blocks any windows.  Landlord shall use
commercially reasonable efforts to include provisions similar to those set forth
above in this Section 5.2 in leases with other tenants of the Project, subject
to such changes as Landlord may negotiate in good faith.

 

Section 5.3.                                 Hazardous Materials.

 

(a)                                 Tenant (i) will not conduct any activity on
the Premises that will use or produce any Hazardous Materials, except for such
activities that are both (1) part of the ordinary course of Tenant’s business
activities and (2) conducted in accordance with all Environmental Laws;
(ii) will not use the Premises in any manner for the storage of any Hazardous
Materials except for storage of such materials that are both (1) used in the
ordinary course of Tenant’s business and (2) properly stored in a manner and
location satisfying all Environmental Laws; (iii) will not install any
underground tanks of any type; and (iv) will not permit any Hazardous Materials
to be brought onto the Premises, except in the ordinary course of Tenant’s
business and in compliance with all Environmental Laws.  If any Hazardous
Materials are brought or found on the Premises in violation of the above
provisions of this Section, the same shall be immediately removed by Tenant,
with proper disposal, and all required cleanup procedures shall be diligently
undertaken pursuant to all Environmental Laws.  If at any time during or after
the Lease Term the Premises are found to be so contaminated or subject to such
conditions as a result of Tenant’s failure to comply with the foregoing
provisions, Tenant shall defend and hold Landlord harmless from all claims,
demands, actions, liabilities, costs, expenses, damages and obligations of any
nature arising from or as a result of the use of the Premises by a Tenant
Party.  Tenant will maintain on the Premises a list of all materials stored at
the Premises for which a material safety data sheet (an “MSDS”) was issued by
the producers or manufacturers thereof, together with copies of the MSDS’s for
such materials, and shall deliver such list and MSDS copies to Landlord upon
Landlord’s request therefor.  Except for Hazardous Materials that existed in or
on the Premises as of the Commencement Date, Tenant shall remove all Hazardous
Materials from the Premises in a manner acceptable to Landlord before the
earlier of the date Tenant vacates the Premises and the date Tenant’s right to
possess the Premises ends.  Landlord may, upon reasonable notice to Tenant,
enter the Premises and conduct environmental inspections and tests therein as it
may require from time to time, provided that Landlord shall use reasonable
efforts to minimize the interference with Tenant’s business.  Such inspections
and tests shall be conducted at Landlord’s expense, unless they reveal the
presence of Hazardous Materials in violation of the above provisions of this
Section or that Tenant has not complied with the requirements of this

 

33

--------------------------------------------------------------------------------


 

Section, in which case Tenant shall reimburse Landlord for the cost thereof
within ten (10) days after Landlord’s request therefor.

 

(b)                                 Landlord represents to Tenant that Landlord
has not received any written notice, demand, claim, citation, complaint, request
for information or similar communication with respect to the existence of
Hazardous Materials at Landlord’s Property in violation of Environmental Laws.

 

ARTICLE VI
LANDLORD’S SERVICES

 

Section 6.1.                                 Landlord’s Services.  Landlord
shall furnish to the Building the services set forth below in this Section,
subject to the conditions stated in this Lease.  The cost of certain of these
services are to be (i) paid by Tenant, as provided in this Lease, or
(ii) included in Operating Costs, Insurance Costs or Taxes, as applicable.

 

(a)                                 Building.  Landlord shall maintain and keep
in good condition and repair the exterior and structure of the Building and
mechanical elements of the Building, including the roof and roof structure, and
the utility lines and systems outside the Building (except to the extent those
utility lines or systems are the property or responsibility of the applicable
utility company).

 

(b)                                 Systems.  Subject to Tenant’s obligations
under Section 7.4, Landlord shall operate, maintain and repair the heating,
ventilating and air conditioning system, the plumbing system and the electrical
system of the Building.  Landlord shall provide heating and air conditioning
services to the Premises to heat and cool the Premises at temperatures in
accordance with ASHRAE standards.

 

(c)                                  Water and Sewer.  Cold and hot water at
standard Building temperatures will be available for ordinary drinking,
cleaning, sanitary and lavatory purposes.  If Tenant requires or uses water for
any purpose in addition to such ordinary purposes, Landlord may install a water
meter at Tenant’s expense and thereby measure Tenant’s water consumption. 
Tenant shall pay Landlord, as Additional Rent, on demand the cost of all water
consumption so metered, including without limitation any and all sewer rents,
taxes or levies assessed by any governmental authority or utility in connection
with metered consumption.  Such meter and installation equipment shall be
maintained in good working order and repair at Tenant’s expense.  Any water or
sewer services charged directly to other tenants of the Building shall not be
included in Operating Costs.

 

(d)                                 Elevators.  Landlord will provide such
number of automatic operatorless elevators in the Building as are provided for
in the Base Building Plans.

 

(e)                                  Common Areas.  Landlord shall provide
heating and air conditioning for the Common Areas inside the Building during
business hours, with capability for Tenant to extend or override such hours. 
Landlord shall clean, provide lighting, repair, maintain and provide janitorial
services for the Common Areas including, to the extent reasonable, the Parking
Areas, in order to maintain the Common Areas.  Notwithstanding the above, any
damage to the

 

34

--------------------------------------------------------------------------------


 

Common Areas or Common Facilities caused by any of Tenant’s Invitees shall be
the sole responsibility of Tenant.

 

(f)                                   Waste Removal.  Landlord shall provide or
arrange for ordinary and reasonable waste removal services for the Building.  In
the event that Landlord determines that Tenant’s quantity of waste is excessive
in comparison to other tenants of the Building, or, in the event that Landlord
determines that Tenant’s waste is other than waste generated by typical office
use, Landlord may bill Tenant directly as Additional Rent for any such
additional cost therefor or require that Tenant be responsible for disposing of
its own waste.

 

(g)                                  Janitorial Services.  Landlord shall supply
routine janitorial services for the Premises, as provided in Exhibit I hereto,
and Common Areas.  Such services may be revised from time to time by Landlord in
its commercially reasonable discretion after consultation with Tenant.

 

(h)                                 Taxes.  Landlord shall pay all Taxes levied
upon or with respect to the Project.

 

(i)                                     Insurance.  Landlord shall procure and
maintain in full force and effect fire, casualty and extended coverage insurance
with respect to the Project, with vandalism and malicious mischief endorsements,
liability insurance with respect to file Common Areas, rent loss insurance and
such other insurance upon or with respect to the Project as Landlord determines
to be necessary, appropriate and/or desirable (comparable to other similar
properties in the City of Cambridge) or is required by Landlord’s lender, all
with such limits of coverage as Landlord or Landlord’s lender may deem
necessary, appropriate and/or desirable.

 

Section 6.2.                                 Extraordinary Use.  Tenant
acknowledges that the services to be supplied by Landlord after occupancy by
Tenant will be sufficient only for ordinary office uses and for use as a
laboratory for astronomy.  Any additional capacity or structural support, as
determined by Landlord, needed for uses beyond such uses, shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld.

 

Section 6.3.                                 Interruption:  Delay.  Landlord
shall have no responsibility or liability for failure or interruption of any
such repairs or services referred to in this Article VI, or for any interruption
in utility services, caused by breakage, accident, strikes, repairs, inability
after exercise of reasonable diligence to obtain supplies or otherwise furnish
services, or for any cause or causes beyond the reasonable control of Landlord
(but Landlord, in respect of those matters for which Landlord is responsible,
will use reasonable efforts to restore such services or make such repairs as
soon as possible), nor in any event for any indirect or consequential damages;
and failure or omission on the part of Landlord to furnish such service or make
such repair shall not be construed as an eviction of Tenant, nor render Landlord
liable in damages, nor entitle Tenant to an abatement of Base Rent or Additional
Rent, nor release Tenant from the obligation to fulfill any of its covenants
under this Lease, except as provided in Articles X and XI with respect to
eminent domain and damage by fire or other casualty.

 

Section 6.4.                                 Additional Services.  Should Tenant
request any additional services, Tenant agrees to pay to Landlord as Additional
Rent therefor Landlord’s actual costs for

 

35

--------------------------------------------------------------------------------


 

providing such service, plus an additional fifteen (15%) percent of such costs
as an administrative fee, within thirty (30) days of Landlord’s billing Tenant
therefor.

 

ARTICLE VII
CERTAIN OBLIGATIONS OF TENANT

 

Section 7.1.                                 Rent.  Tenant will promptly pay the
Base Rent and Additional Rent, including without limitation any and all fees,
charges, expenses, fines, assessments or other sums payable by Tenant to
Landlord (or to the applicable provider of utilities) at the time and in the
manner provided for in this Lease, all of which shall be deemed to be
obligations to pay Base Rent or Additional Rent.

 

Section 7.2.                                 Utilities.  In addition to gas and
electricity which is the subject of Section 4.6 and water and sewer which is the
subject of Section 6.1(c), Landlord reserves the right to cause any or all of
Tenant’s other utilities to be separately metered or submetered.  In the event
that Tenant is billed directly by a utility provider, then Tenant shall pay such
bills directly to such utility provider prior to their due dates, in the event
Tenant’s utility usage is separately metered or sub-metered by Landlord, Tenant
shall pay the billed charges therefor to Landlord as Additional Rent within
thirty (30) days of Landlord’s billing therefor.  In the event Tenant’s utility
usage is not separately metered, then, except for Tenant’s Utility Costs, Tenant
shall pay for such usage as a part of the Operating Costs.  Tenant agrees that
its use of electric current shall never exceed the capacity of existing feeders,
risers and wiring installations in the Building.  Tenant shall not make or
perform any alterations to wiring, installations, lighting fixtures or other
electrical facilities in any manner without the prior written consent of
Landlord, which Landlord will not unreasonably withhold or delay.  Any risers or
wiring to meet Tenant’s excess electrical requirements, if requested by Tenant
and approved by Landlord, will be installed by Landlord at Tenant’s expense.

 

Section 7.3.                                 No Waste.  Tenant shall not
overload, damage or deface the Premises nor shall it suffer or permit the same
to be done, nor shall it commit any waste.

 

Section 7.4.                                 Maintenance:  Repairs:  and
Yield-Up.  Tenant will keep the Premises neat and clean and maintain the same in
good repair, condition and appearance, subject to damage by fire or other
casualty.  Tenant’s obligation to so maintain and repair the Premises shall
apply to all of the Premises, including, without limitation, all doors, glass,
fixtures, interior walls, floors, ceilings, and any other systems exclusively
serving the Premises, other than the HVAC system serving the Premises.  There is
excepted from Tenant’s obligations under this Section only (a) damage to such
portions of the Premises not the responsibility of Tenant under this Lease and
originally constructed by Landlord, and (b) repairs and work which are otherwise
the specific responsibility of Landlord hereunder.  At the end of the Lease Term
or sooner termination of this Lease, Tenant shall peaceably surrender and
deliver up the Premises to Landlord, broom clean, with all utilities safely
capped, and in good repair and condition, subject to damage by fire or other
casualty, and removing all signs and lettering and all personal property, goods
and effects belonging to Tenant or anyone claiming through or under Tenant. 
Tenant shall cause all maintenance and repair work to conform to applicable
governmental laws, rules, regulations, orders and requirements of public
authorities.  Tenant shall keep the Premises clear of all filth, trash and
refuse.  If Tenant fails to perform Tenant’s obligations under the above
provisions of

 

36

--------------------------------------------------------------------------------


 

this Section, then Landlord will have the right (but not the obligation),
without waiving any default by Tenant, to cause such obligations to be performed
upon not less than three (3) days prior written notice to Tenant (or a shorter
period of prior written notice, or a contemporaneous written notice, if
appropriate in Landlord’s reasonable judgment in light of the nature of Tenant’s
obligations to be performed), giving Tenant the opportunity to have its
representative observe the performance of such obligations if practical, and if
Landlord causes any of such obligations to be performed as permitted above, the
costs and expenses reasonably incurred by Landlord in connection therewith shall
be due and payable by Tenant to Landlord as Additional Rent upon demand.

 

Section 7.5.                                 Alterations by Tenant.  Tenant will
not make any change in, or addition to, the Premises without first obtaining, on
each occasion, Landlord’s consent in writing as provided below (which consent
shall not be unreasonably withheld), and then only at Tenant’s expense, and in a
lawful manner and upon such terms and conditions as Landlord, by such writing,
shall reasonably approve, which shall include, without limitation,
(a) maintenance of insurance in form and substance reasonably satisfactory to
Landlord, and (b) compliance with Sections 7.9, 7.11 and 7.13; provided,
however, that Tenant may, upon prior written notice to, but without the
requirement of consent of, Landlord, make the following alterations or additions
(“Permitted Alterations”):  (i) alterations or additions which (1) are
non-structural, (2) do not penetrate or otherwise affect the roof of the
Building, (3) do not affect the systems of the Building, and (4) are not
reasonably anticipated to cost more than $100,000, either singly or in the
aggregate, in any calendar year; and (ii) alterations which are purely cosmetic
in nature, such as paint, wall covering, carpeting and the like, regardless of
cost.  .  Any alteration or addition shall be consistent in appearance with the
rest of the Building and the Project and shall be made only after duly obtaining
(and providing to Landlord copies of) all required permits and licenses from all
governmental authorities.  Other than with respect to Permitted Alterations,
Tenant will deliver to Landlord in writing a schedule setting forth the details
and location of all such proposed alterations or additions and detailed plans
and specifications.  The contractor(s) performing the work, other than Permitted
Alterations, shall be subject to Landlord’s approval, which will not be
unreasonably withheld.  If required by Landlord’s lender, Tenant shall provide a
statutory lien bond with respect to such work.  All approved repairs,
installations, alterations, additions or other improvements made by Tenant shall
be made in a good and workmanlike manner, between such hours as approved in
writing by Landlord, and in such a way that utilities will not be interrupted
and other tenants and occupants of the Project will not suffer unreasonable
inconvenience or interference as determined by Landlord.  Tenant’s Invitees
shall be given such reasonable access to other portions of the Building and the
mechanical systems as may be necessary or appropriate to perform such work. 
Both during and after the performance of any such work, Landlord shall have free
access to any and all mechanical installations in the Premises, including, but
not limited to, air conditioning, fans, ventilating systems, machine rooms and
electrical closets; and Tenant agrees not to construct or permit the
installation of partitions and/or other obstructions in the Premises which might
interfere with Landlord’s free access to the Premises or Building, or impede the
free flow of air to and from air vents and other portions of the heating,
ventilating and air conditioning systems in the Building.  Unless Landlord
elects otherwise, but subject to Section 7.6, all installations, alterations,
additions or improvements in or to the Premises shall be the property of
Landlord and shall remain upon, and be surrendered with, the Premises at the end
of the Lease Term or sooner termination of this Lease.

 

37

--------------------------------------------------------------------------------


 

Section 7.6.                                 Trade Fixtures and Equipment.  Any
trade Fixtures installed in, or attached to, the Premises by, and at the expense
of, Tenant, shall remain the property of Tenant, if the same may be removed
without damage to, or destruction of, the Premises.  Tenant shall have the
right, at any time and from time to time during the Lease Term, to remove any
and all of its trade fixtures, which it may have installed in, or attached to,
the Premises, during the Lease Term.  In addition, prior to the end of the Lease
Term or sooner termination of this Lease, Tenant shall remove all of Tenant’s
trade fixtures unless Landlord gives Tenant a written waiver for same.  At any
time that Tenant removes any of its trade fixtures, Tenant shall promptly repair
the Building as a result of any damage to, or destruction of, the Building
caused by the removal of any of its trade fixtures.

 

Section 7.7.                                 Compliance with Laws.  Tenant, in
its use of the Premises and at its sole expense, shall comply with all laws,
orders and regulations of Federal, State, County and City authorities, and with
any direction of any public officer or officers, pursuant to law, including,
without limitation, all Legal Requirements related to the use, storage,
discharge, release, removal or existence of Hazardous Materials.  Tenant agrees
that the Premises shall be kept in a sanitary and safe condition in accordance
with ail applicable Federal and State laws and the by-laws, rules, regulations
and ordinances of the City of Cambridge, and in accordance with all directions,
rules and regulations of the Health Officer, Fire Marshall, Building Inspector
and other proper officers of the governmental agencies having jurisdiction
thereover.

 

Section 7.8.                                 Contents at Tenant’s Risk.  All
inventory, equipment, goods, merchandise, furniture, fixtures and property of
every kind which may be on or about the Premises shall be at the sole risk and
hazard of Tenant, and if the whole or any part thereof shall be destroyed or
damaged by fire, water or otherwise, or by the use or abuse of water or by the
leaking or bursting of water pipes, or by rising water, or by roof or other
structural leak, or by loss of electrical service, or in any other way or
manner, no part of such loss or damage shall be charged to or borne by Landlord
in any case whatsoever, except that to the extent required by applicable
Massachusetts law, the foregoing shall not exculpate the Landlord from its own
negligent acts or omissions.  Tenant agrees to maintain full and adequate
insurance coverage on all of its property at the Premises and in the remainder
of the Building, including physical damage, theft and business interruption
insurance, or Tenant shall be a self-insurer thereof, in which case Tenant shall
so advise Landlord in writing and shall be fully responsible for all such
damage, and shall save harmless Landlord from any loss, cost, expense, damage or
liability resulting from Tenant’s failure to have such insurance as required in
this Lease.  Such insurance on Tenant’s property shall contain a waiver of
subrogation clause in favor of Landlord, or shall name Landlord as an additional
insured for the sole purpose of preventing a subrogation claim against
Landlord.  If Tenant is a self-insurer, in whole or in part, Landlord shall be
entitled to the same benefits it would have enjoyed had insurance covering the
loss in full with a waiver of subrogation clause been in effect, or as if the
Landlord has been named on insurance covering the loss in frill as an additional
insured for the purpose of preventing a subrogation claim.

 

Section 7.9.                                 Exoneration, Hold Harmless and
Insurance.  Tenant will exonerate, defend, save and hold harmless Landlord (and
any and all Persons claiming by, through or under Landlord) from and against all
claims, proceedings, defenses thereof, liabilities, costs, and expenses of any
kind and nature, including legal fees, arising from:  (i) any breach of this
Lease by Tenant or any of Tenant’s Invitees or other Person claiming by, through
or under Tenant;

 

38

--------------------------------------------------------------------------------


 

and/or (ii) any misconduct or negligence of any of Tenant’s Invitees, or arising
from any accident, injury or damage occurring in, on or about the Project, which
such accident, damage or injury results or is claimed to have resulted from the
negligence or misconduct on the part of any of Tenant’s Invitees. This
exoneration and hold harmless agreement shall survive the termination of this
Lease.

 

From and after any pre-term occupancy by Tenant, if any, allowed by Landlord,
and thereafter during the Lease Term and any period of holding over, Tenant
shall maintain in full force and effect a policy of commercial general liability
insurance under which Landlord (and its designees) and Landlord’s
mortgagee(s) are named as additional insureds.  Each such policy shall be
non-cancelable with respect to Landlord without thirty (30) days prior written
notice to Landlord, and Tenant shall deliver to Landlord prior to any pre-term
occupancy, prior to the Commencement Date and thereafter at least thirty (30)
days prior to the expiration of any then effective coverage a satisfactory
written certificate of insurance coverages or the renewal or replacement of such
coverages.  The minimum limits of liability of such insurance shall be One
Million Dollars ($1,000,000) per occurrence.  Tenant shall not permit any
contractor to do any work at or furnish any materials to be incorporated into
the Premises, whether or not included In Tenant’s Work, without first delivering
to Landlord satisfactory evidence of the Contractor’s commercial general
liability insurance, worker’s compensation insurance, automobile insurance and,
if required by Landlord’s lender, statutory lien bonds, each reasonably
acceptable to Landlord and complying with any insurance specifications provided
by Landlord.  All insurance requirements imposed upon Tenant or its contractors
under this Lease shall be subject to the further requirement that the forms of
coverage and the insurers providing the insurance be licensed in the
Commonwealth of Massachusetts, be in sound financial condition, carry an A- or
better Best’s rating, and be reasonably acceptable to Landlord.  Tenant agrees
that Landlord shall not be responsible or liable to Tenant, or to those Persons
claiming by, through or under Tenant, for any loss or damage that may be
occasioned by or through the acts or omissions of Persons occupying or using
adjoining premises or any part of the Project, or otherwise, or for any loss or
damage resulting to Tenant or those Persons claiming by, through or under
Tenant, or its or their property, except that the foregoing shall not exculpate
the Landlord from acts of its own negligence.

 

Tenant voluntarily assumes responsibility for property damage or bodily injury
including death that is sustained as a result of the negligence of Tenant or its
Invitees.  The Smithsonian Institution, of which Tenant is a unit, as a trust
instrumentality of the United States, is covered by the Federal Tort Claims Act.
 As such, the exclusive remedy for claims against Tenant for bodily injury,
death and property damage due to negligence of Tenant or its employees is the
Federal Tort Claims Act, which carries no limit of liability.  The General
Counsel of The Smithsonian Institution is authorized to settle all claims
against Tenant for damage to property, personal injury or death caused by the
negligent act or failure to act of an employee of Tenant in the course of
his/her employment cognizable under the Federal Tort Claims Act, as amended; and
in some instances, this may be the exclusive remedy.

 

Section 7.10.                          Landlord’s Access.  Landlord and its
representatives shall have the right without charge to it and without reduction
in Base Rent or Additional Rent, upon reasonable notice, at reasonable times and
in such manner as shall not unreasonably interfere with Tenant’s business, to
enter the Premises for any reasonable purpose (including, without limitation,

 

39

--------------------------------------------------------------------------------


 

showing the Premises to prospective purchasers, tenants and lenders) and to make
entry for the purpose of investigating repair or maintenance problems and to
make such repairs or changes as Landlord deems advisable, and to maintain, use,
repair, replace, relocate or introduce pipes, ducts, wires, meters and any other
Landlord’s fixtures serving or to serve the Premises or other parts of the
Project (which shall be installed above ceilings, behind walls, along existing
columns, or in other areas which do not interfere with Tenant’s business), or to
maintain or repair any portion of the Project, and, in case of an emergency,
whether resulting from circumstances in the Premises or elsewhere on the
Project, Landlord or its representatives may enter the Premises (forcibly, if
necessary) at any lime to take such measures as may be needed to cope with such
emergency.  Such access shall include, but not be limited to, the right to open
floors, walls, ceilings, and building systems for the foregoing purposes.  Other
than where impractical in case of an emergency, Landlord shall give Tenant
reasonable opportunity to have a Tenant’s representative accompany Landlord
during any access to the Premises by Landlord pursuant to this Section.

 

Section 7.11.                          No Liens.  Tenant shall not permit any
mechanics’, laborers’ or materialmen’s liens to stand against the Project or
Tenant’s interests in the Premises, this Lease, or the estate created hereby for
any labor or materials furnished to Tenant or claimed to have been furnished to
Tenant in connection with work of any character performed or claimed to have
been performed in or on the Premises by or at the direction or sufferance of
Tenant.  Landlord may condition the right of Tenant to do Tenant’s work or to do
any other work which could result in a lien upon the Project or Tenant’s
interests in the Premises, this Lease, or the estate created hereby on the
delivery and recording of statutory lien bonds (if required by Landlord’s
lender) or indemnities satisfactory to Landlord.

 

Section 7.12.                          Compliance with Rules and Regulations. 
Tenant covenants that all of its Invitees will comply with the Rules and
Regulations and all other reasonable rules and regulations as Landlord may from
time to time hereafter promulgate to regulate the conduct generally of all the
tenants of the Building.  Landlord, however, shall have the reasonable right to
change the Rules and Regulations and to waive any one or more of them in the
case of any one or more tenants.  Landlord shall enforce the Rules and
Regulations, if at all, in a non-discriminatory manner.

 

Section 7.13.                          Use of Union Labor.  The Project is
subject to financing which requires that only contractors and subcontractors
subject to collective bargaining agreements with unions affiliated with the
AFL-CIO Building and Construction Trades Department (or any successor
organization) may be employed to perform the following work with respect to the
Project to the extent such work is the responsibility of Landlord or is funded
directly or indirectly from proceeds of a loan made by The Union Labor Life
Insurance Company to Landlord:  (i) construction of any kind as to new buildings
and new structures (including parking structures); (ii) any major renovation,
rehabilitation or improvement of existing buildings and structures, including
any major alteration or expansion of the Premises, including tenant improvements
related to such work; (iii) replacement of any roof; (iv) major repair or
replacement of any HVAC system; (v) elevator or escalator repair or maintenance;
and (vi) repair, replacement or installation of electric panel boards and entry
service cables.

 

40

--------------------------------------------------------------------------------


 

Section 7.14.                          Further Construction.  Landlord shall
have the right, but not the obligation, to construct an expansion or additional
phase of the Building (an “Addition”), if Landlord elects to construct an
Addition, Tenant shall cooperate with Landlord in connection with Landlord’s
plans to construct the Addition and the construction of the Addition, and
neither Tenant nor any of its invitees shall take any action which will
interfere with such plans or construction.  Without limiting the generality of
the foregoing, Tenant agrees to provide such assistance and cooperation as
Landlord may request, from time to time, in order for Landlord to timely obtain
all licenses, permits, approvals and certificates of occupancy as may be
necessary and/or appropriate in connection with an Addition.  Landlord shall
plan the construction of any Addition and related staging in a manner reasonable
under the circumstances to minimize (to the extent consistent with the efficient
performance of such construction) any material interference with Tenant’s access
to and/or use of the Premises during the performance of such construction, which
planning shall include reasonable advance written notice to Tenant of Landlord’s
construction activities which are likely to disturb Tenant’s ongoing experiments
or lab work in the Premises to facilitate the taking of protective steps by
Tenant.  Tenant acknowledges that, from time to time, dust, noise, vibrations,
water leakage and interruptions to power and other utilities (including water
and sewer) and/or inability to maintain the temperature in the Building at
customary levels may, among other construction-related interference, occur in
connection with the construction of an Addition.  Tenant is responsible to
safeguard, insure and protect adequately its property (including any sensitive
electronic equipment and computers) during the construction process and Landlord
shall not be liable to Tenant for any direct or indirect damage or loss suffered
by Tenant as a result of Landlord’s construction activities provided that they
are undertaken in a manner consistent with this Section.  Tenant shall notify
Landlord if any such construction-related interference should occur.  Upon
receipt of written notice from Tenant, Landlord shall undertake those measures
reasonable under the circumstances to minimize (to the extent consistent with
the efficient performance of Landlord’s construction) any material interference
with Tenant’s access and/or use of the Premises during the performance of any
such construction by Landlord.  Tenant shall not be entitled to any abatement of
rent or to claim any constructive eviction as a result of Landlord’s
construction activities.

 

ARTICLE VIII
SUBLETTING AND ASSIGNMENT

 

Section 8.1.                                 Subletting and Assignment.

 

(a)                                 Except as hereinafter set forth, Tenant
shall not assign, mortgage, pledge or encumber this Lease nor sublet all or any
part of the Premises, nor permit or allow the use of all or any part of the
Premises by third party users, such as concessionaires, without, on each
occasion, obtaining Landlord’s written consent thereto.  Landlord will not
unreasonably withhold, condition or delay its consent to any assignment of this
Lease or sublease of all or any part of the Premises under the circumstance
described in Section 8.1(b)(i), and Landlord will consent to the assignment of
this Lease to a Permitted Transferee under the circumstances described in
Section 8.1(b)(ii); otherwise, the consent of Landlord to an assignment,
sublease or other transaction covered by this Section 8.1(a) will be within
Landlord’s sole discretion.  As used herein, the term “assign” or “assignment”
shall be deemed to include, without limitation:  (i) any transfer of Tenant’s
interest in this Lease by operation of law or the merger or consolidation of
Tenant with or into any other firm or corporation; or (ii) the transfer or sate
of a

 

41

--------------------------------------------------------------------------------


 

controlling interest in Tenant (whether in a single transaction or a series of
transactions) and whether by sale of its capital stock or otherwise, other than
by reason of a sale of a portion of the capital stock of Tenant to raise capital
which does not result in a change in the day-to-day control of Tenant.

 

(b)                                 (i) Landlord will not unreasonably withhold
or delay its consent to any assignment of this Lease or any sublease of all or
any part of the Premises, so long as (A) the assignment or sublease will not
violate the terms of (1) any lease affecting the Project or (2) any agreement,
instrument, law, rule, regulation or requirement which is binding upon Landlord
and/or the Project; (B) the assignee or subtenant and its proposed use is of a
character consistent with the Project; (C) the assignee’s or subtenant’s
proposed use is permitted under the terms of this Lease; (D) the assignee or
subtenant is qualified to do business in the Commonwealth of Massachusetts and
has all applicable permits and licenses to do business from the Premises;
(E) Tenant pays to Landlord all of Landlord’s reasonable expenses arising out of
such assignment or sublease, including, without limitation, reasonable
attorneys’ fees; (F) there does not then exist an Event of Default; (G) each of
Landlord’s mortgagees has consented in writing to such assignment or sublease if
such mortgagee’s consent is required pursuant to the terms of the applicable
financing documents (and Landlord will use diligent efforts to obtain any such
consent); (H) if a sublease, there are not more than a total of three
(3) subtenants, including the proposed subtenant under the proposed sublease, in
occupancy of the Premises or portions thereof; and (I) if a sublease, the
proposed sublease prohibits any assignment of the sublease or any sub-sublease
of any portion of the Premises without the prior written consent of Landlord.

 

(i)                                     Landlord will consent to an assignment
of this Lease to a Permitted Transferee, so long as:  (1) the assignee is
qualified to do business in the Commonwealth of Massachusetts and has all
applicable permits and licenses to do business from the Premises; (2) Tenant
pays to Landlord all of Landlord’s reasonable expenses arising out of such
assignment, including, without limitation, reasonable attorneys’ fees; and
(3) there does not then exist an Event of Default and no Event of Default will
be created as a result of the proposed assignment or the proposed use by the
assignee.

 

(c)                                  In the event of any permitted assignment of
this Lease or sublease of all or any part of the Premises by Tenant, Tenant
shall be jointly and severally liable with the new tenant for the payment of any
and all Base Rent and Additional Rent which may become due by the terms of this
Lease and for the performance of ail covenants, agreements and conditions on the
part of Tenant to be performed hereunder.  Tenant shall also pay to Landlord
fifty percent (50%) of any rent received as a result of the assignment or
sublease which exceeds the Base Rent and Additional Rent payable hereunder on a
per square foot basis, after taking into account the costs of the assignment or
sublease amortized on a straight-line basis over the remaining term of this
Lease.  No such assignment or sublease shall be valid or effective unless and
until (i) the new tenant and Tenant execute and deliver to Landlord an
agreement, in form and substance reasonably satisfactory to Landlord, pursuant
to which inter alia, such new tenant (A) assumes all of the obligations of
Tenant under this Lease, (B) if a sublease, agrees to execute and deliver such
estoppel certificates and subordination agreements in the same forms as Landlord
may require of Tenant under this Lease, (C) if a sublease, acknowledges that
Landlord has no obligations to new tenant under this Lease, the sublease or
otherwise and (D) agrees to maintain the same insurance coverages as the
insurance coverages which Tenant is required to maintain

 

42

--------------------------------------------------------------------------------


 

under this Lease and to provide evidence thereof to Landlord in accordance with
the terms of this Lease; and (ii) the new tenant delivers to Landlord evidence
of the insurance coverages required to be maintained by such new tenant under
the agreement referenced in clause (i) above.  No modification of the terms of
this Lease or any course of dealing between Landlord and any assignee or
sublessee of Tenant’s interest herein shall operate to release or impair
Tenant’s obligations hereunder.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Article VIII or other provisions of this Lease, in the event
that Tenant seeks Landlord’s consent to an assignment of this Lease, other than
to a Permitted Transferee, or a sublease of twenty-five percent (25%) or more of
the Premises, Landlord, at its option, may terminate this Lease (or if the
request is for a sublease of less than all of the Premises, at Landlord’s
option, Landlord may terminate this Lease as to the portion requested to be
sublet and Landlord and Tenant shall execute an amendment to this Lease to
modify the Premises and to adjust Base Rent and Tenant’s Share based upon the
approximate remaining leasable square footage to the Leasable Square Footage of
the Building and the Project).  In such an event, Landlord may enter into a new
lease with the proposed assignee or sublessee or any other party on any terms
and provisions acceptable to Landlord in Landlord’s sole discretion for the
Premises or the portion of the Premises released from this Lease. 
Notwithstanding the above provisions of this Section 8.1(d) to the contrary, if
Landlord exercises its option to terminate this Lease in whole or in part under
this Section 8.1(d), Tenant may, by written notice given to Landlord within
three (3) Business Days after Landlord exercises such option, withdraw Tenant’s
request for Landlord’s consent to the subject assignment or sublease, in which
event this Lease shall not terminate.

 

(e)                                  Tenant shall not enter into any
arrangements with any subtenant or assignee to circumvent, or which have the
effect of circumventing, (i) Tenant obligation to share rents received from a
sublease or assignment or (ii) any other provisions of this Article VIII.

 

ARTICLE IX
RIGHTS OF MORTGAGEES AND GROUND LESSORS:  ESTOPPEL CERTIFICATES

 

Section 9.1.                                 Subordination to Mortgages and
Ground Leases.  Tenant agrees that this Lease is and shall be and remain
subordinate to the lien of any present or future mortgage or mortgages, or
ground tease, upon the Project, irrespective of the time of execution or time of
recording of any such mortgage or mortgages, or ground lease, and to all
renewals, extensions, and modifications therefor or amendments thereto;
provided, however, that as a condition to such subordination to any present or
future mortgage or ground lease, the mortgagee or ground lessor must agree not
to disturb Tenant’s possession of the Premises pursuant to the terms of this
Lease so long as no Event of Default exists.  Tenant agrees that it will, upon
five (5) Business Days’ advance written request from Landlord or any holder of a
mortgage on all or a portion of the Project or the ground lessor thereof,
execute, acknowledge, and deliver any and all instruments reasonably deemed
necessary or desirable by Landlord, or such holder to give effect to, or notice
of, such subordination, provided that such subordination includes a
non-disturbance agreement for the benefit of Tenant on commercially reasonable
terms and conditions specified by the mortgagee or ground lessor.  Without
limiting the generality of the immediately preceding sentence, Tenant shall,
contemporaneously with the execution of this Lease, (a) enter into a
Subordination, Non-Disturbance and Attornment Agreement with The Union Labor
Life

 

43

--------------------------------------------------------------------------------


 

Insurance Company in the form of Exhibit J, and (b) enter into a Subordination,
Non-Disturbance and Attornment Agreement with BHX, LLC, as Trustee of Acorn Park
Holdings Realty Trust, in the form of Exhibit K.  Upon five (5) Business Days’
written request from Landlord, any holder of a mortgage or ground lease on the
Project or any successor in interest to Landlord, whether by purchase,
foreclosure, deed in lieu of foreclosure or otherwise, Tenant shall enter into a
recognition and attornment agreement, in the form reasonably requested by such
party, with such party.

 

Section 9.2.                                 Lease Superior at Mortgagee’s or
Ground Lessor’s Election.  At the request in writing of any mortgagee, or ground
lessor, of the Project, this Lease shall be deemed superior to such mortgage, or
ground lease, whether this Lease was executed before or after such mortgage, or
ground lease, and Tenant shall execute such documents to effect the foregoing in
recordable form as such mortgagee, or ground lessor, shall request.

 

Section 9.3.                                 Notice to Mortgagee and Ground
Lessor.  Upon receipt of a written request from Landlord or any holder of a
mortgage, on all or any part of the Project, or the ground lessor thereof,
Tenant will thereafter send any such holder copies of all notices (including,
but not limited to, notices of default or termination) given by Tenant to
Landlord in accordance with any provision of this Lease.  In the event of any
failure by Landlord to perform, fulfill or observe any agreement by Landlord
herein or any breach by Landlord of any representation or warranty of Landlord
herein, any such holder may at its election cure such failure or breach for and
on behalf of Landlord within thirty (30) days after the time provided herein for
Landlord to cure the same or such longer period as may be reasonably necessary
to cure the default.  In the event of any inconsistency between this Section and
any similar provision in a Subordination, Non-Disturbance and Attornment
Agreement entered into by Tenant and any mortgagee or ground lessor, the
provisions of the Subordination, Non-Disturbance and Attornment Agreement shall
be controlling.

 

Section 9.4.                                 Limitations on Obligations of
Mortgagees, Ground Lessors and Successors.  Tenant agrees that the holder of a
mortgage or ground lease or any successor-in-interest to any of them or to
Landlord shall not be:  (a) bound by any payment of an installment of Base Rent
or Additional Rent which may have been made more than thirty (30) days before
the due date of such installment; (b) bound by any amendment or modification to
this Lease made without the consent of the holder of a mortgage or ground lease
or such successor in interest; (c) liable for any previous act or omission of
Landlord (or its predecessors in interest); (d) responsible for any monies owing
by Landlord to the credit of Tenant or subject to any credits, offsets, claims,
counterclaims, demands or defenses which Tenant may have against Landlord (or
any of its predecessors in interest); (e) bound by any covenant to undertake or
complete any construction of the Premises or any portion thereof; or
(f) obligated to make any payment to Tenant other than any security deposit
actually delivered to holder of a mortgage or ground lease or such successor in
interest.  Further, Tenant agrees that it will not seek to terminate this Lease
by reason of any act or omission of Landlord until Tenant shall have given
written notice of such act or omission to the holder of such mortgage or ground
lease (at such holder’s last address furnished to Tenant) and following the
giving of such notice such holder shall have the right, but shall not be
obligated, to remedy such act or omission within thirty (30) days after the time
period provided for in this Lease for Landlord to cure the same or such longer
period as may be reasonably necessary to cure the same, in the event of any
inconsistency

 

44

--------------------------------------------------------------------------------


 

between this Section and any similar provision in a Subordination,
Non-Disturbance and Attornment Agreement entered into by Tenant and any
mortgagee or ground lessor, the provisions of the Subordination, Non-Disturbance
and Attornment Agreement shall be controlling.

 

Section 9.5.                                 Estoppel Certificate By Tenant. 
Tenant agrees, at any time and from time to time, within ten (10) days after
written request by Landlord or any holder of a mortgage on all or a portion of
the Project or the ground lessor thereof, to execute, acknowledge and deliver to
Landlord, any prospective purchaser and any mortgagee or ground lessor an
estoppel certificate, in the form of Exhibit L or in such other commercially
reasonable form which Landlord or such mortgagee or ground lessor may request,
with all blanks completed with the appropriate information and with such changes
as are necessary in order to make the estoppel certificate accurate and not
misleading.

 

ARTICLE X
CASUALTY

 

Section 10.1.                          Damage From Casualty.

 

(a)                                 If any portion of the Premises or the
Building affecting Tenant’s use of the Premises is damaged by fire or other
casualty, Tenant shall give Landlord written notice of such casualty promptly
after Tenant becomes aware of such casualty.  Within sixty (60) days after
Tenant gives Landlord written notice of such casualty or Landlord otherwise
becomes aware of such casualty, Landlord shall reasonably estimate, and give
Tenant written notice of, the period commencing with the date of such notice
(the “Restoration Period”) that Landlord anticipates will be reasonably required
to perform the restoration work which is the responsibility of Landlord as
provided below.  If Landlord reasonably estimates that the Restoration Period
will be longer than one year, then either Landlord or Tenant may terminate this
Lease by giving to the other written notice of termination within ten (10) days
after Landlord gives Tenant written notice of such estimate.  Such notice of
termination shall be effective on the date thereof, and if Tenant is then
occupying the Premises, Tenant shall thereafter have a reasonable period of time
in which to vacate the Premises.  If (i) Landlord reasonably estimates that the
Restoration Period will be one year or shorter, or (ii) Landlord reasonably
estimates that the Restoration Period will be longer than one year but neither
Landlord nor Tenant exercises its right to terminate this Lease as set forth
above, then this Lease shall not terminate; and in such event, Landlord shall,
unless Landlord exercises its termination right pursuant to Section 10.3, with
reasonable dispatch, repair or rebuild so much of the Premises as were
originally constructed by Landlord to substantially their condition immediately
prior to the casualty (subject, however, to Legal Requirements then in
existence), and Tenant shall concurrently (to the extent practical and
consistent with good construction practices) (i) repair and restore so much of
the Premises as were constructed by Tenant or are the responsibility of Tenant
under this Lease and (ii) repair and restore its fixtures and personal property
(but only to the extent of the proceeds of insurance carried or required by this
Lease to be carried by Tenant).

 

(b)                                 If, pursuant to Section 10.1(a), Landlord is
required to restore the Premises and Landlord fails to substantially complete
such restoration by the end of the Restoration Period (subject to extension for
delays described in Section 10.1(c) and for Excusable Delay), then

 

45

--------------------------------------------------------------------------------


 

Tenant shall have the right to terminate this Lease upon thirty (30) days prior
written notice to Landlord.  If Landlord fails to substantially complete such
restoration work within such thirty (30) day period, then this Lease shall
terminate as of such thirtieth (30th) day.

 

(c)                                  Landlord shall not be responsible for any
delay in commencement of restoration which may result from delays in adjustment
or collection of insurance proceeds.  Notwithstanding any other provisions of
this Section 10.1 to the contrary, Landlord shall not be obligated to commence
repair or restoration work prior to receipt of sufficient insurance proceeds,
nor shall Landlord be required to expend sums in excess of “net recovered
insurance proceeds”.  The term “net recovered insurance proceeds” shall mean the
amount of any insurance proceeds actually recovered by Landlord, less the cost
of obtaining the same (including attorneys’ fees and appraisal fees) and less
the amount thereof required to be paid to a mortgagee or ground lessor.

 

Section 10.2.                          Abatement of Rent.  In the event that the
provisions of Section 10.1 shall become applicable, the Base Rent, Tenant’s
Project Share of Taxes and Project Operating Costs, and Tenant’s Building Share
of Building Operating Costs shall be abated or reduced proportionately for the
period in which, by reason of any such damage or destruction, there is
substantial interference with the operation of the business of Tenant in the
Premises, having regard to the extent to which Tenant may be required to
discontinue its business in the Premises, and such abatement or reduction shall
continue (but may be adjusted from time to time based on the extent of the
interference with Tenant’s operations) for the period commencing with such
destruction or damage and ending with the substantial completion by Landlord of
such work, repair and/or reconstruction as Landlord may do.

 

Section 10.3.                          Landlord’s Right to Terminate. 
Notwithstanding the foregoing, Landlord may terminate this Lease following: 
(a) damage or destruction to the Premises to the extent of thirty (30%) or more
of the cost of replacement thereof; or (b) the refusal of the applicable
insurance carrier to pay funds sufficient for the cost to repair or replace or
the refusal of any applicable mortgagee or ground lessor to release the
insurance proceeds for such purposes.  Landlord may exercise the right to so
terminate this Lease by written notice to Tenant given within sixty (60) days
after the date of the damage or sixty (60) days after the date Landlord receives
written notice of such damage, whichever is later.  Such notice of termination
shall be effective on the date thereof.

 

ARTICLE XI
EMINENT DOMAIN

 

Section 11.1.                          Eminent Domain; Right to Terminate and
Abatement in Rent.  If the Premises or any part thereof, or the whole or any
substantial part of the Project, shall be taken, or if a conveyance shall be
made in anticipation thereof, for any street or other public use, by action of
the municipal, state, federal or other authorities, or shall receive any
substantial direct or consequential damage for which Landlord or Tenant shall be
entitled to compensation by reason of anything lawfully done in pursuance of any
public authority, after the execution hereof and before the expiration of the
Lease Term, then this Lease and the Lease Term shall terminate at the election
of Landlord (given by written notice to Tenant within ninety (90) days of the
taking or within ninety (90) days of notice of the taking to Landlord), and such
election may be made in

 

46

--------------------------------------------------------------------------------


 

case of any such taking notwithstanding the entire interest of Landlord may have
been divested by such taking; and if Landlord does not so elect, then in case of
any such taking or destruction of, or damage to, the Premises, rendering the
same or any part thereof unfit for use and occupation, a just proportion of the
Base Rent according to the nature and extent of the injury sustained by the
Premises as determined by Landlord, shall be suspended or abated until the
Premises or, in case of such taking, what may remain thereof, shall have been
put in proper condition for use and occupation.  To the extent that the
Premises, upon having been put in proper condition for use and occupation are
smaller, the Base Rent shall be reduced for the balance of the Lease Term in the
same proportion which the reduction in space bears to the original Leasable
Square Footage of the Premises, in the event of a taking of any portion of the
Building, Tenant’s Share shall be recomputed.

 

Section 11.2.                          Restoration.  If this Lease is not
terminated as provided in Section 11.1, Landlord shall apply so much of the
available proceeds of the eminent domain award as are required to restore the
Project and the Premises to a condition, to the extent practical, substantially
the same as that immediately preceding the taking, but subject to zoning laws
and building codes then in existence.  If the available proceeds of the eminent
domain award are insufficient, in Landlord’s judgment, for that purpose,
Landlord shall have no obligation to expend funds in excess of said proceeds and
Landlord shall have the right to select which portions of the Project, if any,
shall be restored.  The term “available proceeds” shall mean the amount of the
award paid to Landlord, less cost of obtaining the same (including attorneys’
fees and appraisal fees) and less the amount thereof required to be paid to a
mortgagee or ground lessor.  In the event Landlord fails to commence restoration
of the Project and/or the Premises within sixty (60) days after the taking,
Tenant shall have the right to terminate the Lease upon sixty (60) days’ prior
written notice to Landlord.

 

Section 11.3.                          Landlord to Control Eminent Domain
Action.  Landlord reserves all rights to compensation for damage to the Premises
or any part thereof, or the leasehold hereby created, heretofore accrued or
hereafter to accrue, by reason of any taking for public use of the Premises or
any portion thereof, or right appurtenant thereto, or privilege or easement in,
through, under or over the same, and by way of confirmation of the foregoing
Tenant hereby assigns all rights to such damages heretofore accrued or hereafter
accruing during the Lease Term to Landlord.  Provided, however, nothing herein
contained shall limit Tenant’s right to any separate award for the taking of
personal property, moving and other relocation expenses, or other items the
payment of which shall not reduce the award payable to Landlord.

 

ARTICLE XII
DEFAULT AND REMEDIES

 

Section 12.1.                          Event of Default.  As used herein, “Event
of Default” shall mean the occurrence and/or existence of any one or more of the
following:  (a) (i) Tenant shall fail to pay any installment of Base Rent,
Additional Rent or any other amount due under this Lease on or before the date
on which the same becomes due and payable, and such failure continues for five
(5) days after written notice from Landlord thereof or (ii) Landlord having
given the notice specified in the foregoing clause (a)(i) to Tenant twice in any
twelve (12) month period, Tenant shall fail, on a third occasion within the
twelve (12) months following the giving of the first such notice by Landlord, to
pay any installment of Base Rent, Additional Rent or any other amount

 

47

--------------------------------------------------------------------------------


 

due under this Lease on or before the date on which the same becomes due and
payable; or (b) Tenant shall neglect or fail to perform or observe any of the
other covenants or undertakings herein on its part to be performed or observed
and such neglect or failure shall continue for thirty (30) days after notice to
Tenant; provided, however, that if the default is other than a default under
clause (a) above, or clauses (c) through (i) below, and is such that it cannot
be cured within thirty (30) days, but is capable of being cured, such thirty
(30) day period shall be extended by up to sixty (60) additional days provided
that Tenant commences to cure such default within said thirty (30) day period,
continues to do so diligently, and thereafter completes such cure within not
more than ninety (90) days following the notice of default; or (c) there is
filed by Tenant any case, petition, proceeding or other action under any
Bankruptcy Law; or (d) any other proceedings shall be instituted against Tenant
under any Bankruptcy Law and not be dismissed within sixty (60) days; or
(e) Tenant shall execute an assignment of its property for the benefit of its
creditors; or (f) a receiver, custodian or other similar officer for Tenant
shall be appointed and not be discharged within sixty (60) days; or (g) the
estate hereby created shall be taken by execution or by other process of law and
is not redeemed by Tenant within thirty (30) days thereafter; or (h) an
assignment or sublease in violation of the terms of this Lease; or (i) any other
event constituting an Event of Default under other Sections of this Lease.

 

Section 12.2.                          Landlord’s Remedies.

 

(a)                                 Upon the occurrence of an Event of Default,
Landlord may, immediately or at any time thereafter (notwithstanding any license
or waiver of any former breach or waiver of the benefit hereof, or consent in a
former instance), and without further demand or notice, in person or by agent or
attorney, enter the Premises or any part thereof and repossess the same as of
its former estate, or terminate this Lease by written notice to Tenant, and in
either event expel Tenant and those claiming through or under it and remove
their effects (forcibly, if necessary) without being deemed guilty of any manner
of trespass and without prejudice to any remedy which might otherwise be used
for arrears of Base Rent or Additional Rent or breach of covenant, and upon
entry or written notice of termination, or automatic termination, both as
aforesaid, this Lease shall terminate and Landlord, in addition to all other
remedies which it may have at law or equity, and not in limitation thereof,
shall have the remedies provided in this Article XII.

 

(b)                                 If, pursuant to Section 12.2(a), Landlord
terminates Tenant’s right of possession of the Premises without terminating this
Lease, then Tenant shall pay to Landlord during the remainder of the Lease Term
the Base Rent and Additional Rent in installments as and when the same become
due and payable, subject to reduction by any rent actually received by Landlord
as a result of a re-letting of the Premises (net of the reasonable and customary
costs of re-letting, including remodeling costs, brokerage commissions and
attorneys’ fees).  Landlord shall exercise commercially reasonable efforts to
re-let the Premises to mitigate damages, and Landlord may re-let the Premises or
any part or parts thereof, either in the name of Landlord or otherwise for a
term or terms which may, at Landlord’s option, be less than or exceed the period
which would otherwise have constituted the balance of the Lease Term and may
grant concessions or free rent.  The good faith failure of Landlord to re-let
the Premises or any part or parts thereof, or, if the Premises are re-let, the
good faith failure to collect the rents due under such re-letting, shall not
release or affect Tenant’s liability for damage so long as Landlord does not act
arbitrarily or capriciously.  Any suit brought to collect the amount of the
deficiency for

 

48

--------------------------------------------------------------------------------


 

any month or other period shall not prejudice in any way the right of Landlord
to collect the deficiency for any subsequent month or period by a similar
proceeding.  Landlord, at Landlord’s option, may make such alterations, repairs,
replacements and decorations on the Premises as Landlord in Landlord’s sole but
reasonable judgment considers advisable and necessary for the purpose of
re-letting the Premises, and the making of such alterations or decorations shall
not operate or be construed to release Tenant from liability hereunder.

 

(c)                                  If, pursuant to Section 12.2(a), Landlord
terminates this Lease, Tenant shall forthwith pay to Landlord as damages, in
addition to all sums which were due prior to the date of such termination, a sum
equal to the amount by which the Base Rent and Additional Rent for the remainder
of the Lease Term exceeds the fair rental value of the Premises for the
remainder of the Lease Term, discounted to present value using a then market
rate of interest as reasonably determined by Landlord.  For the purposes of
computing damages payable pursuant to this Section 12.2(c), the Additional Rent
with respect to Taxes, Insurance Costs and Operating Costs for the remainder of
the Lease Term will be assumed to be the product of such Additional Rent for the
most recently ended fiscal, calendar or lease year, as the case may be, times
the number of years remaining of the Lease Term.

 

(d)                                 Tenant will be responsible to Landlord for
all expenses which Landlord may incur in connection with the enforcement of
Landlord’s rights after an Event of Default, including, without limitation,
reasonable legal expenses, attorneys’ fees, brokerage fees, and the cost of
putting the Premises in good order or preparing the same for rental.

 

Section 12.3.                          Reimbursement of Landlord.  Upon the
occurrence of an Event of Default, Tenant will, in addition to paying Landlord
all amounts due under the terms and provisions of this Lease, including, without
limitation, Section 12.9, reimburse Landlord for all reasonable expenses
incurred by Landlord in collecting such rent or in obtaining possession of, or
in re-letting the Premises, or in defending any action, including expenses for
reasonable counsel fees and commissions.  Tenant further agrees that, if on
termination of this Lease by expiration or otherwise, Tenant shall fail to
remove any of its property from the Premises as provided for herein, Landlord
shall be authorized, in its sole option, and in Tenant’s name and on its behalf,
either (a) to cause such property to be removed and placed in storage for the
account and at the expense of Tenant; or (b) to sell such property at public or
private sale, with or without notice, and to apply the proceeds thereof, after
the payment of all expenses of removal, storage and sale, to the indebtedness,
if any, of Tenant to Landlord, the surplus, if any, to be paid to Tenant.  All
sums payable by Tenant under this Article XII shall be deemed Additional Rent.

 

Section 12.4.                          Landlord’s Right to Perform Tenant’s
Covenants.  Tenant covenants and agrees that, if it shall at any time fail to
make any payment or perform any other act on its part to be made or performed as
in this Lease provided, Landlord, in its sole discretion may after due notice
to, or demand upon, Tenant, make any payment or perform any other act on the
part of Tenant to be made and performed as in this Lease provided, in such
manner and to such extent as Landlord may reasonably deem desirable, and in
exercising any such rights, Landlord may pay necessary and incidental costs and
expenses, employ counsel, and incur and pay reasonable attorneys’ fees.  The
making of any such payment or the performing of any other act by Landlord
pursuant to this Article shall not waive, or release Tenant from, any
obligations of Tenant in this Lease contained.  All sums so paid by Landlord and
all reasonably necessary and incidental costs

 

49

--------------------------------------------------------------------------------


 

and expenses in connection with the performance of any such act by Landlord
shall, except as otherwise in this Lease expressly provided, be payable to
Landlord on demand, and Tenant covenants to pay any such sum or sums promptly,
and Landlord shall have (in addition to any other right or remedy of Landlord)
the same rights and remedies in the event of the non-payment thereof by Tenant
as in the case of default by Tenant in the payment of the Base Rent.  Whenever
practicable, Landlord, before proceeding as provided in this Section, shall give
Tenant notice in writing of the failure of Tenant which Landlord proposes to
remedy, and shall allow Tenant such length of time as may be reasonable in the
circumstances, consistent with any grace periods contained herein, but not
exceeding ten (10) Business Days from the giving of notice, to remedy the
failure itself and, if Tenant shall not remedy the failure in the time so
allowed, Landlord shall be deemed to have given “due notice” and may proceed as
provided in this Section; provided, however, that nothing in this Section shall
prevent Landlord from acting without notice to Tenant in case of any emergency
wherein there is danger to property or person or where there may exist any
violation of Legal Requirements including but not limited to the presence of
Hazardous Materials, in which event no notice shall be required.

 

Section 12.5.                          Cumulative Remedies.  The specified
remedies to which Landlord may resort under the terms of this Lease, or under
the provisions of applicable law, are cumulative and not intended to be
exclusive of any other remedies or means of redress to which Landlord may be
lawfully entitled in case of any breach or threatened breach by Tenant of any
provisions of this Lease.  The failure of Landlord to insist in any one or more
cases upon the strict performance of any of the covenants of this Lease or to
exercise any option contained herein shall not be construed as a waiver or a
relinquishment for the future of such covenant or option.  Receipt by Landlord
of any Base Rent or Additional Rent payment with knowledge of the breach of any
covenants hereof shall not be deemed a waiver of such breach.  No waiver by
Landlord of any provision of this Lease shall be deemed to have been made unless
expressed in writing and signed by it.  In addition to the other remedies
provided in this Lease, Landlord shall be entitled to restraint by injunction of
any violation or attempted or threatened violation of any of the covenants,
conditions or provisions of this Lease.

 

Section 12.6.                          Expenses of Enforcement.  Tenant agrees
to pay all reasonable expenses and reasonable attorneys’ fees incurred by
Landlord in enforcing any obligation or any remedies hereunder including,
without limitation, in connection with collection of Base Rent or Additional
Rent, recovery by Landlord of the Premises, or in any litigation in which
Landlord shall become involved by reason of any act or negligence of any of
Tenant’s Invitees or any breach of this Lease by Tenant.  Landlord agrees to pay
all reasonable expenses and reasonable attorneys’ fees incurred by Tenant in
enforcing any obligation or any remedies hereunder including any litigation in
which Tenant shall become involved by reason of any act or negligence of
Landlord or any breach of this Lease by Landlord.

 

Section 12.7.                          Landlord’s Default.  Landlord shall not
be deemed to be in default hereunder unless such default shall remain uncured
for more than thirty (30) days following written notice from Tenant to Landlord
specifying the nature of such default, or such longer period as may be
reasonably required to correct such default Landlord’s liability to keep,
maintain, and repair shall always be limited to the cost of making such repair
or accomplishing such maintenance or repair.  In no event whatsoever shall
Landlord be liable for consequential or any indirect damages.  The provisions of
this Section are further subject to the provisions of

 

50

--------------------------------------------------------------------------------


 

Articles X and XI dealing with eminent domain and fire and other casualty, and
Section 6.3 dealing with interruption of services.  If Landlord fails to cure
any default by Landlord within the period provided above in this Section, Tenant
may give Landlord an additional written notice confirming that the default has
not been cured and that Tenant intends to cure such default, and, if Landlord
fails to cure such default within ten (10) days after such notice, Tenant may,
without waiving the default, take such steps as are reasonably appropriate to
cure the default, recover from Landlord the reasonable cost of such cure, and,
if Landlord concedes, or a court determines, Tenant’s right to recover such
cost, setoff such cost against the Base Rent and Additional Rent next coming
due.  In no event shall Tenant have the right to terminate this Lease by reason
of a default by Landlord, except as expressly provided herein.

 

Section 12.8.                          Limitation of Landlord’s Liability.  The
obligations of Landlord hereunder shall be binding upon Landlord and each
succeeding owner of Landlord’s interest hereunder only during the period of such
ownership, and Landlord and each succeeding owner shall have no liability
whatsoever except for its obligations during each such respective period. 
Tenant hereby agrees for itself and each succeeding holder of Tenant’s interest,
or any portion thereof, hereunder, that any judgment, decree or award obtained
against Landlord or any succeeding owner of Landlord’s interest, which is in any
manner related to this Lease, the Premises or Tenant’s use and occupancy of the
Premises or the Common Areas, or the remainder of the Project, whether at law or
in equity, shall be satisfied out of Landlord’s equity in the land and buildings
then comprising the Project to the extent then owned by Landlord and such
succeeding owner, and further agrees to look only to such assets (or proceeds
thereof) and to no other assets of Landlord, or such succeeding owner, for
satisfaction.  Neither Landlord nor any Person executing this Lease on behalf of
Landlord, nor any partner, limited or general, or any officer, director,
employee, member, trustee, beneficiary, or owner of Landlord, nor any subsequent
Landlord, or any partner, limited or general, or any officer, director,
employee, member, trustee, beneficiary, or owner of any subsequent Landlord
shall have any personal liability hereunder.  The remedies provided to Tenant in
this Lease are exclusive, and Landlord will not be liable under any theory of
recovery, whether based on contract, tort or otherwise.

 

Section 12.9.                          Late Payment and Administrative Expense. 
If Tenant shall fail to pay Base Rent, Additional Rent or other charges after
the same become due and payable under this Lease, such unpaid amounts shall bear
interest from the due date thereof to the date of payment at the lesser of (a) a
per annum rate equal to three percent (3%) plus the prime rate of Bank of
America (or any successor) in effect on the day the payment became due and
subject to change thereafter or (b) the maximum rate permitted by applicable law
(“Interest Payment”).  In addition, if Landlord is required to redeposit any
check which is returned for insufficient funds or if Tenant shall fail to pay
Base Rent, Additional Rent or other charges on or before the date on which the
same become due and payable, then Tenant shall also pay to Landlord an
administrative expense charge (“Administrative Expense”) of five percent (5.0%)
of the amount thereof for each calendar month or part thereof after the due date
of such payment until such payment is received by Landlord.  The provisions
herein for Interest Payment and Administrative Expense shall not be construed to
relieve Tenant of the obligation to pay Base Rent, Additional Rent and all other
charges when due under this Lease and shall be in addition to and not in
limitation of Landlord’s other remedies as provided for in this Lease.

 

51

--------------------------------------------------------------------------------


 

ARTICLE XIII
MISCELLANEOUS PROVISIONS

 

Section 13.1.                          Brokers.  Each party represents that it
has not dealt with any Person in connection with the Premises or the negotiation
or execution of this Lease other than officers, employees and attorneys of
Landlord and Brokers.  Each party shall save harmless the other from and against
all claims, liabilities, costs and expenses incurred as a result of any breach
of the foregoing representation.  The broker’s fees payable to Brokers for this
Lease shall be payable by Landlord subject to and in accordance with the terms
of a separate agreement between Landlord and Brokers.

 

Section 13.2.                          Quiet Enjoyment.  Tenant shall, upon
paying all Base Rent and Additional Rent due hereunder and observing and
performing all of the terms, covenants and conditions on Tenant’s part to be
observed and performed, peaceably and quietly have and hold the Premises without
hindrance or molestation by any Person or Persons lawfully claiming by, through
or under, Landlord, subject, however, to the terms of this Lease.

 

Section 13.3.                          Tenant’s Request for Landlord’s Action. 
In the event that at Tenant’s request Landlord takes any action which is not
required of Landlord pursuant to this Lease, Tenant shall pay as Additional Rent
Landlord’s reasonable attorneys’ fees, expenses and disbursements in connection
with such action, with payment to be made by Tenant within thirty (30) days
after billing therefor by Landlord.  Landlord will give Tenant a good faith
estimate of such costs of any such action prior to commencing such action.

 

Section 13.4.                          Notices.  Any notice, demand, request or
statement required or intended to be given or delivered under the terms of this
Lease shall be in writing, shall be addressed to the party to be notified at the
address or addresses set forth in the Summary of Basic Terms or at such other
address in the continental United States as each party may designate for itself
from time to time by notice hereunder, and shall be deemed to have been given,
delivered or served upon the earliest of (a) three (3) days following deposit in
the U.S.  Mail, with proper postage prepaid, certified or registered, return
receipt requested, (b) the next business day after delivery to a regularly
scheduled overnight delivery carrier with delivery fees either prepaid or an
arrangement, satisfactory with such carrier, made for the payment of such fees,
or (c) receipt of notice given by telecopy or personal delivery.

 

Section 13.5.                          Waiver of Subrogation.  Landlord and
Tenant hereby release each other, to the extent of their respective insurance
coverages, from any and all liability for any loss or damage caused by fire, any
of the extended coverage casualties, or other casualties insured against, even
if such fire or other casualty shall be brought about by the fault or negligence
of the party benefited by the release or its agents, provided, however, this
release shall be in force and effect only with respect to loss or damage
occurring during such time as the policies of fire, extended coverage and other
insurance, maintained by the releasing party shall contain a clause, or be
subject to a statutory provision, to the effect that such release shall not
affect said policies or the right of the releasing party to recover thereunder.
Tenant agrees that its fire, extended coverage, and other insurance policies
will include such a clause. To the extent that Tenant is a self-insurer with
respect to personal property, the provisions of Section 7.8 shall be applicable.

 

52

--------------------------------------------------------------------------------


 

Section 13.6.                          Entire Agreement:  Execution:  Time of
the Essence and Headings and Table of Contents.  This Lease together with all
Exhibits referred to herein and the Summary of Basic Terms, sets forth the
entire agreement between the parties hereto and cannot be modified or amended,
except in a writing duly executed by the respective parties.  This Lease,
together with all Exhibits referred to herein and the Summary of Basic Terms,
supersedes all previous written and oral negotiations, understandings and
agreements regarding the subject matter of this Lease. Neither Landlord nor any
Person acting on behalf of Landlord has made any representations to Tenant on
which Tenant has relied in entering into this Lease except any representations
expressly stated in this Lease.  This Lease is executed as a sealed instrument
and in multiple counterparts, all copies of which are identical, and any one of
which is to be deemed to be complete in itself and may be introduced in evidence
or used for any purpose without the production of any other copy.  Time is of
the essence with respect to the obligations of Tenant and Landlord to be
performed within a specific time frame in this Lease.  The headings throughout
this Lease and the Table of Contents are for convenience of reference only, and
shall in no way be held or deemed to define, limit, explain, describe, modify or
add to the interpretation, construction or meaning of any provision of this
Lease.

 

Section 13.7.                          Partial Invalidity.  If any term or
condition of this Lease or its application to any Person or circumstance shall
to any extent be in violation of or unenforceable under any law, rule,
regulation or order (including any court order) now existing or hereafter
enacted or entered by any court or other governmental entity having competent
jurisdiction (including after all appeals therefrom), the remainder of this
Lease, or the application of such term or condition to Persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby and shall be enforceable to the fullest extent not prohibited
by law.

 

Section 13.8.                          No Waiver.  No assent, express or
implied, by Landlord to any breach of any agreement or condition herein
contained on the part of Tenant to be performed or observed, and no waiver,
express or implied, of any such agreement or condition shall be deemed to be a
waiver of or an assent to any succeeding breach of the same or any other
agreement or condition; the acceptance by Landlord of Base Rent or Additional
Rent due hereunder (whether such payment is made by Tenant or another Person),
or silence by Landlord as to any breach, shall not be construed as waiving any
of Landlord’s rights hereunder unless such waiver shall be in writing.  No
payment by Tenant or acceptance by Landlord of a lesser amount than shall be due
Landlord from Tenant shall be deemed to be anything but payment on account, and
the acceptance by Landlord of a check for a lesser amount with an endorsement or
statement thereon, or upon a letter accompanying said check, that said lesser
amount is payment in full shall not be deemed an accord and satisfaction, and
Landlord may accept said check without prejudice to recover the balance due or
pursue any other remedy.

 

Section 13.9.                          Holdover.  if Tenant remains in the
Premises beyond the expiration of this Lease at the end of the Lease Term, or
sooner following an early termination as provided for herein, such holding over
shall not be deemed to create any tenancy, but Tenant shall be a daily Tenant at
sufferance only subject to all of Tenant’s obligations set forth herein, but at
a Base Rent equal to one and one-half (1½) times the Base Rent then most
recently in effect and Additional Rent and other charges provided for under this
Lease, with such Base Rent and Additional Rent to be charged on a monthly basis
for each calendar month or portion thereof for which Tenant holds over, without
proration for a partial calendar month.  The acceptance of a

 

53

--------------------------------------------------------------------------------


 

purported rent check following termination shall not constitute the creation of
a tenancy at will, it being agreed that Tenant’s status shall remain that of a
daily Tenant at sufferance, at the aforesaid daily rate.  Tenant shall also pay
to Landlord all damages, if any, sustained by reason of any such holding over. 
Otherwise, such holding over shall be on the terms and conditions set forth in
this Lease as far as applicable.

 

Section 13.10.                   When Lease Becomes Binding.  The submission of
this document for examination and negotiation does not constitute an offer to
lease or a reservation or an option for the Premises, and this document shall
become effective and binding only upon the execution and delivery hereof by both
Landlord and Tenant All negotiations, considerations, representations and
understandings between Landlord and Tenant are incorporated herein and may be
modified or altered only by agreement in writing between Landlord and Tenant,
and no act or omission of any employee or agent of Landlord shall alter, change
or modify any of the provisions hereof.

 

Section 13.11.                   Recordation.  Tenant shall not record this
Lease with any registry of deeds or land court, and any such recordation will be
void and constitute an Event of Default under this Lease.  However, at the
request of either party, the parties shall execute and record a Notice of Lease
in the form of Exhibit M.

 

Section 13.12.                   Financial Statements: Certain Representations
and Warranties of Tenant.  No more than once per year, if requested by Landlord,
Tenant shall provide to Landlord, any actual or potential mortgagee and any
actual or potential ground lessor or any representative of any of the foregoing,
copies of Tenant’s annual financial statements, certified as true and correct by
the president or chief financial officer of Tenant; provided, however, that so
long as Tenant’s annual financial statements are available to Landlord on
Tenant’s web site, Tenant will not be required to provide such financial
statements other than through Tenant’s web site.  Tenant represents and warrants
to Landlord, its successors and assigns that:  (a) all financial statements of
Tenant previously provided to Landlord (or available to Landlord on Tenant’s web
site) have been prepared in accordance with GAAP (except for footnotes), were
true, complete and correct as of their respective dates and fairly and
accurately reflect the financial condition of Tenant; (b) there has been no
material adverse change in the financial condition of Tenant subsequent to the
date(s) of such financial statements; (c) all financial statements of Tenant
provided to Landlord after the date hereof (or available to Landlord on Tenant’s
web site) will be prepared in accordance with GAAP (except for footnotes), will
be true, complete and correct as of their respective dates and will fairly and
accurately reflect the financial conditions of the Tenant; (d) Tenant is a unit
of The Smithsonian Institution, which is a trust instrumentality of the United
States duly organized and validly existing pursuant to 20 U.S.C. §41 et seq.: 
(e) the execution, delivery and performance of this Lease by Tenant has been
duly authorized; and (f) this Lease is valid and binding upon the Tenant and is
enforceable against Tenant in accordance with the terms hereof.

 

Section 13.13.                   Confidentiality.  Tenant acknowledges that the
terms under which Landlord has leased the Premises to Tenant, (including,
without limitation, the rental rate(s), term and other financial and business
terms, constitute confidential information of Landlord (“Landlord’s Confidential
information”).  Tenant covenants and agrees to keep Landlord’s Confidential
information confidential; provided, however, that (a) Landlord’s Confidential
Information may be disclosed by Tenant to those of its officers, employees,
attorneys,

 

54

--------------------------------------------------------------------------------


 

accountants, lenders and financial advisors (collectively, “representatives”)
who need to know such information in connection with Tenant’s use and occupancy
of the Premises and for financial reporting and credit related activities (it
being understood that Tenant shall inform the representatives of the
confidential nature of Landlord’s Confidential Information and that the
representatives shall be directed by Tenant to treat Landlord’s Confidential
Information confidentially in accordance with the terms of this Section), and
(b) unless required by applicable law, any other disclosure of such information
may only be made if Landlord consents in writing prior to any such disclosure. 
Landlord acknowledges that, in connection with this Lease, Tenant is furnishing
to Landlord information regarding Tenant and Tenant’s operations which is not a
matter of public record and is not generally available to the public (“Tenant’s
Confidential Information”).  Landlord covenants and agrees to keep Tenant’s
Confidential Information confidential; provided, however, that (a) Tenant’s
Confidential Information may be disclosed by Landlord to Landlord’s
representatives who need to know such information in connection with Landlord’s
business (it being understood that Landlord shall inform the representatives of
the confidential nature of Tenant’s Confidential information and that the
representatives shall be directed by Landlord to treat Tenant’s Confidential
Information confidentially in accordance with the terms of this Section), and
(b) unless required by applicable law, any other disclosure of such information
may only be made if Tenant consents in writing prior to any such disclosure.

 

Section 13.14.                   Summary of Basic Terms.  The Summary of Basic
Terms which is affixed to this Lease sets forth certain basic terms and
information which is thereafter referred to in the main text of this Lease. 
Every reference to the Summary of Basic Terms, or to a particular item thereon,
shall have the effect of incorporating the Summary, or the particular item
thereof, into the main text of this Lease.

 

Tenant and Landlord, each by its duly authorized officer, have signed this Lease
as of the date first set forth above.

 

 

TENANT:

 

 

 

THE SMITHSONIAN INSTITUTION ASTROPHYSICAL OBSERVATORY, a unit of The Smithsonian
Institution

 

 

 

 

 

By:

/s/ John G. Harris

 

 

John G. Harris, Contracting Officer

 

 

 

LANDLORD:

 

 

 

BHX, LLC, as Trustee of Acorn Park I Realty Trust

 

 

 

 

 

By:

/s/ Erik D. Schlager

 

 

Name: Erik D. Schlager

 

 

Title: Member

 

55

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPERTY DESCRIPTION

 

Building 35 Property Parcel 1/Lot 1 on the Survey

 

Four contiguous parcels of Land (the last two being registered land) situated on
the Northerly side of said Acorn Park as follows:

 

PARCEL 1

 

SOUTHERLY

 

by Acorn Park by three lines measuring respectively 121.70 feet, 205.26 feet and 98.84 feet;

 

 

 

WESTERLY

 

by land now or formerly of Marshall B. Dalton and others, Trustees, 193.45 feet;

 

 

 

NORTHERLY

 

by Lot Y4 as shown on the plan hereinafter mentioned by two lines measuring
respectively 119 feet and 15.48 feet;

 

 

 

NORTHEASTERLY

 

45.38 feet;

 

 

 

NORTHWESTERLY

 

295.58 feet, said two lines being along land of Marshall B. Dalton and others,
Trustees, shown on said plan as a parcel containing 7,001 square feet, and being
the Parcel 2 herein described;

 

 

 

NORTHERLY

 

again, by Lot 337 as shown on said plan, 37.27 feet; and

 

 

 

EASTERLY

 

by land now or late of New England Mutual Life Insurance Company, 329.27 feet

 

Said parcel is shown on a “Plan of Land in Cambridge and Arlington,
Massachusetts”, dated Aug. 17, 1956, by William S.  Crocker, Inc., Civil
Engineer, recorded with said Deeds as Plan No. 251 of 1957, in Book 8915,
Page 81, and the same contains according to said Plan 119,627 square feet

 

PARCEL 2/Lot 2 on the Survey .

 

SOUTHWESTERLY

 

45.38 feet;

 

 

 

SOUTHEASTERLY

 

295.58 feet; said last two lines being along land now or formerly of Marshall
B.  Dalton and others, Trustees, shown on said plan as land of West Cambridge
Trust, and being the First Parcel herein described;

 

 

 

NORTHERLY

 

by Lot 342 as shown on Land Court Subdivision Plan 4351z, being Parcel 3 herein
described, by two lines measuring respectively 60.73 feet and 123.34 feet;

 

--------------------------------------------------------------------------------


 

NORTHWESTERLY

 

by Lot 340 as shown on Land Court Subdivision Plan 4351Y, being Parcel 4 herein
described, 81.98 feet

 

 

 

NORTHWESTERLY

 

more WESTERLY by Lot Y3 as shown on Land Court Subdivision Plan 4351x, 64.19
feet;

 

Said parcel shown on said plan dated August 17, 1956 as the parcel containing
7001 square feet.

 

PARCEL 3/Lot 3 on the Survey

 

NORTHERLY

 

on land now or late of Bolton, being Lot 341 on Land Court Subdivision Plan
4351z, 236.14 feet;

 

 

 

SOUTHERLY

 

by what was known as the Northerly line of Alewife Brook Parkway, being Parcel 2
herein described, by two lines measuring respectively 60.73 feet and 123.34
feet; and

 

 

 

SOUTHWESTERLY

 

by Lot 340 as shown on said Plan, being Parcel 4 herein described, 61.13 feet

 

Said parcel is shown as Lot 342 on said Subdivision Plan 4351z, filed in the
South Registry District of Middlesex County with Certificate of Title No. 97885
and comprises the premises described in said Certificate of Title.

 

PARCEL 4/Lot 4 on the Survey

 

SOUTHERLY

 

by what was known as the Northerly line of Alewife Brook Parkway, being Parcel 2
herein described, 81.98 feet;

 

 

 

NORTHWESTERLY

 

by Lots Y3 and Y2 as shown on Plan hereinafter mentioned.  54.81 feet; and

 

 

 

NORTHEASTERLY

 

by Lot 339 on said Plan, a portion of which comprises Parcel 3 herein described,
61.13 feet

 

Said parcel is shown as Lot 340 on Subdivision Plan 4351y filed in said Registry
District with Certificate of Title No, 93873, and comprises the premises
described in said Certificate of Title.

 

The aforesaid four contiguous parcels are shown as Lot 1 containing 119,627±
square feet; Lot 2 containing 7,001± square feet Lot 3 containing 2,912± square
feet and Lot 4 containing 1,634± square feet respectively on a plan entitled
“Plan of Land in Arlington, Belmont and Cambridge, Massachusetts prepared for
Arthur D.  Little, Inc. by Boston Survey ‘Consultants’1 dated October 31, 1978
and recorded with the Middlesex South Registry of Deeds as Plan No. 338 of 1978
in Book 13674, Page End (the “Master Plan”).

 

57

--------------------------------------------------------------------------------


 

Buildings 20, 20A and 32 Property

 

PARCEL 5/ Lot 7 on the Survey

 

A certain parcel of land situated on the Southerly and Easterly sides of Acorn
Park and at the Southeasterly comer of Acorn Park and Concord Turnpike, partly
in Cambridge and partly in Arlington, both in Middlesex County, Massachusetts,
with the buildings thereon situated and bounded and described as follows:

 

NORTHERLY

 

by Acorn Park by three lines measuring respectively 39.63 feet, 209.51 feet and
289.03 feet;

 

 

 

WESTERLY

 

by said Acorn Park by two lines measuring respectively 309.53 feet and 63,35
feet;

 

 

 

NORTHWESTERLY

 

on the junction of Acorn Park and Concord Turnpike by a curved line having a
radius of 30 feet, 50.79 feet;

 

 

 

NORTHERLY

 

again, on Concord Turnpike 39.67 feet,

 

 

 

SOUTHERLY

 

by land of the Commonwealth of Massachusetts, 66.17 feet;

 

 

 

EASTERLY

 

by the same land by two lines measuring respectively about 390 feet and 225.70
feet,

 

 

 

SOUTHERLY

 

again, by the same land, by three lines measuring respectively 239.60 feet,
282.46 feet, and 58.57 feet,

 

 

 

WESTERLY

 

again, by land now or late of Kingman and others, Trustees, 113.12 feet;

 

 

 

NORTHERLY

 

by land late of New England Mutual Life Insurance Company, 159.96 feet; and

 

 

 

WESTERLY

 

again, by the same land, 125 feet.

 

Said premises comprise a portion of the premises shown on the following three
plans; one dated May 4, 1953, by William S. Crocker, Civil Engineer, recorded
with Middlesex South District Deeds, Book 8110, Page 322, as Plan #1334 of 1953;
one dated August 17, 1956, by William S. Crocker, Inc., Civil Engineer, recorded
with said Deeds, Book 8915, Page 81, as Plan #251 of 1957; and one dated
December 10, 1959, by William S. Crocker, Inc., recorded with said Deeds, Book
9608, Page 81, as Plan #343 of 1950, and said premises contain according to said
plans about 125,497 square feet.

 

The aforesaid parcel is shown as Lot 7 containing 125,504± square feet on the
Master Plan.

 

58

--------------------------------------------------------------------------------


 

Building 25 Property

 

PARCEL 6/ Lot 12 on the Survey

 

A certain parcel of land with the buildings thereon situated on the Northerly
side of Acorn Park, in Cambridge, Middlesex County, Massachusetts, bounded and
described as follows:

 

SOUTHERLY

 

by Acorn Park by two lines measuring respectively 52.86 feet and 77.15 feet;

 

 

 

WESTERLY

 

by land now or formerly of New England Mutual Life Insurance Company 126.34
feet,

 

 

 

NORTHERLY

 

by the same land, 130 feet; and

 

 

 

EASTERLY

 

by the same land, 125 feet

 

Said premises are shown on a plan marked “Plan of Land in Cambridge, Mass.”
dated Dec, 10, 1959, Revised Feb. 26, 1960, by William S. Crocker, Inc.,
recorded with Middlesex South District Deeds, Book 9608, Page 57, and contain
according to said plan, 16,285 square feet

 

The aforesaid parcel is shown as Lot 12 containing 16,285± square feet on the
Master Plan.

 

Three parcels of land situated on either side of Acorn Park (the first two of
said parcels are contiguous) bounded and described as follows:

 

PARCEL 7 / Lot 13 on the Survey

 

A certain parcel of land with the buildings thereon situated on Concord Turnpike
and on Acorn Park, partly in Cambridge and partly in Arlington, both Middlesex
County, Massachusetts, bounded and described as follows:

 

NORTHERLY

 

on Concord Turnpike, 1.83 feet;

 

 

 

NORTHEASTERLY

 

on the junction of Concord Turnpike and Acorn Park by a curved line having a
radius of 30 feet measuring 43.45 feet;

 

 

 

EASTERLY

 

on Acorn Park 327.96 feet;

 

 

 

SOUTHEASTERLY

 

on the same by a curved fine having a radius of 30 feet measuring 33.41 feet;

 

 

 

SOUTHERLY

 

on the same 323.47 feet

 

 

 

WESTERLY

 

on other land now or formerly of Gerald W. Blakeley, Jr. et als, Trustees,
329.27 feet;

 

 

 

NORTHERLY

 

on registered land of now or formerly Marshall B. Dalton and others, Trustees,
being Lot 337 as shown on Land Court Subdivision Plan

 

59

--------------------------------------------------------------------------------


 

 

 

4351 W and a part of Lot F as shown on Land Court, Subdivision Plan 4351L, by
two lines measuring respectively 335.51 feet and 99.75 feet; and

 

 

 

WESTERLY

 

on the same land 43.45 feet

 

Said parcel is shown on a plan designated “West Cambridge Industrial Center,
Arlington and Cambridge, Mass.” dated May 4, 1953, by William S.  Crocker, Civil
Engineer, recorded with said Deeds in Book 8110, Page 322, as Plan No. 1334 of
1953, and contains according to said plan 135,000 square feet

 

Excluded from said Parcel 7 hereinabove described is a certain parcel of land
with the buildings thereon situated on the Southerly side of Acorn Park, in
Cambridge, Middlesex County, Massachusetts, bounded and described as follows
(and being shown as Lot 12 on the survey):  —

 

SOUTHERLY

 

by Acorn Park by two lines measuring respectively 52.86 feet and 77.15 feet;

 

 

 

WESTERLY

 

by land now or formerly of New England Mutual Life Insurance Company 126.34
feet;

 

 

 

NORTHERLY

 

by the same land, 130 feet; and

 

 

 

EASTERLY

 

by the same land, 125 feet

 

Said premises are shown on a plan marked, “Plan of Land in Cambridge, Mass.”,
dated Dec. 10, 1959, Revised Feb. 26, 1960, by William S. Crocker, Inc.,
recorded with Middlesex South District Deeds, Book 9608, Page 67, and contain
according to said plan 16,285 square feet.

 

PARCEL 8/Lot 14 on the Survey

 

A parcel of land with the buildings thereon situated on Concord Turnpike, partly
in Arlington and partly in Cambridge both in Middlesex County, Massachusetts,
bounded and described as follows:

 

NORTHEASTERLY

 

by the Southwesterly line of Concord Turnpike, 408.79 feet;

 

 

 

EASTERLY

 

by land formerly of Herbert F, Allen and now of New England Mutual Life
Insurance Company, 43.45 feet;

 

 

 

SOUTHERLY

 

by what was formerly land of the Commonwealth of Massachusetts and in part land
now or formerly of said New England Mutual Life Insurance Company and ¡and now
or formerly of Gerald W. Blakeley, Jr. and others Trustees, 473.53 feet; and

 

 

 

NORTHWESTERLY

 

by lot 338 as shown on the plan hereinafter mentioned, 222 feet.

 

Said parcel is shown as Lot 337 on said plan.

 

60

--------------------------------------------------------------------------------


 

All of said boundaries are determined by the Land Court to be located as shown
on a subdivision plan, as approved by the Land Court, filed in the Land
Registration Office, a copy of a portion of which numbered 4351W is filed in the
South Registry District of Middlesex County with Certificate of Title No. 81357
in Registration Book 537, Page 7, being the same premises described in
Certificate of Title No. 81357 in said Registry District

 

PARCEL 9 / Lot 15 on the Survey

 

A parcel of land situated on the Southerly side of Acorn Park in Cambridge,
Middlesex County, Massachusetts, bounded and described as follows:

 

NORTHERLY

 

by Acorn Park, 160 feet;

 

 

 

EASTERLY

 

by other land now or formerly of Marshall B.  Dalton et al, Trustees, 125 feet;,

 

 

 

SOUTHERLY

 

by the same land; 159.96 feet; and

 

 

 

WESTERLY

 

by land now or late of Kingman and others, Trustees, 125 feet

 

Said premises are shown on a plan marked “Plan of Land in Cambridge, Mass.”
dated Dec. 10, 1959, by William S. Crocker, Inc. recorded with said Deeds in
Book 9508, Page 81, as plan 843 of 1960 and contain 19,189± square feet
according to said plan.

 

The aforesaid three parcels are shown as Lot 13 containing 118,715± square feet;
Lot 14 containing 49,972± square feet; and Lot 15 containing 19,189± square
feet, respectively on the Master Plan.

 

Two contiguous parcels of land situated on the Southerly side of Acorn Park in
Cambridge, Middlesex County, Mass., bounded and described as follows:

 

Parcel 10 / Lot 5 on the Survey

 

A parcel of land on the Southerly side of Acorn Park (formerly called Burton
Street) in said Cambridge shown on Plan of West Cambridge Industrial Center,
Arlington and Cambridge, Massachusetts, dated May 4, 1953 by William S. 
Crocker, Civil Engineer, said Plan being recorded with said Deeds Book 8110,
Page 322, bounded and described as follows;

 

NORTHERLY

 

on Acorn Park (as laid out and shown on said Plan which layout has since been
changed Northerly of its location on said Plan) 91.35 feet;

 

 

 

EASTERLY

 

on land now or formerly of Eugene A Kingman, et al Trustees 219.72 feet;

 

 

 

SOUTHERLY

 

on land of the Commonwealth of Massachusetts, 91.43 feet; and

 

 

 

WESTERLY

 

on the same 218.82 feet

 

Containing according to said Plan, 19,959 feet.

 

61

--------------------------------------------------------------------------------


 

Parcel 11/Lot 6 on the Survey

 

A parcel of land in said Cambridge bounded and described as follows:

 

Beginning at a point in the western end of Acorn Park, thence running by a line
in Acorn Park as now laid out south 89° 26’ 46” East a distance of 85.15 feet;

 

thence about easterly by a curved line with a radius of 2168.28 feet, by a line
in Acorn Park, as now laid out a distance of 209.61 feet

 

thence turning and running southwesterly by the southeasterly line of Acorn
Park, as now laid out and by land now or formerly of Marshall B.  Dalton et als,
Trustees, a distance of 287.36 feet

 

thence turning and running north 16° 22’ 16” west by land now or formerly of the
Commonwealth of Massachusetts and the end of Acorn Park as now laid out, a
distance of 38.10 feet to the point of beginning.

 

Said parcel is shown on plan designated “Plan of Land in Cambridge and
Arlington, Massachusetts” dated August 17, 1956, by William S.  Crocker, Inc.,
Civil Engineer, recorded with said Deeds, Book 8915, Page 81 and contains
according to said Plan, 3,727 square feet

 

Excluded however, from Parcel 11 hereinabove described is a portion of which is
bounded and described as follows:

 

A triangular parcel of land situated on the Southerly side of said Acorn Park
bounded and described as follows:

 

NORTHEASTERLY

 

by said Acorn Park, 199.54 feet;

 

 

 

SOUTHERLY

 

by a lot containing 18,016 square feet of land on a plan herein below referred
to, being land now or formerly of Marshall B.  Dalton et als, Trustees, 195.99
feet; and

 

 

 

WESTERLY

 

by the remainder of the second parcel above described being a lot containing
2,541 square feet shown on the plan hereinafter mentioned, 18.40 feet

 

Said parcel is shown on a plan entitled “Plan of Land in Cambridge, Mass.” dated
Dec. 10, 1959 by William S.  Crocker, Inc. recorded with said Deeds Book 9608,
Page 81 and containing according to said plan, 1,179 square feet more or less.

 

The aforesaid parcels 10 and 11 are shown as Lot 5 containing 19,950 square feet
and Lot 6 containing 2,541+ square feet respectively on the Master Plan.

 

Parcel 12 / Lot 8 on the Survey

 

SOUTHEASTERLY

 

by land now or formerly of The Commonwealth of Massachusetts Metropolitan
District Commission-Alewife Brook Parkway, 460.82

 

62

--------------------------------------------------------------------------------


 

 

 

feet; SOUTHERLY by Lot 1 as shown on plan hereinafter mentioned 120.64 feet;

 

 

 

WESTERLY

 

by land now or formerly of Lancaster H. Heustis, 637.31 feet; and

 

 

 

NORTHEASTERLY

 

by land now or formerly of First National Stores, Inc. and of Franklin Wyman et
al., 712.37 feet.

 

Said parcel is shown as Lot 2 on said plan (Plan 25550B).

 

All of said boundaries are determined by the Court to be located as shown on a
subdivision plan, as approved by the Court, filed in the Land Registration
Office, a copy of which is filed in the Registry of Deeds for the South Registry
District of Middlesex County in Registration Book 592, Page 155 with Certificate
No. 92505.

 

Parcel 13 / Lot 9 on the Survey

 

SOUTHERLY

 

by the Northerly line of Alewife Brook Parkway, 134.48 feet;

 

 

 

SOUTHWESTERLY

 

by land now or formerly of Henry O.  Cushman, 111.64 feet;

 

 

 

NORTHWESTERLY

 

by lot P as shown on plan hereinafter mentioned, 57.83 feet; and

 

 

 

NORTHEASTERLY

 

by lot Y3 as shown on said plan, 195.60 feet

 

Said parcel is shown as Lot Y4 on said plan.  (Plan No, 4351x)

 

The right and easement, appurtenant to the above-described premises (Lot Y4 on
Land Court Plan No. 4351X) to use fee right of way over a strip of said Lot Y3
twenty feet in width located along the southerly and southeasterly boundary of
said Lot Y-3 so as to permit ingress to and egress from said Lot Y-4 over the
twenty foot right of way leading from Lot Y-3 to the Concord Turnpike set forth
in Document No. 2B0072, and shown on said plan.

 

Parcel 14 / Lot 10 on the Survey

 

SOUTHERLY

 

by the Northerly Sine of Alewife Brook Parkway 64.19 feet;

 

 

 

SOUTHWESTERLY

 

by Lot Y4 as shown on said plan hereinafter mentioned, 195.60 feet;

 

 

 

NORTHWESTERLY

 

by Lot P on said plan, 100 feet;

 

 

 

NORTHEASTERLY

 

by Lot W and X1 on said plan, 160.98 feet;

 

 

 

SOUTHEASTERLY

 

25 feet;

 

 

 

NORTHEASTERLY

 

80 feet, by Lot Y2 on said plan; and

 

 

 

SOUTHEASTERLY

 

by Lot 338 on said plan, 29.61 feet

 

63

--------------------------------------------------------------------------------


 

Said parcel is shown as Lot Y3 on said plan. (Plan No. 4351x).

 

All of said boundaries are determined by fee Court to be located as shown on a
subdivision plan, as approved by the Court, filed in the land Registration
Office, a copy of which is filed in the Registry of Deeds for fee South Registry
District of Middlesex County in Registration Book 537, Page 6, with Certificate
81356.

 

The right and easement appurtenant to the above-described premises (Lot Y3on
Land Court Plan No. 4351X) to use fee right of way over fee twenty foot way
leading from Lot Y-3 to fee Concord Turnpike as set forth in Document No. 255039
and shown on Plan No. 4351U.

 

Parcel 15/Lot 11 on the Survey

 

That parcel beginning at a point in Cambridge in the Westerly boundary of land
now or late of Gerald W. Blakeley, Jr., et als, Trustees, distant 193.45 feet on
bearing south 16° 22’ 16” (16° 40’ 22” Plan) East from the easterly corner of
land now or late of Marshall B. Dalton, et als, Trustees (Land Court Case
No. 25650);

 

Thence running north 89° 26’ 45” west by land now or formerly of the
Commonwealth of Massachusetts at a distance of 478.21 feet to land now or late
of said Dalton, et als, Trustees;

 

Thence turning and running in a northeasterly direction by a line with s radius
of 5453.83 feet, a distance of 383.87 feet to a point;

 

Thence turning slightly and running north 65° 11’ 23” (64° 53’ 17” Plan) east a
distance of 76.95 feet to a point;

 

Thence turning and running south 16º 22’ 16” (16° 53’ 17” Plan) east, a distance
of 193.45 feet to the point of beginning; containing 42,B68 square feet
according to said plan.

 

This Commitment is invalid unless the Insuring Provisions and Schedules A and 8
are attached.

 

The aforesaid four parcels are shown as Lot 8 containing 198,340± square feet,
Lot 9 containing 12,654 ± square feet, Lot 10 containing 21,05 1 ± square feet,
and Lot 11 containing 42,868± square feet respectively on the Master Plan.

 

PARCEL 16/ Lot X1 on the Survey

 

That certain parcel of land situated in Cambridge in the County of Middlesex and
said Commonwealth, bounded and described as follows:

 

SOUTHEASTERLY

 

by Lot F as shown on plan hereinafter mentioned, 135 feet;

 

 

 

SOUTHWESTERLY

 

80 feet; and

 

 

 

SOUTHEASTERLY

 

15 feet, by Lot X-2 on said plan;

 

 

 

SOUTHWESTERLY

 

by Lot Y-I on said plan, 90 feet;

 

64

--------------------------------------------------------------------------------


 

NORTHWESTERLY

 

by Lot W on said plan, 150 feet; and

 

 

 

NORTHEASTERLY

 

by Lots R and Q on said plan, 170 feet.

 

Said parcel is shown as Lot X-1 on said plan.

 

All of said boundaries are determined by the Court to be located as shown on a
subdivision plan, as approved by the Court, filed in the land Registration
Office,’ a copy of which is filed in the Registry of Deeds for the South
Registry District of Middlesex County in Registration Book 530, Page 153, with
Certificate 80108 (Plan 4351V).

 

Together with the right to use the right of way twenty feet wide and one hundred
eight feet long extending northwesterly from the said premises to the State
Highway as shown on Land Court Plan 4351V in common with others entitled
thereto, for all purposes for which private ways are commonly used in the City
of Cambridge.

 

PARCEL 17 / Lot W on the Survey

 

Also another certain parcel of land situated in said Cambridge, bounded and
described as follows:

 

SOUTHWESTERLY

 

by Lot Y as shown on plan hereinafter mentioned, 70.98 feet;

 

 

 

NORTHWESTERLY

 

by Lot P on said Plan, 150 feet;

 

 

 

NORTHEASTERLY

 

by Lot R on said plan, 70.98 feet, and

 

 

 

SOUTHEASTERLY

 

by Lot X on said plan, 150 feet.

 

Said parcel is shown as Lot W on said plan

 

All of said boundaries are determined by the Court to be located as shown on a
subdivision plan, as approved by the Court, filed in the land Registration
Office, a copy of which is filed in the Registry of Deeds for the South Registry
District of Middlesex County in Registration Book 495, Page 381 .with
Certificate 74193 (Plan 4351V).

 

PARCEL 18/Acorn Park Drive

 

The right and easement, appurtenant to Parcels 1-17, inclusive, and Parcels 19
and 20, described in this Exhibit A, to use that portion of Acorn Park Road,
owned by AP Cambridge Partners II LLC and located partly in Cambridge and partly
in Belmont for access to and from Frontage Road A (a public way) to and from the
insured premises on foot and by vehicle and for all purposes for which streets
may be used in Cambridge and Belmont, for utilities and for flowage all as set
forth in and in accordance with the terms and conditions of that certain
document entitled “Declaration, Amendment and Restatement of Easements”, dated
November 17, 2000 and filed as Document No.   , and recorded on November   ,
2000 and Instrument No.     .

 

65

--------------------------------------------------------------------------------


 

PARCEL 19/No. 243 Concord Turnpike

 

All that certain tract or parcel of land with the improvements thereon lying,
situate and being in Middlesex County, Massachusetts and being more particularly
described as follows:

 

A certain parcel of land situate on the State Highway, sometimes called the
Concord Turnpike, in said Cambridge, bounded and described as follows:  ‘

 

NORTHEASTERLY

 

on said State Highway, two hundred (200) feet;

 

 

 

NORTHWESTERLY

 

on the boundary line between Cambridge and Belmont, three hundred and twenty
(320) feet more or less;

 

 

 

SOUTHWESTERLY

 

on the brook, two hundred and fifty-three (253) feet more or less;

 

 

 

SOUTHEASTERLY

 

and on land now or late of Dutchland Farms, Inc., three hundred and forty (340)
feet more or less; containing one and 68/100 (1 68/100) acres and being shown as
Lot C on a plan by Fred A. Joyce, Surveyor, dated November 9, 1936, and recorded
with the Middlesex South Registry of Deeds in Book 6079, Page 253.

 

PARCEL 20/Lot 16 on the Survey

 

A parcel of land situate in the City of Cambridge, County of Middlesex,
Commonwealth of Massachusetts and more particularly bounded as follows:

 

SOUTHERLY

 

by Lot No. 6, 189.42 feet;

 

 

 

SOUTHWESTERLY

 

by fee same, 424.14 feet;

 

 

 

WESTERLY

 

by fee same, 208.10 feet

 

 

 

NORTHWESTERLY

 

by fee same, 318.00 feet

 

 

 

NORTHEASTERLY

 

by Lot No. 243, 253.94 feet

 

 

 

NORTHERLY

 

by land now or formerly Ferdinand F. Martignetti, et al, 78.77 feet and

 

 

 

EASTERLY

 

by Lot No. 2, 633.29 feet

 

Said parcel is shown as Lot 5 on that certain subdivision plan entitled “Land
Court Subdivision Plan of Land in Cambridge/Belmont Massachusetts Middlesex
County October 24, 2000”, and prepared by the BSC Group, filed as Land Court
Plan No. 20345-G, a copy of which is on file at the office of the Lend Court
Engineers containing 6.61 acres, more or less.

 

PARCEL 21/As shown on the Survey

 

Title in and to the fee of that portion of Acorn Park in Arlington lying between
Lots 7 and 13 as shown on fee Master Plan.  (Being also Lots 7 and 13 as shown
on the Survey)

 

66

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SITE PLAN

 

[g143461ki17i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

RULES AND REGULATIONS

 

BHX, LLC, AS TRUSTEE OF ACORN PARK I REALTY TRUST (“Landlord”).  hereby
promulgates the rules and regulations (the “Rules and Regulations”) set forth
below with respect to the use of the buildings (the “Buildings”) and related
amenities located at and known as Cambridge Discovery Park, Cambridge,
Massachusetts (the “Property”) by tenants (collectively, the “Tenants.” and
individually, a “Tenant”) of the Buildings.  Any space within the Buildings
leased by a Tenant is called “Premises.” The Rules and Regulations are as
follows;

 

1.                                      Sidewalks, doorways, vestibules,
stairways, elevators, corridors, halls and other similar areas within the common
areas of the Property (the “Common Areas”) shall not be obstructed by any Tenant
or used for any purpose other than ingress and egress to and from the portion of
the Property leased by the applicable Tenant and for going from one part of the
Property to another part of the Property,

 

2.                                      No sign, advertisement, notice or other
lettering shall be exhibited, inscribed, painted or affixed by a Tenant on or to
any window, door, corridor or other part of the Buildings which is visible from
outside of the Premises without the prior written consent of Landlord.

 

3.                                      Landlord will provide and maintain a
directory board in a Common Area identifying the Tenants.  Without the prior
written consent of Lender, no Tenant shall be entitled to maintain any other
directory or identifying sign in any Common Area.

 

4.                                      Movement of furniture, office equipment
or any bulky material which requires movement through the Common Areas of the
Buildings shall be restricted to such hours as Landlord may reasonably
designate, and such movement shall be subject to such restrictions as Landlord
may reasonably impose.

 

5.                                      Landlord shall have the authority to
limit the weight of, and to prescribe and restrict the positioning and manner of
installation of, safes, file cabinets and other heavy equipment.

 

6.                                      No Tenant shall use, or permit any
person making or receiving any delivery to its Premises to use, any hand trucks
except those equipped with rubber tires and side guards,

 

7.                                      Subject to applicable security
restrictions imposed by any governmental body for which Tenant is performing
services, all locks for doors in each Tenant’s Premises shall be building
standard and no Tenant shall place any additional lock or locks on any door in
its Premises without Landlord’s prior written consent.  All requests for
duplicate keys shall be made through Landlord and charged to the Tenant.  Upon
termination of a Tenant’s tenancy, the Tenant shall deliver to Landlord all keys
to the Tenant’s Premises, to interior doors within the Tenant’s Premises, to
doors within the Common Areas and to exterior Building doors which have been
furnished to or obtained by the Tenant.

 

8.                                      Corridor doors, when not in use, shall
be kept closed.

 

--------------------------------------------------------------------------------


 

9.                                      Each Tenant shall lock all doors of its
Premises leading to Common Areas at the close of its working day.

 

10.                               Plumbing fixtures and appliances shall be used
only for the purposes for which they were designed and constructed, and no
sweepings rubbish, rags or other material shall be thrown or placed therein. 
The cost of repairing any damage resulting from misuse of the plumbing fixtures
or appliances by a Tenant or its employees, agents or invitees shall be borne by
the responsible Tenant.

 

11.                               No Tenant shall use or permit the use of its
Premises, or any part thereof, for lodging, for manufacturing, for any immoral
or illegal purpose, or for any other purpose which is not permitted by the terms
of its lease.

 

12.                               No vending machines shall be allowed in any
Premises without the prior written consent of Landlord, except for vending
machines for the sole use of Tenant, its employees and invitees.

 

13.                               Each Tenant shall, at its expense, provide
artificial light and electric current for the employees of Landlord and/or
Landlord’s contractors while performing janitorial or other cleaning,
maintenance or repair services in the Tenant’s Premises.

 

14.                               No Tenant will make or permit any of its
employees, agents or invitees to make any improper noises in the Buildings or to
otherwise interfere in any way with other Tenants or persons having business
with them,

 

15.                               No Tenant shall cause any unnecessary
janitorial labor or services by reason of the Tenant’s willful misconduct or
carelessness or indifference in the preservation of good order and cleanliness.

 

16.                               No birds or animals of any kind shall be
brought onto or kept on the Property.

 

17.                               Without the prior written consent of Landlord,
no Tenant shall use the name of the Project or any picture of the Project or
Buildings in any materials promoting or advertising the business of the Tenant,
except that each Tenant may use the address of the Project as the address of its
business.

 

18.                               Each Tenant shall cooperate with Landlord to
assure the effective operation of the heating and air conditioning systems
serving the Tenant’s Premises and the Buildings.  Without limiting the
generality of the immediately preceding sentence, each Tenant wifi, at the
request of Landlord, close its window treatments when the sun’s rays fall
directly on windows of its Premises.

 

19.                               Neither Landlord nor the Property manager will
be responsible for lost or stolen money, jewelry or other personal property from
any areas of the Property, regardless of whether the loss or theft occurs when
the area in question is locked.

 

20.                               Landlord may, in its discretion, institute
security measures in the operation of the Property, and Tenants will comply with
all such security measures.  Such security measures may

 

69

--------------------------------------------------------------------------------


 

include, but are not limited to, requiring persons entering the Building or the
Property to identify themselves to a watchman or other person designated by
Landlord and to sign in and sign out of the Property, denying access to persons
who are not properly identified or appear suspicious, and conducting fire or
other emergency drills.  The exercise of such security measures by Landlord and
any resulting interruption of a Tenant’s business shall not constitute an
eviction or disturbance of a Tenant’s use and possession of its Premises, render
Landlord liable to the Tenant for damages, or relieve a Tenant from its
obligations under its lease.

 

21.                               No bicycles or vehicles shall be brought into
or kept in any Building.  All bicycles and vehicles brought onto the Property
shall be driven and parked only in designated, paved areas.

 

22.                               Parking on the Property shall be subject to
the restrictions set forth in this paragraph and, with respect to any particular
Tenant, to any additional restrictions on parking set forth in such Tenant’s
lease.  Each Tenant and such Tenant’s employees, agents and invitees shall have
the right, in common with others and in connection with the conduct of Tenant’s
business at the Property, to park passenger vehicles on portions of the Property
which have been striped for parking; provided, however that (a) no Tenant or its
employees or agents may park in any space marked “visitor,” and (b) no Tenant or
its employees, agents or invitees may park in any space marked “reserved,”
unless reserved for such Tenant, and (c) persons parking their vehicles will do
so exclusively within the marked parking space lines.  No Tenant or its
employees, agents or invitees shall have a right to park vehicles on the
Property for purposes other than in connection with the Tenant’s business at the
Property.  Landlord shall have no responsibility to any Tenant or any Tenant’s
employees, agents or invitees for any theft, loss of or damage to any vehicle or
its contents on the Property.  Each Tenant’s parking rights, except as otherwise
expressly provided in its lease, are in common with other Tenants and on a first
come, first served basis, and, except as otherwise expressly provided in its
lease or other written agreements with Landlord, no Tenant has the right to any
designated parking spaces or to any particular number of parking spaces.

 

23.                               All vehicles brought onto the Property by
Tenant, its employees, agents, customers and invitees shall be in good condition
and appearance and shall be drivable.  No such vehicles shall be leaking oil or
other fluids.

 

24.                               Each Tenant will deposit its garbage, trash
and refuse only in approved trash containers within the Tenant’s Premises or in
designated trash receptacles placed by Landlord within the Common Areas.  No
Tenant shall deposit any hazardous, flammable or explosive substances in any
trash receptacle on the Property.

 

Landlord reserves the right to rescind, alter or waive any of the Rules and
Regulations, and to adopt such additional rules and regulations as part of the
Rules and Regulations, from time to time as Landlord reasonably deems it
appropriate for the safety, protection, care and cleanliness of the Property,
the operation thereof, the preservation of good order therein or the protection
and comfort of the Tenants and their employees, agents and invitees.  An
alteration or waiver of any of the Rules and Regulations in favor of one Tenant
shall not, other than with the consent of Landlord, operate as an alteration or
waiver in favor of any other Tenant.  Landlord shall not be responsible to any
Tenant for the non-observance or violation by any other Tenant of any of the

 

70

--------------------------------------------------------------------------------


 

Rules and Regulations, nor for the enforcement of any of the Rules and
Regulations against any other Tenant.  No Tenant shall have the right to enforce
any of the Rules and Regulations against any other Tenant.

 

71

--------------------------------------------------------------------------------


 

EXHIBIT I

 

SCHEDULE OF JANITORIAL SERVICES

 

STATEMENT OF WORK:

 

INTERIOR CLEANING:
SMITHSONIAN INSTITUTION ASTROPHYSICAL OBSERVATORY
CAMBRIDGE DISCOVERY PARK
ACORN PARK
CAMBRIDGE, MASSACHUSETTS

 

1)  The contractor shall provide all labor, supervision, equipment, cleaning
supplies and refill items to include 2-ply toilet tissue, soap, paper towels,
toilet seat covers, sanitary supplies and trash receptacle liners to complete
the following work.

 

2)  The Contractor shall make weekly, supervisory site inspections to verify
that the work has been satisfactorily performed.  (See item 11) inspections will
be documented with attached inspection form.  Copies of weekly site inspections
shall be sent to Melinda Dillon, Mail Stop 5, SAO, 60 Garden Street, Cambridge,
MA.  02138

 

3)  Population at Cambridge Discovery Park includes approximately 165 people
(approx. 100 male and 65 female).  (See floor plan attached)

 

4)  The contractor shall turn off all lights in all rooms and leave doors as
they were found, either locked or unlocked, when leaving.

 

5)  Contractor employees shall wear badges or uniform identifying them as
contract personnel.

 

NIGHTLY CLEANING (MONDAY FRIDAY).

 

6)  The contractor shall perform the following tasks on a nightly basis, Monday
through Friday:

 

VACUUMING:



All carpets in hallways and Conference Room per attached area map.

 

SPOT CLEANING:



Carpets remove any deposits of grease, oil, beverages, etc.  All smudges, finger
prints and splash marks from walls, doors, windowsills, ledges and switch
plates, wall areas around light switches clean marble floor surfaces remove
spillage and other marks

 

LAVATORY CLEANING (1 Men’s Room and 1 Ladies’ Room):



Floors - thoroughly sweep and wash with approved germicidal detergent solution
Drains clean traps in floor drains.  Wash mirrors, powder shelves, brightwork
etc., including flushometers, piping and toilet seat hinges.  Wash both sides of
toilet seats, wash basins, bowls and urinals with approved germicidal solution. 
Dust and spot clean partitions, tile walls, dispensers, doors and receptacles. 
Empty and clean receptacles for paper towel and sanitary disposal with
germicidal

 

--------------------------------------------------------------------------------


 

cleanser.  Dispensers-Fill toilet paper, soap, paper towel and sanitary napkin
dispensers with supplies.

 

TRASH REMOVAL:



All trash baskets will be emptied and liners replaced.  All boxes marked “trash”
or “recycle” will be collected and deposited in either the compactor or
recycling bin.  Recycling bin provided by the Landlord and located in the
parking lot near the loading dock.

 

STAIR ENTRANCES AND STAIR LOBBIES:



Dry mop, dust and spot mop both stairways and entrance lobbies.  Entrance doors
and wall windows remove all scotch tape residue, smudges and fingerprints.

 

RECYCLING OF PAPER:



Small (blue) recycling bins empty into large recycling bins provided by S.A.O.
and return to original location

 

SPRING WATER DISPENSERS:



Drain drip pans and clean with a germicidal cleanser

 

KITCHENETTE:



Tile floor sweep/mop daily.  Tables and countertop clean with a germicidal
cleanser.

 

CONFERENCE ROOM:



Chairs replace around conference table.

 

PRINT SHOP (S-209), SHIPPING & RECEIVING AND MAIL ROOM:



Floors sweep daily.

 

WEEKLY CLEANING:

 

7)  The contractor shall perform the following operations on a weekly basis:

 

SHIPPING & RECEIVING/MAIL ROOM AND KITCHENETTE:



Floors damp mop.

 

RECYCLING BINS (LARGE):



Drop large (approximately 5) recycling bins off at the loading dock and return
to original location by the following evening.

 

OFFICE GLASS (DOORS AND WINDOWS):



Remove all fingerprints, smudges and scotch tape residue.

 

KITCHENETTE AND SINK AREAS:



Wipe down appliances.  Drop off contents of bottle and can recycle bins off at
loading dock.

 

MONTHLY CLEANING



8)  The contractor shall vacuum all offices on the 2nd floor at least twice a
month:

 

73

--------------------------------------------------------------------------------


 

OFFICE VACUUMING:  Vacuum all offices on 2nd floor in accordance with attached
office vacuuming schedule.

 

QUARTERLY CLEANING:

 

9)  The contractor shall perform the following operations on a quarterly basis: 
The contractor shall provide a written schedule with specific dates for
quarterly cleaning operations.

 

MACHINE SCRUBBING OF FLOORS


Machine scrub, strip and seal/refinish all vinyl floors in Print Shop and
Shipping & Receiving/Mail Room.  Machine scrub, strip and seal/refinish all
marble floor areas in hallways and bathrooms.

 

VENTILLATION GRILLS AND CEILING TILES


Dust and/or wash all ventilation grills (approximately 1 per individual office/
2 or more in larger areas such as the Conference Room).  Vacuum around ceiling
tile as needed.

 

10)  During the first month of the contract performance, the contract supervisor
shall conduct random quality inspections of all applicable areas on a weekly
basis and report to SAO’s Contracting Officer’s Representative (COR).  Upon
completion of the first month of performance, a decision will be made as to the
frequency of inspections and reports.  At a minimum, inspections shall be
conducted bi-weekly.  A sample Cleaning Inspection Report is attached for each
location.  The Contractor may utilize this form or prepare a form of its own,
however this form shall require prior approval by the Contracting Officer.  The
form shall include all major elements of the tasks and schedule of each task to
be performed.

 

11)  The contractor shall provide the necessary training to perform the work
that is required.

 

12)  52.246-4 Inspection of Services-Fixed-Price, (August 1996):

 

(a)                                 Definition:  “Services,” as used in this
clause, includes services performed, workmanship, and material furnished or
utilized in the performance of services.

 

(b)                                 The Contractor shall provide and maintain an
inspection system acceptable to the Government covering the services under this
contract.  Complete records of all inspection work performed by the Contractor
shall be maintained and made available to the Government during contract
performance and for as long afterwards as the contract requires.

 

(c)                                  The Government has the right to inspect and
test all services called for by the contract, to the extent practicable at all
times and places during the term of the contract.  The government shall perform
inspections and tests in a manner that will not unduly delay the work.

 

(d)                                 If the Government performs inspections or
tests on the premises of the Contractor or a subcontractor, the Contractor shall
furnish, and shall require subcontractors to furnish, at no increase in contract
price, all reasonable facilities and assistance for the safe and convenient
performance of these duties.

 

74

--------------------------------------------------------------------------------


 

(e)                                  if any of the services do not conform with
contract requirements, the Government may require the Contractor to perform the
services again in conformity with contract requirements, at no increase in
contract amount.  When the defects in services cannot be corrected by
reperformance, the Government may:

 

(1)  Require the Contractor to take necessary action to ensure that future
performance conforms to contract requirements; and

 

(2)  Reduce the contract price to reflect the reduced value of the services
performed.

 

(f)                                   If the Contractor fails to promptly
perform the services again or to take the necessary action to ensure future
performance in conformity with contract requirements, the Government may:

 

(1)  By contract or otherwise, perform the services and charge to the Contractor
any cost incurred by the Government that is directly related to the performance
of such service; or

 

(2)  Terminate the contract for default.

 

ANNUAL CLEANING:


High dusting in the “Atrium Area”

 

75

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO LEASE

 

THIS AMENDMENT NO. 1 TO LEASE (this “Amendment”) is made as of the 3rd day of
November, 2004, by BHX, LLC, a Massachusetts limited liability company, as
Trustee of Acorn Park I Realty Trust, a Massachusetts nominee trust
(“Landlord”), and THE SMITHSONIAN INSTITUTION ASTROPHYSICAL OBSERVATORY, a unit
of The Smithsonian Institution, a trust instrumentality of the United States
organized pursuant to 20 U.S.C. §41 (“Tenant”).

 

Recitals

 

A.                                    Landlord and Tenant are parties to a Lease
dated June 29, 2004 (the “Lease”), pursuant to which Landlord has leased to
Tenant space in a building to be constructed as part of the project commonly
known as Cambridge Discovery Park, Cambridge, Massachusetts.  All capitalized
terms used in this Amendment which are defined in the Lease and not otherwise
defined in this Amendment shall have the meanings given in the Lease.

 

B.                                    Landlord and Tenant desire to amend the
Lease as provided below.

 

Statement of Amendment

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.                                      Tenant Improvements Allowance.  The
Tenant Improvements Allowance is increased from $40.00 per square foot
($3,260,000.00 if the Leasable Square Footage of the Premises is 81,500 square
feet) to $110.00 per square foot ($8,965,000.00 if the Leasable Square Footage
of the Premises is 81,500 square feet).  The Excess Tenant Improvements
Allowance is eliminated.

 

2.                                      Lease Term.  The expiration date of the
Initial Term is extended from December 31, 2015 to December 31, 2022.  Tenant
will have the option to extend the Lease Term for a single Extension Term of
seven (7) years in accordance with Section 2.4(b) of the Lease.

 

3.                                      Base Rent.  The annual Base Rent for the
Initial Term is increased from $23.00 per square foot ($1,874,500.00 if the
Leasable Square Footage of the Premises is 81,500 square feet) to $30.41 per
square foot ($2,478,415.00 if the Leasable Square Footage of the Premises is
81,500 square feet).  The Base Rent will not be subject to adjustment on the
basis of any Excess Tenant Improvements Allowance (which is eliminated).  The
annual Base Rent per square foot for the Extension Term will be the annual
Market Rent per square foot, determined in accordance with Section 4.1(b) of the
Lease; provided that in no event shall the annual Base Rent per square foot for
the Extension Term be less than the annual Base Rent per square foot for the
Initial Term.

 

4.                                      Recarpet and Repaint.  At the request of
Tenant at any time after the end of the tenth (10th) Lease Year, Landlord shall
recarpet and repaint the office space within the Premises with materials of a
quality comparable to the then standard for the Project, as selected by Tenant.

 

--------------------------------------------------------------------------------


 

Tenant will cooperate in relocating Tenant’s furniture as reasonably requested
by Landlord to facilitate such recarpeting and repainting.  The recarpeting and
repainting provided for in this Section 4 is in lieu of recarpeting and
repainting at the end of the Initial Term, as provided in Section 2.4(b) of the
Lease.

 

5.                                      Inconsistencies:  Continuing Effect of
Lease.  To the extent that the provisions of this Amendment are inconsistent
with the provisions of the Lease, the provisions of this Amendment will control
and the Lease will be deemed to be amended hereby.  Except as amended by this
Amendment, the provisions of the Lease remain in full force and effect.

 

6.                                      Multiple Counterparts.  This Amendment
may be executed in multiple counterparts, each of which will be an original, but
all of which, taken together, will constitute one and the same Amendment.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

 

 

 

BHX, LLC, as Trustee of Acorn Park I Realty Trust

 

 

 

 

 

By:

/s/Eric D. Schlager

 

Name: Eric D. Schlager

 

Title: Member and not individually

 

 

 

THE SMITHSONIAN INSTITUTION ASTROPHYSICAL OBSERVATORY, a unit of The Smithsonian
Institution

 

 

 

 

 

By:

/s/ John G. Harris

 

Name: John G. Harris

 

Title: Contracting Officer

 

COMMONWEALTH OF MASSACHUSETTS
Norfolk, ss.

 

On this 22nd day of November, 2004, before me, the undersigned notary public,
personally appeared Eric D. Schlager, proved to me through satisfactory evidence
of identification, which was personal knowledge of identity, to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that he signed it as Member for BHX, LLC, as Trustee of Acorn Park I Realty
Trust, voluntarily for its stated purpose.

 

Kerin O. Petitti
Notary Public
My commission expires on:

 

77

--------------------------------------------------------------------------------


 

STATE OF
Commonwealth of Massachusetts, ss

 

On this 23rd day of November, 2004, before me, the undersigned notary public,
personally appeared John Harris, proved to me through satisfactory evidence of
identification, which was license, to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that she/he signed it as
Contracting Officer for Smithsonian voluntarily for its stated purpose.

 

Marion Tommaello
Notary Public
My commission expires on:

 

July 30, 2010

 

78

--------------------------------------------------------------------------------


 

AMENDMENT NO. 2 TO LEASE

 

THIS AMENDMENT NO. 2 TO LEASE (this “Amendment”) is made as of the 1st day of
May, 2011, by TBCI, LLC, a Massachusetts limited liability company, as Trustee
of 100 Discovery Park Realty Trust, a Massachusetts nominee trust (“Landlord”),
and THE SMITHSONIAN INSTITUTION, a trust instrumentality of the United States,
on behalf of its Smithsonian Astrophysical Observatory (“Tenant”).

 

Recitals

 

A.                                    BHX, LLC, a Massachusetts limited
liability company, as Trustee of Acorn Park I Realty Trust, a Massachusetts
nominee trust (“Original Landlord”), and Tenant entered into a Lease dated
June 29, 2004, as amended by an Amendment No. 1 to Lease dated November 23, 2004
(as so amended, the “Lease”), pursuant to which Original Landlord leased to
Tenant space in a building commonly known as Building 100, Cambridge Discovery
Park, Cambridge, Massachusetts.  All capitalized terms used in this Amendment
which are defined in the Lease and not otherwise defined in this Amendment shall
have the meanings given in the Lease.

 

B.                                    At the time the Lease was entered into,
BHX, LLC, as Trustee of Acorn Park Holdings Realty Trust (“Fee Owner”), owned
the fee simple interest in all of the land within the Project (the “Project
Land”), and Original Landlord owned a leasehold interest in all of the Project
Land pursuant to a Ground Lease (the “Original Ground Lease”) by Fee Owner and
Original Landlord dated November 17, 2000.

 

C.                                    On or about March 22, 2005, (i) Fee Owner
and Original Landlord entered into a First Amendment of Ground Lease dated
March 22, 2005, pursuant to which the Original Ground Lease was amended to
release a portion of the Project Land, more particularly described in Exhibit 1
hereto (“Parcel 100”), on which the Building is situated, (ii) Fee Owner and
Landlord entered into a Ground Lease dated March 22, 2005, pursuant to which Fee
Owner leased Parcel 100 to Landlord, (iii) Fee Owner, Landlord and Tenant
entered into a Subordination, Non-Disturbance and Attornment Agreement dated
March 22, 2005, pursuant to which, among other things, Tenant agreed to attorn
to Fee Owner as landlord under the Lease, and (iv) Original Landlord and
Landlord entered into an Assignment and Assumption of Landlord’s Interest in
Lease, pursuant to which Original Landlord assigned to Landlord, and Landlord
assumed, the rights and obligations of the landlord under the Lease.

 

D.                                    In 2007, TBCI, LLC was substituted for
BHX, LLC as Trustee of Landlord.

 

E.                                     On or about December 21, 2009, (i) Fee
Owner and Original Landlord entered into a Second Amendment of Ground Lease
dated December 21, 2009, pursuant to which the Original Ground Lease was amended
to release (a) a portion of the Project Land, more particularly described in
Exhibit 2 hereto (“Parcel 200”).  and (b) a portion of the Project Land, more
particularly described in Exhibit 3 hereto (the “Parking Garage A Parcel”),
(ii) Fee Owner and 200 Discovery Park, LLC, a Massachusetts limited liability
company (“Building 200 Owner”), entered into a Ground Lease dated December 21,
2009, pursuant to which Fee Owner leased Parcel 200 to Building 200 Owner,
(iii) Fee Owner and Parking Garage A, LLC, a Massachusetts limited liability
company (“Parking Garage A Owner”), entered into a Ground

 

--------------------------------------------------------------------------------


 

Lease dated December 21, 2009, pursuant to which Fee Owner leased the Parking
Garage A Parcel to Parking Garage A Owner, and (iv) Fee Owner, Original
Landlord, Landlord, Building 200 Owner and Parking Garage A Owner entered into
an Amended and Restated Declaration of Easements, Covenants, Conditions and
Restrictions for Cambridge Discovery Park (the “Declaration”) dated December 21,
2009.  Building 200 Owner has constructed an office building (“Building 200”) on
Parcel 200, and Parking Garage A Owner has constructed a structured parking
facility (“Parking Garage A”) on the Parking Garage A Parcel.

 

F.                                      Section 2.3 of the Lease sets forth the
respective rights and obligations of Landlord and Tenant with respect to the
Parking Areas.  However, Section 2.3 of the Lease was written at a time that
Original Landlord owned the leasehold interest in all of the Project Land,
including the Parking Areas, pursuant to the Original Ground Lease and did not
contemplate the transactions described in recital paragraphs C and D above.

 

G.                                    By reason of the transactions described in
recital paragraphs C and D above, (i) the only portion of the Project Land in
which Landlord owns a leasehold interest is Parcel 100, (ii) Parcel 100 does not
include any Parking Areas, (iii) the only Parking Area is Parking Garage A, in
which the leasehold interest is owned by Parking Garage A Owner, and (iv) the
parking spaces in Parking Garage A are allocated to Landlord, for use by tenants
of the Building, and to Building 200 Owner, for use by tenants of Building 200,
as more specifically provided for in the Declaration.

 

H.                                   Landlord and Tenant desire to enter into
this Amendment to amend Section 2.3 and related provisions of the Lease
consistent with the above recital paragraphs, but without reducing or otherwise
adversely affecting the parking rights of Tenant as contemplated by the Lease.

 

Statement of Amendment

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.                                      Additional Definitions.  The following
definitions of Parking Garage A and Parking Garage A Owner are added to
Article I of the Lease:

 

“Parking Garage A” means the structured parking facility depicted on the Site
Plan.

 

“Parking Garage A Owner” means Parking Garage A, LLC, a Massachusetts limited
liability company, its successor and assigns, as owner of Parking Garage A.

 

2.                                      Amended Definitions.  The definitions of
Parking Areas and Site Plan in Article I of the Lease are deleted in its
entirety and the following substituted in place thereof:

 

“Parking Areas” means Parking Garage A and any other portions of the Project
which may be used for parking from time to time.

 

80

--------------------------------------------------------------------------------


 

“Site Plan” means the site plan attached hereto as Exhibit B which depicts the
approximate size and layout of the Land, the Buildings and Parking Garage A.

 

3.                                      Amendment of Section 2.3.  Section 2.3
of the Lease is deleted in its entirety and the following substituted in place
thereof:

 

Parking.  Subject to such commercially reasonable rules and regulations that
Parking Garage A Owner may establish from time to time for use of Parking Garage
A, Tenant’s Invitees are authorized to use 212 parking spaces (based on 2.6
parking spaces per 1,000 square feet of the Premises) in Parking Garage A
(“Tenant’s Parking Spaces”).  Fifteen (15) of Tenant’s Parking Spaces will be
designated as reserved for Tenant on the first level of Parking Garage A and the
remainder of Tenant’s Parking Spaces will be undesignated spaces in Parking
Garage A.  All of Tenant’s Parking Spaces will be located in Parking Garage A,
even if additional Parking Areas are developed at the Project in the future. 
For the use of Tenant’s Parking Spaces in Parking Garage A, Tenant shall pay to
Parking Garage A Owner a monthly parking charge, in addition to the Base Rent
paid to Landlord, for each such parking space based on the fair market charge
for similar spaces, as determined and adjusted by Parking Garage A Owner from
time to time in its reasonable discretion; provided, however, that there shall
be no charge to Tenant for the use of any parking spaces in Parking Garage A
prior to May 1, 2011.  The monthly parking charge as of May 1, 2011 shall be
$125.00 per space.  Tenant shall not permit any of its Invitees to park in
spaces in Parking Garage A other than Tenant’s Parking Spaces, provided that if
Parking Garage A Owner designates spaces in Parking Garage A as being for
visitors to the Project generally, Tenant may permit its visitors to use such
spaces on a non-exclusive basis with other visitors to the Project.  Except for
delivery trucks using designated loading and unloading facilities, Tenant shall
not permit any of its Invitees to park any vehicle on the Project other than
passenger automobiles and small trucks.  Parking Garage A Owner may, from time
to time, designate one or more spaces in Parking Garage A as reserved for the
exclusive use of one or more of the tenants of the Project.  Parking in Parking
Garage A by Tenant’s Invitees shall be at their own risk; provided, however,
that Parking Garage A Owner shall be responsible for damage to vehicles of
Tenant’s Invitees while parked in Parking Garage A in accordance with this
Section caused by flooding of Parking Garage A, to the extent such damage is not
covered by insurance carried by such Tenant’s Invitees.  If Parking Garage A
Owner fails to perform any of its obligations under this Section 2.3 with
respect to the operation, maintenance, repair or insuring of Parking Garage A,
Tenant shall notify Landlord of the issues.  Landlord shall use commercially
reasonable efforts to enforce such obligations with Parking Garage A Owner,
however in the event said obligations are not rectified by Parking Garage A
Owner, within thirty (30) days of Tenant’s notice to Landlord, Landlord shall be
responsible for directly rectifying the situation within thirty (30) days, which
if not rectified within said period, shall be deemed to be in default under the
terms of Section 12.7.

 

4.                                      Exhibit B.  Exhibit B to the Lease is
amended by substituting therefor Exhibit B to this Amendment.

 

81

--------------------------------------------------------------------------------


 

5.                                      Declaration.  Landlord represents to
Tenant that (a) the Declaration is in full force and effect, (b) Tenant’s
Parking Spaces in Parking Garage A have been allocated to Landlord, for the
benefit of Tenant, pursuant to the Declaration, and (c) that the rights of
Landlord under the Declaration are sufficient for Landlord to provide to Tenant
the parking rights in Parking Garage A pursuant to Section 2.3 of the Lease.  If
Parking Garage A Owner fails to perform any of its obligations under the
Declaration with respect to the operation, maintenance, repair or insuring of
Parking Garage A, then, at the request of Tenant, Landlord shall use
commercially reasonable efforts to enforce such obligations of Parking Garage A
Owner, however in the event said obligations are not rectified by Parking Garage
A Owner, within thirty (30) days of Tenant’s notice to Landlord, Landlord shall
be responsible for directly rectifying the situation within thirty (30) days,
which if not rectified within said period, shall be deemed to be in default
under the terms of Section 12.7 of this Lease.

 

6.                                      Representation by Tenant.  Tenant
represents to Landlord that The Smithsonian Astrophysical Observatory has, is
and will continue to be a unit of The Smithsonian Institution.

 

7.                                      Joinder by Parking Garage A Owner.  As a
condition of this Amendment, Landlord shall cause Parking Garage A Owner to
execute the Joinder by Parking Garage A Owner set forth below, thereby
(a) agreeing, for the benefit of Tenant, to be bound by the provisions of
Section 2.3 that are applicable to Parking Garage A, and (b) representing to
Tenant that (i) the Declaration is in full force and effect and (ii) the rights
of Landlord under the Declaration are sufficient for Landlord to provide to
Tenant the parking rights in Parking Garage A pursuant to Section 2.3 of the
Lease.  In consideration for the execution of such Joinder by Parking Garage A
Owner, Tenant agrees that Parking Garage A Owner and any mortgagee of Parking
Garage A shall have the right to rely on the obligations of Tenant under
Section 2.3 of the Lease.

 

8.                                      Inconsistencies:  Continuing Effect of
Lease.  To the extent that the provisions of this Amendment are inconsistent
with the provisions of the Lease, the provisions of this Amendment will control
and the Lease will be deemed to be amended hereby.  Except as amended by this
Amendment, the provisions of the Lease remain in full force and effect.

 

9.                                      Multiple Counterparts.  This Amendment
may be executed in multiple counterparts, each of which will be an original, but
all of which, taken together, will constitute one and the same Amendment.

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

 

TBCI, LLC, as Trustee of 100 Discovery Park Realty Trust

 

 

 

 

 

By:

/s/ Robert A. Schlager

 

Robert A. Schlager, Treasurer

 

 

 

THE SMITHSONIAN INSTITUTION, a Trust Instrumentality of the United States of
America

 

 

 

 

 

By:

/s/ Mariam R. Linagold

 

for Dorothy A. Leffler, Contracting Officer

 

83

--------------------------------------------------------------------------------


 

JOINDER BY PARKING GARAGE A OWNER

 

Parking Garage A, LLC, a Massachusetts limited liability company (“Parking
Garage A Owner”), executes this Joinder by Parking Garage A Owner (this
“Joinder”), as contemplated by Section 7 of the above Amendment No. 2 to Lease
(the “Amendment”).  All capitalized terms used in this Joinder which are defined
in the Amendment and not otherwise defined in this Joinder shall have the
meanings given in the Amendment.

 

Parking Garage A Owner hereby (a) agrees, for the benefit of Tenant, to be bound
by the provisions of Section 2.3 that are applicable to Parking Garage A, and
(b) represents to Tenant that (i) the Declaration is in full force and effect
and (ii) the rights of Landlord under the Declaration are sufficient for
Landlord to provide to Tenant the parking rights in Parking Garage A pursuant to
Section 2.3 of the Lease.  Without limiting the generality of the immediately
preceding sentence, Parking Garage A Owner agrees, for the benefit of Tenant,
that the monthly parking charge for spaces in Parking Garage A as of May 1, 2011
shall be $125.00 per space.

 

Nothing in this Joinder is intended to diminish or in any way affect the rights
and obligations of Parking Garage A Owner under the Declaration.

 

IN WITNESS WHEREOF, Parking Garage A Owner has executed this Joinder as of the
effective date of the Amendment.

 

 

PARKING GARAGE A, LLC

 

 

 

 

 

By:

/s/ Robert A. Schlager

 

Robert A. Schlager, Managing Member

 

EXHIBIT 1 - Legal Description of Parcel 100
EXHIBIT 2 - Legal Description of Parcel 200
EXHIBIT 3 - Legal Description of Parking Garage A Parcel
EXHIBIT B-Site Plan

 

84

--------------------------------------------------------------------------------


 

EXHIBIT 1
Legal Description of Parcel 100

 

BUILDING 100

 

A certain parcel of land situated on the northerly side of Acorn Park Drive in
the City of Cambridge, in the County of Middlesex, Commonwealth of
Massachusetts, bounded and described as follows:

 

Beginning at a point in the northerly line of Acorn Park Drive, said point lying
S 89° 27’ 22” E a distance of two hundred eighteen and eighty-seven hundredths
(218.87) feet from the most southeasterly corner of Parcel 121 Lot 8 as shown on
a plan referenced below; thence

 

N 00° 00’ 00” E a distance of seventy-seven and twenty-four hundredths (77.24)
feet to a point; thence

 

N 31° 27’ 14” E a distance of one hundred twenty-three and fifty-one hundredths
(123.51) feet to a point; thence

 

NORTHEASTERLY and curving to the right along the arc of a curve having a radius
of eighty-two and no hundredths (82.00) feet, a length of sixty-seven and
eighteen hundredths (67.18) feet to a point; thence

 

NORTHEASTERLY and curving to the right along the arc of a curve having a radius
of eight hundred eighty- four and no hundredths (884.00) feet, a length of one
hundred thirty-five and thirty hundredths (135.30) feet to a point; thence

 

S 00° 00’ 00’ W a distance of ninety-four and ninety hundredths (94.90) feet to
a point on the northerly face of Proposed Building 100; thence

 

N 90° 00’ 00” E a distance of fourteen and no hundredths (14.00) feet to a point
at the northeast corner of Proposed Building 100; thence

 

S 00” 00’ 00’ W a distance of one hundred forty-four and seventy-six hundredths
(144.76) feet in part by the easterly face of Proposed Building 100; thence

 

N 89° 27’ 22” W a distance of two hundred sixty-six and one hundredth (266.01)
feet to the point of beginning, the previous course bounding on Acorn Park Drive
as shown on plan hereafter mentioned

 

The above described parcel of land contains an area of 52,656 S.F., more or less
and is more particularly shown on a plan entitled:  “Cambridge Discovery Park in
Cambridge Massachusetts - Building 100 Ground Lease Plan”, prepared by The BSC
Group, Inc. and dated February 7, 2005, Dwg.  No. 2467-21, a copy of which is
attached to the Notice of Lease dated March 22, 2005, between BHX, LLC, as
Trustee of Acorn Park Holdings Trust, as landlord and BHX, LLC as Trustee of 100
Discovery Park Realty Trust, as tenant which was recorded on March 31, 2005, in
Book 44910, Page 119, and Filed as Document No, 1369427.

 

--------------------------------------------------------------------------------


 

Parcel II:

 

The right and easement, appurtenant to Parcel I, described In this Exhibit A, to
use Acorn Park Road, a private way, now or formerly owned by AP Cambridge
Partners II LLC, and located partly in Cambridge and partly in Belmont for
access to and from Frontage Road A (a public way) to and from the insured
premises on foot and by vehicle and for all purposes for which streets may be
used in Cambridge and Belmont, for utilities and for flowage all as set forth in
and in accordance with the terms and conditions of that certain document
entitled “Declaration, Amendment and Restatement of Easements”, dated
November 17, 2000, and filed as Document No. 1155607, and recorded on
November 17, 2000, as Instrument No. 1138, in Book 32042, Page 496.

 

Parcel III:

 

The right and easement, appurtenant to Parcel I, described in this Exhibit A, to
use that portion of the road or way known as Acorn Park, which is private and
located in Arlington, for access to and from the insured premises on foot and by
vehicle and for ail purposes for which streets may be used in Arlington, and for
utilities installation.

 

Parcel IV:

 

The rights and easements, appurtenant to Parcel I described in this Exhibit A,
as set forth in that certain DECLARATION OF EASEMENTS, COVENANTS, CONDITIONS AND
RESTRICTIONS FOR CAMBRIDGE DISCOVERY PARK by BHX, LLC, as Trustee of Acorn Park
Holdings Realty Trust, dated March 22, 2005, and recorded on March 31, 2005, in
Book 44910, Page 58, and filed as Document No. 1369429.

 

86

--------------------------------------------------------------------------------


 

EXHIBIT 2
Legal Description of Parcel 200

 

A certain parcel of land situated on the northerly side of Acorn Park Drive in
the City of Cambridge, in the County of Middlesex, Commonwealth of
Massachusetts, bounded and described as follows:

 

Beginning at a point in the northerly line of Acorn Park Drive, said point lying
S89º 27’ 22” E a distance of seventy-six and sixty-six hundredths (76.66) feet
from the southeasterly comer of Parcel 15 / Lot 11 as shown on the plan
referenced below; thence

 

N 00º 00’ 00” E a distance of one hundred sixty and seventy-seven hundredths
(160.77) feet to a point; thence

 

S 90º 00’ 00” E a distance of one hundred sixty eight and sixty-three hundredths
(168.63) feet to a point; thence

 

N 00° 00’ 00” E a distance of seventy five and zero hundredths (75.00) feet to a
point; thence

 

S 90° 00’00” E a distance of one hundred sixty five and ninety-four hundredths
(165.94) feet to a point; thence

 

S 00° 00’ 00” E a distance of two hundred twenty one and twenty-five hundredths
(221.25) feet to a point in the northerly line of Acorn Park Drive; thence

 

Westerly and curving to the left along the arc of a curve having a radius of two
thousand two hundred thirteen and twenty-eight hundredths (2213.28) feet, a
length of one hundred seven and fifty-eight hundredths (107.58) feet to a point;
thence

 

Westerly and curving to the right along the arc of a curve having a radius of
two thousand one hundred twenty three and twenty-eight hundredths (2123.28)
feet, a length of two hundred five and twenty-six hundredths (205.26) feet to a
point; thence

 

N 89° 27’ 22” W a distance of twenty two and eighteen hundredths (22.18) feet to
the Point of Beginning, the previous three (3) courses bounding on Acorn Park
Drive as shown on hereafter mentioned plan.

 

The above described parcel of land contains an area of 64,558 S.F., more/less,
or 1.48 acres, more or less, and is more particularly shown on a plan entitled: 
“Ground Lease Plan - (Building 200-300)’’, prepared by BSC Group, Inc. and dated
November 5, 2009 (Drawing No. 2467-38), a copy of which is attached to the
Notice of Lease dated December 21, 2009, between BHX, LLC, as Trustee of Acorn
Park Holdings Realty Trust, as landlord, and 200 Discovery Park, LLC, as tenant
which is filed with the Middlesex South Registry District of the Land Court, and
recorded with the Middlesex South Registry of Deeds herewith.

 

--------------------------------------------------------------------------------


 

EXHIBIT 3
Legal Description of Parking Garage A Parcel

 

A certain parcel of land situated on the northerly side of Acorn Park Drive in
the City of Cambridge, in the County of Middlesex, Commonwealth of
Massachusetts, bounded and described as follows:

 

Beginning at a point lying H 22° 17’ 00” E a distance of fifty two and
eighty-three hundredths (52.83) feet from the most southwesterly corner of
Parcel 13 / Lot 9 (Y4) as shown on the plan referenced below; thence

 

N 22° 17’ 00” E a distance of two hundred fifty five and no hundredths (255.00)
feet to a point; thence

 

S 67” 43’ 00” E a distance of two hundred twelve and no hundredths (212.00) feet
to a point; thence

 

S 22° 17’ 00” W a distance of two hundred twenty four and sixty-seven hundredths
(224.67) feet to a point; thence

 

N 90° 00’ 00” W a distance of eighty and no hundredths (80.00) feet; thence

 

N 67° 43’ 00” W a distance of one hundred thirty seven and ninety-eight
hundredths (137.98) feet to the point of beginning.

 

The above described parcel of land contains an area of 52,937 S.F., more or
less, or 1.22 acres, more or less, and is more particularly shown on a plan
entitled:  “Ground Lease Plan - Garage A, prepared by BSC Group, Inc. and dated
November 5, 2009 (Drawing No. 2467-39), a copy of which is attached to the
Notice of Lease dated December 21, 2009, between BHX, LLC, as Trustee of Acorn
Park Holdings Realty Trust, as landlord, and Parking Garage A, LLC, as tenant
which is filed with the Middlesex South Registry District of the Land Court, and
recorded with the Middlesex South Registry of Deeds herewith.

 

--------------------------------------------------------------------------------


 

EXHIBIT B
Site Plan

 

[g143461ki21i001.jpg]

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 3 TO LEASE

 

THIS AMENDMENT NO. 3 TO LEASE (this “Amendment”) is made as of the 23rd day of
July, 2014, by and between 100 Discovery Park DE, LLG, a Delaware limited
liability company (as successor in interest to BHX, LLC, as Trustee of 100
Discovery Park Realty Trust) (“Landlord”), and THE SMITHSONIAN INSTITUTION, a
trust instrumentality of the United States, on behalf of its Smithsonian
Astrophysical Observatory (“Tenant”).

 

Recitals

 

A.                                    Landlord and Tenant are parties to a Lease
dated June 29, 2004, as amended by Amendment No. 1 to Lease dated November 3,
2004 and Amendment No. 2 to Lease dated as of May 1, 2011 (as so amended, the
“Lease”), pursuant to which Landlord has leased to Tenant space in a building
commonly known as Building 100, Cambridge Discovery Park, Cambridge,
Massachusetts.  All capitalized terms used in this Amendment which are defined
in the Lease and not otherwise defined in this Amendment shall have the meanings
given in the Lease.

 

B.                                    Landlord and Tenant desire to amend the
Lease as provided below.

 

Statement of Amendment

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.                                      Recitals.  The Recitals are incorporated
by reference herein.

 

2.                                      Item 13A of the Summary of Basic Terms
included as part of the Lease is deleted in its entirety and the following is
inserted in place thereof:

 

“13A                   Tenant’s Address For Notices, Telephone Number, Fax
Number and Taxpayer Identification No.:

 

Deborah M. Smith
Real Estate Division US Mail Address (NOT for UPS/FED EX/Courier Deliveries):
Smithsonian Institution OPDC
Capital Gallery MRC 511
PO Box 37012
Washington, DC 20013-7012

 

Physical Office Location (for UPS/FEDEX/Couriers):
Smithsonian Institution OPDC
Capital Gallery
600 Maryland Avenue, SW, Suite 5001
Washington, DC 20560
Tele:  202-633-6543

 

Email:smithdm@si.edu

 

--------------------------------------------------------------------------------


 

Mr.  Thomas E. Dempsey

 

Deputy Director
Office of Contracting
Smithsonian institution
2011 Crystal Drive
Suite 350
Arlington, VA 22202
202-633-7259
demoseyt@si.edu

 

Tenant T.I.D.# 53-0206027

 

3.                                      Item 13B of the Summary of Basic Terms
included as part of the Lease is deleted in its entirety and the following Is
inserted in place thereof:

 

“13B:  Landlord’s Address For Notices:

 

100 Discovery Park DE, LLC
c/o The Bulfinch Companies, Inc.
First Needham Place
250 First Avenue, Suite 200
Needham, MA 02494
Attention:  Robert A Schlager
Telephone:  (781) 707-4000; Fax:  (781)707-4001

 

with a copy to:

 

100 Discovery Park DE, LLC
c/o The Bulfinch Companies, Inc.
First Needham Place
250 First Avenue, Suite 200
Needham, MA 02494
Attention:  Mark R.  DiOrio, Esq.
Telephone:  (781) 707-4000; Fax:  (781)707-4001

 

and

 

Vorys, Sater, Seymour and Pease LLP
301 E.  Fourth Street
Suite 3500, Great American Tower
Cincinnati, Ohio 45202
Attn:  Charles C.  Bessinger, Jr., Esq.
Telephone:  (513) 723-4000; Fax:  (513) 723-4056

 

4.                                      Inconsistencies; Continuing Effect of
Lease.  To the extent that the provisions of this Amendment are inconsistent
with the provisions of the Lease, the provisions of this

 

91

--------------------------------------------------------------------------------


 

Amendment will control and the Lease will be deemed to be amended hereby. 
Except as amended by this Amendment, the provisions of the Lease remain in full
force and effect.

 

5.                                      Multiple Counterparts. This Amendment
may be executed in multiple counterparts, each of which will be an original, but
all of which, taken together, will constitute one and the same Amendment.

 

[Signature page follows]

 

92

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

 

100 Discovery Park DE, LLC

 

 

 

 

 

By:

/s/ Robert A. Schlager

 

Name: Robert. A. Schlager

 

Title: Treasurer

 

 

 

THE SMITHSONIAN INSTITUTION, a Trust Instrumentality of the United States of
America

 

 

 

 

 

By:

/s/ Dorothy Leffler

 

Name: Dorothy Leffler

 

Title: Contracting Officer

 

93

--------------------------------------------------------------------------------


 

Exhibit B
Plan

 

(to be attached)

 

94

--------------------------------------------------------------------------------


 

[g143461ki23i001.jpg]

 

95

--------------------------------------------------------------------------------


 

Exhibit C

 

Genocea’s Alterations

 

(to be attached)

 

--------------------------------------------------------------------------------


 

[g143461ki23i002.jpg]

 

97

--------------------------------------------------------------------------------